Exhibit 10.4

 

[g202721kk01i001.jpg][g202721kk01i002.jpg][g202721kk01i003.jpg][g202721kk01i004.jpg][g202721kk01i005.jpg]

 

Recommended Cash Offer

 

Bidder’s Statement and
Target’s Statement

 

for the recommended Offer by

 

Shuffle Master Australasia Pty Ltd

ACN 117 058 796, a wholly owned indirect subsidiary of:

 

[g202721kk01i006.jpg]

to acquire all of the ordinary shares in

 

[g202721kk01i007.gif]

Limited

 

ACN 003 190 501

 

for $1.55 cash per share

 

The Directors of Stargames Limited

unanimously recommend that you

 

Accept

 

the $1.55 cash per share offer

in the absence of a superior proposal.

 

 

Stargames’ Advisers:

 

 

[g202721kk01i008.jpg]

[g202721kk01i009.gif]

 

 

 

 

Legal Adviser

Financial Adviser

 

This is an important document and should receive your immediate attention.  If
you are in any doubt about how to deal with it, please consult your broker,
financial adviser or legal adviser immediately.

 

--------------------------------------------------------------------------------


 

Important Notices

 

This booklet contains Shuffle Master Australasia Pty Ltd’s Bidder’s Statement
issued by Shuffle Master under Pt 6.5 of the Corporations Act dated 15
November 2005 and Stargames Limited’s Target’s Statement dated 15 November 2005.
Copies of these Statements have been lodged with ASIC.  Neither ASIC nor any of
its officers take any responsibility for the contents of these Statements.

 

The information in section 1 (other than the Shuffle Master Chairman’s letter)
and the Target’s Statement has been prepared by Stargames (Stargames
Information) and is the responsibility of Stargames. Neither Shuffle Master nor
its officers, employees or advisers assumes any responsibility for the accuracy
or completeness of the Stargames Information. The information in section 1 is
qualified by the detailed information set out elsewhere in this booklet.

 

The letter from the Chairman of Shuffle Master in section 1 and the Bidder’s
Statement has been prepared by Shuffle Master (Shuffle Master Information) and
is the responsibility of Shuffle Master. Neither Stargames nor its officers,
employees or advisers assume any responsibility for the accuracy or completeness
of the Shuffle Master Information.

 

You should read this entire booklet before deciding whether to accept the Offer.

 

No Account Taken of Your Personal Circumstances

 

The Bidder’s Statement and the Target’s Statement and the recommendations
contained in them should not be taken as personal financial advice, as they do
not take into account your individual objectives, financial and tax situation,
and particular needs.  You should obtain independent financial and tax advice
before making a decision about the Offer.

 

Forward Looking Statements

 

Some of the statements appearing in the Bidder’s Statement, Target’s Statement
and section 1 of this booklet may be in the nature of forward looking
statements. You should be aware that such statements are only predictions and
are subject to inherent risks and uncertainties. Those risks and uncertainties
include factors and risks specific to the industry in which Stargames and
Shuffle Master and the members of the Stargames Group and Shuffle Master Group
operate as well as general economic conditions, prevailing exchange rates and
interest rates and conditions in the financial markets. Actual events or results
may differ materially from the events or results expressed or implied in any
forward looking statement. You are cautioned not to place undue reliance on any
forward looking statement. The forwarding looking statements in the Bidder’s
Statement, the Target’s Statement and section 1 of this booklet reflect views
held only as at the date of the Bidder’s Statement and the Target’s Statement.

 

Defined Terms

 

The Bidder’s Statement and Target’s Statement and this booklet use a number of
capitalised terms which are defined in the Glossary in section 9 of the Bidder’s
Statement and section 6 of the Target’s Statement.

 


SHAREHOLDER ENQUIRIES

 

Stargames has established a Shareholder Information Line which Shareholders
should call if they have any questions in relation to the Shuffle Master Offer. 
The Shareholder Information Line number is 1300 733 636 (for callers in
Australia) or +613 9415 4247 (for international callers).  The line will be
attended between the hours of 9.00am and 5.00pm AEDT on business days.

 

As required under the Corporations Act 2001 (Cth), all calls to this telephone
number will be recorded.

 

If you require further information regarding your shareholding, please contact:

 

Computershare Investor Services Pty Limited

Telephone (Aust):

1300 556 161

Telephone (Int’l):

+613 9615 4000

 

--------------------------------------------------------------------------------


 


CONTENTS

 

Section 1 – Overview

 

1.

Letter from the Chairman of Shuffle Master

 

2.

Letter from the Chairman of Stargames

 

3.

Summary of the Offer

 

4.

Why you should accept the Offer

 

5.

Risks associated with accepting the Offer

 

6.

How to accept the Offer

 

7.

Frequently Asked Questions

 

 

 

 

Section 2 – Bidder’s Statement [a05-20272_1ex10d4.htm#BiddersStatement_003816]

 

1. [a05-20272_1ex10d4.htm#a1_003054]

Information on Shuffle Master and the SMI Group
[a05-20272_1ex10d4.htm#a1_003054]

 

2. [a05-20272_1ex10d4.htm#a2_003137]

Information on Stargames and the Stargames Group
[a05-20272_1ex10d4.htm#a2_003137]

 

3. [a05-20272_1ex10d4.htm#a3_003333]

Information on Stargames’ securities [a05-20272_1ex10d4.htm#a3_003333]

 

4. [a05-20272_1ex10d4.htm#a4SourcesOfCashConsideration_235832]

Sources of Cash Consideration
[a05-20272_1ex10d4.htm#a4SourcesOfCashConsideration_235832]

 

5. [a05-20272_1ex10d4.htm#a5ShuffleMastersIntentionsInRelat_235837]

Shuffle Master’s intentions in relation to Stargames
[a05-20272_1ex10d4.htm#a5ShuffleMastersIntentionsInRelat_235837]

 

6. [a05-20272_1ex10d4.htm#a6TaxationConsiderationsForStarga_235842]

Tax considerations
[a05-20272_1ex10d4.htm#a6TaxationConsiderationsForStarga_235842]

 

7. [a05-20272_1ex10d4.htm#a7OtherMaterialInformation_235849]

Other material information
[a05-20272_1ex10d4.htm#a7OtherMaterialInformation_235849]

 

8. [a05-20272_1ex10d4.htm#a8TheTermsAndConditionsOfTheOffer_235852]

Terms and conditions of the Offer
[a05-20272_1ex10d4.htm#a8TheTermsAndConditionsOfTheOffer_235852]

 

9. [a05-20272_1ex10d4.htm#a9DefinitionsAndInterpretation_235903]

Definitions and interpretation
[a05-20272_1ex10d4.htm#a9DefinitionsAndInterpretation_235903]

 

10. [a05-20272_1ex10d4.htm#a10ApprovalOfBiddersStatement_235908]

Approval of the Bidder’s Statement
[a05-20272_1ex10d4.htm#a10ApprovalOfBiddersStatement_235908]

 

 

 

 

Section 3 – Target’s Statement [a05-20272_1ex10d4.htm#Statement_003445]

 

1. [a05-20272_1ex10d4.htm#DirectorsReviewOfOffer_003049]

Director’s review of Offer [a05-20272_1ex10d4.htm#DirectorsReviewOfOffer_003049]

 

2. [a05-20272_1ex10d4.htm#InformationAboutStargames_003100]

Information about Stargames
[a05-20272_1ex10d4.htm#InformationAboutStargames_003100]

 

3. [a05-20272_1ex10d4.htm#TheOffer_003111]

The Offer [a05-20272_1ex10d4.htm#TheOffer_003111]

 

4. [a05-20272_1ex10d4.htm#InterestsOfDirectors_003115]

Interests of Directors [a05-20272_1ex10d4.htm#InterestsOfDirectors_003115]

 

5. [a05-20272_1ex10d4.htm#AdditionalInformation_003119]

Additional Information [a05-20272_1ex10d4.htm#AdditionalInformation_003119]

 

6. [a05-20272_1ex10d4.htm#Glossary_003131]

Glossary [a05-20272_1ex10d4.htm#Glossary_003131]

 

 

Key Dates

 

Bidder’s Statement and Target’s Statement lodged with ASIC

15 November 2005

 

 

Date of Offer

[  ] November 2005

 

 

Close of Offer Period (unless extended)

7.00pm (Australian Eastern Daylight Time)
on [  ] December 2005

 

--------------------------------------------------------------------------------


 

[g202721kk01i010.jpg]

 

15 November 2005

 

 

Dear Stargames shareholder,

 

Takeover bid for Stargames Limited

 

On behalf of the directors of Shuffle Master Australasia Pty Ltd (Shuffle
Master) I am pleased to make this offer to acquire all your Stargames Limited
(Stargames) shares for $1.55 per share in cash. Shuffle Master is an wholly
owned indirect subsidiary of Shuffle Master, Inc. (SMI). SMI is a United States
public company listed on the NASDAQ exchange (symbol “SHFL”). SMI is one of the
leading gaming supply companies in the world. SMI develops and sells card
shuffler machines and proprietary card table games, such as “Three Card Poker”
and “Let it Ride”.

 

Our offer values your company at approximately $24 million above the market
capitalisation of Stargames at 11 November 2005.  I believe that our offer
provides you with an attractive cash value for your shares and this document
sets out the reasons why we believe that you should accept our offer.  These
include the following:

 

•                                         Our offer represents a significant
premium of 19.2% to Stargames closing share price on 11 November 2005, the last
trading day prior to announcement of this Offer;

 

•                                         Our offer has been recommended
unanimously by the Stargames board of directors who recognise the value in
Shuffle Master’s offer;

 

•                                         There is no higher offer at present
for your shares;

 

•                                         Our offer is a simple cash offer; and

 

•                                         By accepting the offer, you will
receive a certain cash value for each of your Stargames shares (if the offer
conditions are satisfied).

 

I ask you to consider this document carefully and to accept Shuffle Master’s
offer.

 

Yours sincerely

 

 

Mark Yoseloff, Pd.D.

 

Chairman of Shuffle Master, and Chairman of the Board and Chief Executive
Officer of SMI

 

2

--------------------------------------------------------------------------------


 

[g202721kk01i011.jpg]

Stargames Limited

ABN 54 003 190 501

Head Office

1 Sheridan Close, Milperra NSW 2214, Australia

P 61 2 9773 0299  F 61 2 9773 0828

 

 

 

www.stargames.com.au

 

 

 

All correspondance

 

PO Box 4516, Milperra NSW 1891, Australia

 

15 November, 2005

 

 

Dear fellow Stargames shareholder,

 

On 15 November 2005, Shuffle Master Australasia Pty Ltd announced a recommended
cash takeover offer of $1.55 per share for all of your ordinary shares in
Stargames Limited.

 

This letter accompanies your Directors’ recommendation and Target’s Statement,
as well as the Shuffle Master Bidder’s Statement.

 

In the absence of a superior offer, the Directors of Stargames unanimously
recommend that you ACCEPT the Offer. Each Director who owns Shares has indicated
that he intends to ACCEPT the Offer within seven (7) days in respect of his own
shares.

 

Stargames’ Director’s recommendation is based on the following:

 

•                              the Offer represents a material premium to
Stargames trading range prior to the announcement of the Offer;

 

•                              the Directors’ opinion that the Offer fully
values Stargames shares;

 

•                              the Directors’ belief that Stargames
international expansion will be achieved more quickly, and with greater
certainty, as part of a larger international gaming group; and

 

•                              to date, no other party has provided an offer,
which in the opinion of the Stargames Directors, is superior to the Offer.

 

I am personally of the firm belief that the Offer is recognition of the strength
of the Stargames business and the company’s successful growth into a leader in
multi-terminal gaming.  Notwithstanding this, in the opinion of Stargames’
Directors, the Offer appropriately values the existing operations of the
company, as well as the company’s prospects as a stand alone entity.

 

Further information about the Offer and the reasons for your Directors’
recommendation are set out in the attached Target’s Statement.  I recommend that
you consider the material carefully before taking action in relation to the
Offer.  If you are in any doubt about whether to accept the Offer, you should
seek your own independent financial and taxation advice.

 

If you have any other queries, please call the Stargames Shareholder Information
Line on 1300 733 636 during normal business hours.

 

Yours Sincerely

 

[g202721kk01i012.jpg]

 

John Messara

Chairman

Stargames Limited

 

3

--------------------------------------------------------------------------------


 

Summary of the Offer

 

The Offer

Shuffle Master offers to buy all of your Stargames shares (including Stargames
shares that are issued during the Offer Period due to the conversion of
Stargames options) for cash consideration of A$1.55 per share on the terms set
out in section 8 of the Bidder’s Statement.

 

 

Offer Period

The Offer is scheduled to close at 7pm (Australian Eastern Daylight Time) on [ 
] December 2005.

 

 

Payment Date

If you accept the Offer in accordance with the instructions contained in the
Offer and the Acceptance Form, you will be sent payment on or before the earlier
of:

 

•                                         one month after the later of the date
you accept or the date the Offer becomes, or is declared, unconditional; and

 

•                                         21 days after the end of the Offer
Period.

 

 

No Brokerage Costs or Stamp Duty

You will not pay any brokerage costs or stamp duty if you accept the Offer.

 

 

Conditions

The Offer is subject to the following conditions:

 

•                                All necessary government, gaming and regulatory
approvals, consents or waivers;

 

•                                Minimum acceptance of 90%;

 

•                                No action by any Public Authority that
adversely affects the Offer;

 

•                                No material adverse change in Stargames’ or
SMI’s businesses (other than in relation to SMI’s businesses, events within the
control of, or as a direct result of action by, SMI or its associates);

 

•                                No material acquisitions or disposals by
Stargames, or Stargames conducting its business beyond certain parameters;

 

•                                No force majeure event, being an act of war,
terrorism or the like occurring;

 

•                                The S&P/ASX All Ordinaries Index does not fall
to a point 15% below its closing level on 14 November 2005 during the Condition
Period;

 

•                                The NASDAQ does not fall to a point 15% below
its closing level on 11 November 2005 during the Condition Period; and

 

•                                No prescribed occurrences (as specified in the
Bidder’s Statement).

 

The above is a summary only and full details of all of the conditions are set
out in Section 8.7 of the Bidder’s Statement.

 

4

--------------------------------------------------------------------------------


 

How to Accept

You may only accept the Offer for all of your Stargames shares.  To accept the
Offer:

 

•                                If you hold Stargames Shares in an Issuer
Sponsored Holding, complete and sign the enclosed Acceptance Form in accordance
with the instructions on it and return it to the address indicated on the form;
or

 

•                                If you hold your Stargames shares in a CHESS
Holding, either:

 

•                  instruct your stockbroker of Controlling Participant to
initiate acceptance of this Offer; or

 

•                  complete and sign the enclosed Acceptance Form in accordance
with the instructions on it and return it to the address indicated on the form;
or

 

•                                If you are a Participant, initiate acceptance
in accordance with the requirements of the ASTC Settlement Rules,

 

before the end of the Offer Period.

 

 

Further Information

If you have any questions in relation to the Offer or accepting it, please
contact the information line on 1300 733 636 (callers in Australia) or +613 9415
4247 (callers outside Australia).  Please note that in order to comply with
legal requirements, any calls to this number will be recorded.  Enquiries in
relation to the Offer will not be taken on any other telephone numbers.

 

For queries in relation to your Stargames shareholding, call Computershare
Investor Services Pty Limited on 1300 556 161.

 

5

--------------------------------------------------------------------------------


 


WHY YOU SHOULD ACCEPT THE OFFER

 


1.                            THE OFFER PRICE REPRESENTS A MATERIAL PREMIUM TO
STARGAMES’ RECENT TRADING PRICE

 

[g202721kk01i013.gif]

 

The Offer Price of A$1.55 per share provides a material cash premium to the
levels at which Stargames shares have recently been trading:

 

•                                A 19.2% premium to the closing price for
Stargames shares on 11 November 2005, the last trading day before the Shuffle
Master Offer was announced;

 

•                                A 17.4% premium to the volume weighted average
price of Stargames shares for the one month prior to 11 November 2005;

 

•                                A 18.9% premium to the volume weighted average
price of Stargames shares for the three months prior to 11 November 2005; and

 

•                                A 31.6% premium to the volume weighted average
price of Stargames shares for the six months prior to 11 November 2005.

 


2.                            THE OFFER PRICE PLACES AN ATTRACTIVE MULTIPLE ON
STARGAMES’ CURRENT EARNINGS.

 

The Offer Price of A$1.55 per Stargames share values the company at a
price-earnings multiple of 25x the company’s 2005 reported net profit after
tax.  This multiple is higher than the current average multiple of Stargames
listed small cap peer group (1).

 

--------------------------------------------------------------------------------

(1)           The current historic price-earnings multiple for the S&P/ASX Small
Ordinaries Index is 21x

 

6

--------------------------------------------------------------------------------


 


3.                            STARGAMES INTERNATIONAL EXPANSION PLANS AS A STAND
ALONE ENTITY WILL REQUIRE SUBSTANTIAL CAPITAL EXPENDITURE IN THE SHORT TERM

 

The Stargames business has evolved from a domestic business focused primarily on
stand alone gaming machines, to a company where major growth opportunities lie
with the sale of the company’s multi-terminal gaming machines and other gaming
machine products to international markets.

 

Against this background, the global gaming industry has recently undergone
significant consolidation, with larger global gaming companies substantially
increasing both their competitive positioning and reach.

 

While Stargames Directors believe that it is possible for an independent,
Australian based company to capture these international growth opportunities
over time, this would require substantial capital expenditure in the short term
(and would not be without risk).  However, the Directors recognise that the
potential of the Stargames business will be able to be achieved more quickly,
and with greater certainty, if Stargames were part of a larger international
gaming group with a deeper sales network and a larger territory of existing
gaming approvals.

 

SMI, an international gaming supply company with significant relationships and
licenses globally, is better positioned to guide the Stargames business through
the next stage of its international expansion and to reinforce the company’s
business in domestic markets.

 

In the view of Stargames’ Directors, the price offered by Shuffle Master
appropriately values the existing operations of the company, as well as the
company’s prospects as a stand alone entity.

 


4.                            THE OFFER PROVIDES A LIQUIDITY EVENT FOR ALL
STARGAMES SHAREHOLDERS

 

Stargames has traditionally been a lightly traded stock with low liquidity
levels, meaning that some shareholders have not been in a position to actively
trade their shareholdings on market.  Stargames’ Directors have sought
opportunities to improve the liquidity of the company’s stock and have
communicated this intention to the market.  The Shuffle Master Offer achieves
this objective, providing a liquidity event for all Stargames shareholders.

 


5.                            YOU WILL RECEIVE THE CERTAINTY OF CASH
CONSIDERATION FOR YOUR SHARES

 

Once the Offer becomes unconditional you will receive cash consideration of
$1.55 per share.

 

This cash consideration provides immediate and certain value recognition for
your Stargames shares, compared with a less predictable stand alone
international expansion option should you elect not to accept the Offer.

 


6.                            NO SUPERIOR BIDDER HAS BEEN FOUND

 

As previously advised to shareholders, Stargames has held discussions with a
number of potential business partners about a possible corporate transaction.

 

While considerable interest has been shown in Stargames, to date no other party
has provided an offer, which in the opinion of the Stargames Directors is as
good as, or superior to, the Shuffle Master Offer.

 

7

--------------------------------------------------------------------------------


 


7.                            THERE ARE RISKS TO STARGAMES SHARE PRICE SHOULD
YOU NOT ACCEPT THE OFFER

 

Stargames share price may decline to a level lower than its pre-announcement
price ($1.30) if changes occur in the competitive environment which negatively
impact Stargames trading performance or there is a decline in gaming sector
market conditions.

 


8.                            YOU WILL NOT INCUR ANY BROKERAGE FEES

 

If you accept the Offer, you will not incur any brokerage fees that you would
otherwise be likely to pay if you sold your Stargames shares on market.

 

The Directors of Stargames unanimously recommend that you ACCEPT the Offer, in
the absence of a superior proposal.

 

Each Director who owns Shares has indicated that he intends to ACCEPT the Offer
within seven (7) days in respect of his own shares.

 

8

--------------------------------------------------------------------------------


 


RISKS ASSOCIATED WITH ACCEPTING THE OFFER

 


1.                            THE OFFER IS SUBJECT TO A NUMBER OF CONDITIONS AND
THERE IS NO GUARANTEE THAT THEY WILL BE SATISFIED, OR WAIVED, BY SHUFFLE MASTER.

 

Shareholders should carefully review sections 7.4 and 8.7 of the Bidder’s
Statement which contains a discussion of the conditions.  If you accept the
Offer before Shuffle Master waives the conditions, you will give up the ability
to deal with your Shares, including the ability to sell on-market.

 

The Offer is conditional on all legal and regulatory approvals, consents or
waivers necessary for the Offer to be made and accepted by Shareholders and for
the appointment of Shuffle Master nominees to the Board of Stargames and its
subsidiaries, in particular, approvals from gaming regulators.  The Stargames
Board considers it likely that these conditions will be satisfied  if the
Closing Date is extended by Shuffle Master.  However, the Directors believe that
it is unlikely that this condition will be satisfied before the Closing Date, if
the Closing Date is not extended.  There is no guarantee that the necessary
approvals, consents or waivers will be given.

 

Refer to section 7.4 of the Bidder’s Statement and section 1.5 of the Target’s
Statement for further information in relation to the approval processes.

 


2.                            SHUFFLE MASTER DECLARES OFFER UNCONDITIONAL BUT
DOES NOT GET 90%

 

Shuffle Master’s Offer is currently conditional on acceptances taking its
interest in Stargames to 90%.  At the current point in time, Shuffle Master has
not given any indication that it would consider waiving the 90% Acceptance
Condition.

 

If Shuffle Master did waive the 90% Acceptance Condition, then this could result
in control of Stargames passing to Shuffle Master but it not getting to 90%. 
Shuffle Master would not be able to compulsorily acquire the rest of the Shares
in Stargames.  If this occurs, the number of shares traded on the ASX could be
significantly reduced and there is a risk that Shareholders who do not accept
the Offer will become minority shareholders in a company with reduced share
trading liquidity.

 

Shuffle Master’s intentions should it end up holding less than 90% of Stargames
have been set out in section 5.4 of the Bidder’s Statement.

 

Shareholders should note that SMI currently holds a call option over
approximately 17.8% of Stargames Shares.

 


3.                            YOU WILL FORGO ANY FUTURE INCREASE IN STARGAMES’
SHARE PRICE

 

If you accept the Offer, you will forgo any potential increase in Stargames
share price that may occur in the future (other than from an increased offer by
Shuffle Master).

 

Stargames share price may improve due to future trading performance as a result
of improved domestic gaming conditions, successful execution of the Company’s
international expansion strategy, or as a result of another party making a
superior offer (although there have been no indications suggesting this).

 


4.                            YOU MAY BE SUBJECT TO CAPITAL GAINS TAX

 

If you accept the Offer, you may be liable to pay capital gains tax.  The
Directors recommend that you obtain professional taxation advice in relation to
your specific circumstances.

 

9

--------------------------------------------------------------------------------


 


HOW TO ACCEPT THE SHUFFLE MASTER OFFER

 

Your acceptance must be received before the end of the Offer Period (7.00pm,
AEDT on [  ] December 2005, unless the Offer Period is extended).  Depending on
the nature of your holding, you may accept the Offer in the following ways.

 

Issuer Sponsored Shareholders

 

If your Stargames shares are in an Issuer Sponsored Holding, to accept the Offer
you must complete and sign the Acceptance Form (enclosed with this booklet) in
accordance with the instructions on it.  Once completed and signed, you need to
return the Acceptance Form, together with any other documents required by the
instruction on it to one of the addresses specified on the form so that they are
received before the end of the Offer Period.

 

Chess Sponsored Shareholders

 

If your Stargames shares are in a CHESS Holding, you must either:

 

•                  complete and sign the Acceptance Form (enclosed with this
booklet) in accordance with the instructions on it.  Once completed and signed,
you need to return the Acceptance Form, together with any other documents
required by the instruction on it, to one of the addresses specified on the
form.  This will authorise Shuffle Master to instruct your controlling
participant (usually, your broker) to initiate acceptance on your behalf.  For
return of the Acceptance Form to be an effective acceptance of the Offer, you
must ensure it is received in time to give instructions to your controlling
participant, and for your controlling participant to carry out those
instructions, before the end of the of the Offer Period; or

 

•                  instruct your controlling participant to initiate acceptance
on your behalf under rule 14.14 of the ASTC Settlement Rules, so as to be
effective before the end of the Offer Period.

 

If you are a participant, you must yourself initiate acceptance under rule 14.14
of the ASTC Settlement Rules, so as to be effective before the end of the Offer
Period.

 

Full details on how to accept the Offer are set out in section 8.3 of the
Bidder’s Statement.

 

Effect of Acceptance

 

A description of the effect of accepting the Shuffle Master Offer is set out in
section 8.5 of the Bidder’s Statement.

 

Shareholders who accept the Offer will lose the ability to sell their Stargames
Shares to anyone else during the Offer Period, including by selling them on the
ASX or by accepting any superior proposal that may emerge.

 

You should read the Bidder’s Statement in conjunction with the Target’s
Statement, which contains your Director’s recommendation to ACCEPT the Shuffle
Master Offer in the absence of a superior proposal.

 

If you have any questions, call the Stargames Shareholder Information Line on
1300 733 636 (within Australia) or +61 3 9415 4247 (outside Australia).

 

10

--------------------------------------------------------------------------------


 


FREQUENTLY ASKED QUESTIONS

 


SHOULD I ACCEPT THE BID?

 

The Directors unanimously recommend that you ACCEPT the Shuffle Master Offer, in
the absence of a superior proposal.  The Directors note that despite a number of
discussions, to date no other party has provided an offer, which in the opinion
of the Stargames Directors, is as good as, or superior to the Shuffle Master
Offer.

 


WILL THE BID CONDITIONS BE SATISFIED?

 

The Offer is subject to a number of conditions.  Stargames is working with
Shuffle Master to try to fulfil the conditions, where possible, or give Shuffle
Master confidence to waive any other conditions where strict compliance may not
be possible.

 


HOW DO I ACCEPT THE BID?

 

You should follow the instructions set out on page 10, as well as in Shuffle
Master’s Bidder’s Statement.

 


WHEN DO I HAVE TO MAKE A DECISION?

 

Shuffle Master’s Offer must remain open for at least one month.  It is currently
scheduled to close on [  ] December 2005.  Shuffle Master may extend the Offer
Period.  Your Directors will keep you informed if there are any material
developments in relation to the Offer.  Shareholders are also encouraged to
monitor the Stargames website at www.stargames.com.au for any updates on the
Shuffle Master Offer.

 


WILL I BE FORCED TO SELL MY SHARES?

 

You cannot be forced to sell your Shares unless Shuffle Master receives
acceptances giving it more than 90% voting power in Stargames.  Then (and
subject to some other legal requirements), Shuffle Master will be entitled to
proceed to compulsory acquisition of Shares held by Stargames shareholders who
did not accept the bid, in which case you will receive the same payment for your
Shares that you would have received under the Offer.

 


WHAT IS A BIDDER’S STATEMENT?

 

This booklet contains a Bidder’s Statement.  Shuffle Master is required to
produce the Bidder’s Statement to provide information about the Offer for your
Stargames shares.

 


WHAT IS A TARGET’S STATEMENT?


 

This booklet also contains a Target’s Statement.  Stargames is required to
produce the Target’s Statement in response to Shuffle Master’s Offer. 
Stargames’ Target’s Statement contains information to help you decide whether to
accept Shuffle Master’s Offer for your Shares.

 


WHO SHOULD I CALL IF I HAVE QUESTIONS?

 

You can contact the Stargames Shareholder Information Line on 1300 733 636
(callers in Australia) or +61 3 9415 4247 (international callers) or you can
speak to your financial or other professional adviser.

 

11

--------------------------------------------------------------------------------


 

Enclosed in this booklet are the Bidder’s Statement and Target’s Statement. 
Please read them both carefully

 

--------------------------------------------------------------------------------


 

Bidder’s Statement

 

13

--------------------------------------------------------------------------------


 

Contents of this Bidder’s Statement

 

Section

 

Title

 

1

 

Information on Shuffle Master and the SMI Group

 

2

 

Information on Stargames and the Stargames Group

 

3

 

Information on Stargames’ securities

 

4 [a05-20272_1ex10d4.htm#a4SourcesOfCashConsideration_235832]

 

Sources of Cash Consideration
[a05-20272_1ex10d4.htm#a4SourcesOfCashConsideration_235832]

 

5 [a05-20272_1ex10d4.htm#a5ShuffleMastersIntentionsInRelat_235837]

 

Shuffle Master’s intentions in relation to Stargames
[a05-20272_1ex10d4.htm#a5ShuffleMastersIntentionsInRelat_235837]

 

6 [a05-20272_1ex10d4.htm#a6TaxationConsiderationsForStarga_235842]

 

Tax considerations
[a05-20272_1ex10d4.htm#a6TaxationConsiderationsForStarga_235842]

 

7 [a05-20272_1ex10d4.htm#a7OtherMaterialInformation_235849]

 

Other material information
[a05-20272_1ex10d4.htm#a7OtherMaterialInformation_235849]

 

8 [a05-20272_1ex10d4.htm#a8TheTermsAndConditionsOfTheOffer_235852]

 

The terms and conditions of the Offer
[a05-20272_1ex10d4.htm#a8TheTermsAndConditionsOfTheOffer_235852]

 

9 [a05-20272_1ex10d4.htm#a9DefinitionsAndInterpretation_235903]

 

Definitions and interpretation
[a05-20272_1ex10d4.htm#a9DefinitionsAndInterpretation_235903]

 

10 [a05-20272_1ex10d4.htm#a10ApprovalOfBiddersStatement_235908]

 

Approval of Bidder’s Statement
[a05-20272_1ex10d4.htm#a10ApprovalOfBiddersStatement_235908]

 

Annexure A [a05-20272_1ex10d4.htm#AnnexureAAnnouncementsInRelationT_235951]

 

Announcements in relation to the Offer
[a05-20272_1ex10d4.htm#AnnexureAAnnouncementsInRelationT_235951]

 

 

14

--------------------------------------------------------------------------------


 

1                                        Information on Shuffle Master and the
SMI Group

 

1.1                               Overview of Bidder

 

The bidder under the Offer is Shuffle Master Australasia Pty Ltd (Shuffle
Master), an wholly owned indirect subsidiary of Shuffle Master, Inc. (SMI).
Shuffle Master’s sole shareholder is Shuffle Master Australasia Holdings Pty Ltd
(Shuffle Master Holdings) which is also an wholly owned indirect subsidiary of
SMI. Shuffle Master was incorporated in Australia in November 2005 for the
purpose of making the Offer. Shuffle Master Holdings was also incorporated in
Australia in November 2005 for the purpose of holding all of the shares in
Shuffle Master. Shuffle Master has not undertaken any business other than the
making of the Offer (and the making of a concurrent offer to the holders of the
Options). Shuffle Master does not have any subsidiaries.

 

1.2                               Directors

 

(a)                                 Directors of Shuffle Master

 

Brief profiles of the directors of Shuffle Master as at the date of this
Bidder’s Statement are as follows (all directors were appointed in
November 2005):

 

(1)                                 Dr Mark L Yoseloff – Chairman

 

A brief profile of Dr Yoseloff is set out in section 1.2(b)(1) below.

 

(2)                                 Paul C. Meyer

 

A brief profile of Mr Meyer is set out in section 1.2(c)(1) below.

 

(3)                                 Susan Livingstone

 

Ms Susan Livingstone has been an accountant since 1968. Ms Livingstone has a
diploma in Financial Services (Financial Planning), is an Australian Taxation
Office tax agent nominee for Simpson & Winslow Pty Ltd and is a member of the
Association of Taxation and Management Accountants and the Taxation Institute.

 

(b)                                Directors of SMI

 

Brief profiles of the members of the Board of Directors of SMI as at the date of
this Bidder’s Statement are as follows:

 

(1)                                 Dr. Mark L. Yoseloff - Chairman of the Board
and Chief Executive Officer

 

Mark L. Yoseloff joined SMI in June 1997 as Executive Vice President and was
promoted to Chief Executive Officer in June 2001. A former senior executive for
Coleco Industries, Dr Yoseloff joined SMI with over 20 years experience in the
design, development and manufacturing of electronic games. His work has resulted
in the creation of more than 150 electronic game products and video products for
leading gaming companies. The co-author of a college text on discrete
mathematics and probability theory,

 

15

--------------------------------------------------------------------------------


 

Dr. Yoseloff received a doctorate in finite mathematics from Princeton
University and taught mathematics and computer science at Princeton University
and Arizona State University.

 

Dr Yoseloff is an Executive Officer (as defined by the United States Securities
and Exchange Commission) and a Corporate Officer of SMI.

 

(2)                                 Ken Robson

 

Ken Robson, a certified public accountant, has been a member of SMI’s board of
directors since March 2001. Mr Robson has been a private investor and consultant
for Iveystone Products, International, Inc., a Richmond, Virginia consulting and
investing firm, since 1996. From 1989 to 1996, he was owner and president of
MCA, Inc., a Virginia software development and billing firm.

 

(3)                                 Garry W. Saunders

 

Garry Saunders has been a director of SMI since October 2002. From May 2004
until October 2005, Mr Saunders was vice president of international operations
for Las Vegas Sands, Inc. Mr Saunders has been managing director of Nevluck,
LLC, a development company based in Las Vegas, since 2002. Mr Saunders served
Playboy Enterprises, Inc. as president of its gaming division from 1997 to 2001
and ITT Corporation as executive vice president for the gaming activities of its
Sheraton and Caesars World Divisions from 1994 to 1997. Mr Saunders was a
director of Windsor Woodmount Black Hawk Resort Corporation from January 2002 to
December 2004.

 

(4)                                 Louis Castle

 

Louis Castle has been a director of SMI since March 2005. Mr Castle has been
vice president of creative development at the Los Angeles studio of Electronic
Arts, Inc., a publicly traded interactive entertainment software company, since
2003. Prior to that, Mr Castle co-founded and for 18 years held the position of
vice president at Westwood Studios, an entertainment software company that was
subsequently acquired by Electronic Arts, Inc. While at Westwood Studios, Mr
Castle served in various capacities including vice president – creative
development, general manager, chief operating officer and finance officer.

 

(c)                                 Senior Management of SMI

 

Brief profiles of the senior management of SMI as at the date of this Bidder’s
Statement are as follows:

 

(1)                                 Dr. Mark L. Yoseloff - Chairman of the Board
and Chief Executive Officer

 

A brief profile of Dr Yoseloff is set out in section 1.2(b)(1) above.

 

(2)                                 Paul C. Meyer – President, Chief Operating
Officer and Secretary

 

Paul C. Meyer joined SMI as President in October 2003 and was promoted to Chief
Operating Officer in February 2004. His

 

16

--------------------------------------------------------------------------------


 

experience includes serving as President for the Integrated Solutions Division
of Concurrent Computer Corporation (2000-2003) and ASM Associates (1998-2000).
Mr Meyer’s experience also includes numerous other executive positions including
Executive Vice President of Virgin Interactive Entertainment, Inc., an
entertainment software developer and publisher, Executive Vice President and
Chief Operating Officer of PlayNet Technologies, in New York, New York, a
developer and manufacturer of coin-operated equipment, and Executive Vice
President and General Manager of Viacom New Media in New York, New York.

 

Mr Meyer is an Executive Officer (as defined by the United States Securities and
Exchange Commission) and a Corporate Officer of SMI.

 

(3)                                 Richard L. Baldwin - CPA, Senior Vice
President and Chief Financial Officer

 

Richard L. Baldwin joined SMI in September 2004 from International Game
Technology where as Director of Finance and Investor Relations, he was the
company’s lead contact with the investment community and was responsible for a
variety of other key financial duties. Prior to joining IGT, Mr Baldwin held a
number of key corporate financial positions for Anchor Gaming and was a Senior
Auditor for Deloitte & Touche LLP. Mr Baldwin graduated from the University of
Nevada, Las Vegas with a B.S. in Business Administration and is a member of a
variety of professional organizations including NIRI, AICPA and NSCPA.

 

Mr Baldwin is an Executive Officer (as defined by the United States Securities
and Exchange Commission) and a Corporate Officer of SMI.

 

(4)                                 Jerome R. Smith - Senior Vice President and
General Counsel

 

Jerome R. Smith provides legal advice to SMI and its affiliate and subsidiary
entities. Mr Smith joined SMI as Assistant General Counsel in early 2001 and was
promoted to General Counsel in August 2001 and was given the additional title of
Senior Vice President in March 2004. Prior to joining SMI, Mr Smith served as
corporate counsel for several other companies including World
Communications, Inc. and Hang Ten International and represented both public and
private companies through his private law practice. His expertise includes
extensive experience with mergers and acquisitions, intellectual property,
corporate governance and general corporate and business transactional legal
matters. Mr Smith graduated from Duke University and received his law degree
from Emory University School of Law.

 

(5)                                 R. Brooke Dunn - Senior Vice President

 

R. Brooke Dunn joined SMI in 1996 as Director of Marketing, bringing extensive
marketing and gaming experience to SMI. He was promoted to Vice President of
Marketing in July 1997 and Senior Vice President in July 2001. Prior to joining
SMI, Mr Dunn

 

17

--------------------------------------------------------------------------------


 

was Vice President of Gaming Operations Marketing for the Hilton Gaming
Corporation, as well as Vice President of Marketing for numerous companies
including the Reno Hilton, Harveys in Lake Tahoe and the Flamingo Hilton
Laughlin. Dunn graduated from San Diego State University with a B.S. in
Marketing.

 

Mr Dunn is an “Executive Officer” (as defined by the United States Securities
and Exchange Commission) of SMI.

 

1.3                               History, structure and ownership of SMI Group

 

(a)                                 History

 

SMI was incorporated in Minnesota in the United States of America in 1983 and in
1992 was listed on NASDAQ. SMI has its head office in Las Vegas, Nevada. SMI’s
stock is traded on the NASDAQ National Market under the code “SHFL”. Based on
its issued capital as at 22 August 2005 (as contained in SMI’s last quarterly
filing with the United States Securities and Exchange Commission), SMI had, as
at the close of business on 11 November 2005, a market capitalisation of
US$933,478,395 (A$1,279,087,962 based on an exchange rate as at that date of A$1
= US$0.72980).

 

(b)                                Structure

 

SMI is the ultimate holding company for Shuffle Master and also conducts the
business of the SMI Group directly and indirectly through its subsidiaries
throughout the world. The SMI Group holds gaming licences in almost every
jurisdiction in the world in which there is legalised casino gaming.

 

(c)                                 Ownership

 

As of 22 August 2005, SMI had on issue 34,844,285 shares of its US$0.01 par
value common stock. No individual shareholder owns more than 10% of SMI and
officers and directors of SMI, in aggregate, hold less than 5% of SMI’s stock.

 

1.4                               Principal activities of Shuffle Master and SMI
Group

 

(a)                                 Shuffle Master

 

The principal activity of Shuffle Master is to acquire and hold Shares,
including those acquired under the Offer.

 

(b)                                SMI Group

 

(1)                                 Operations

 

SMI Group develops, manufactures and markets shufflers, table games and
technology-based products for the gaming industry for use on casino floors.  SMI
Group’s products primarily relate to its casino customers’ table game activities
and are focused on increasing their profitability, productivity and security.

 

SMI Group’s utility products include a full line of automatic card shufflers for
use with the vast majority of card table games and chip sorting machines for
roulette. Casinos all over the world rely

 

18

--------------------------------------------------------------------------------


 

on SMI Group shufflers to increase table game security and improve table game
play, and there are currently over 17,000 SMI Group shufflers installed
worldwide. In addition, SMI Group has acquired or is developing other products
to automatically gather data and to enable casinos to track table game players,
such as SMI Group’s current products Bloodhound® and Intelligent Table System™
products.  SMI Group’s entertainment products include a line of live proprietary
poker, blackjack, baccarat, and pai gow poker based table games and the Table
Master™ that delivers the popular branded table game content on a multi-player
video platform.

 

In January 2005, SMI Group formed Shuffle Up Productions™, Inc. to market its
intellectual property and develop live and broadcast tournament events as well
as merchandise based on its gaming offerings.  In June 2005, SMI Group announced
details related to its Three Card Poker National Championship™ with a grand
prize of US$1 million dollars.  All of its product lines compete or will compete
with other gaming products, such as slot machines, blackjack tables, keno,
craps, and roulette, for space on the casino floor.

 

SMI Group manufactures the majority of its products at its headquarters and
manufacturing facility in Las Vegas, Nevada. In addition, SMI Group outsources
the manufacturing of certain of its products, in the United States, Europe and
Asia Pacific.

 

(2)                                 Recent acquisitions

 

CARD. Effective May 1, 2004, SMI Group acquired a 100% ownership interest in
CARD Casinos Austria Research & Development GmbH & Co KG (CARD) and its
wholly-owned subsidiaries from Casinos Austria AG.  CARD, which is now a
wholly-owned indirect subsidiary of Shuffle Master International, Inc. (a SMI
Group member), provides SMI Group with a European headquarters and direct sales
force for international business centrally located in Vienna with a satellite
office in New Zealand. CARD develops, manufactures and supplies innovative
casino products including the one2six™ shuffler which accommodates up to six
decks of cards and can be used for almost every casino card game.  In addition,
CARD’s recently introduced products include the Easy Chipper®, a next-generation
roulette chip sorting machine.

 

BTI.  On February 24, 2004, SMI Group acquired certain assets of BET
Technology, Inc. (BTI), a privately held corporation that develops and
distributes table games to casinos throughout North America.  The acquired
assets and operations, which have been assigned to SMI Group’s Entertainment
Products segment, include the Fortune Pai Gow Poker®, Royal Match 21™ and Casino
War® table games and related patents, trademarks and other intellectual
property, as well as the “BET Technology, Inc.” name.  The acquired installed
base of Fortune Pai Gow Poker, Royal Match 21, and Casino War table games was
1,090 units at the acquisition date.

 

19

--------------------------------------------------------------------------------


 

VIP. In August 2005, SMI Group acquired VIP Gaming Solutions Pty Limited, a
privately held corporation with its headquarters in Sydney. VIP Gaming Solutions
Pty Limited distributes a variety of table gaming products for casinos.

 

1.5                               Public announcements by SMI

 

SMI is listed on NASDAQ and as such is subject to regular reporting and
disclosure obligations.

 

A substantial amount of information about SMI Group is available in electronic
form from: www.shufflemaster.com.

 

1.6                               Announcement by Shuffle Master in relation to
the Offer

 

On 15 November 2005, Shuffle Master made a public announcement to ASX in
relation to the Offer. A copy of that announcement is contained in Annexure A of
this Bidder’s Statement.

 

20

--------------------------------------------------------------------------------


 

2                                        Information on Stargames and the
Stargames Group

 

2.1                               Overview of Stargames

 

Section 2 of the Target’s Statement contains an overview of Stargames and its
principal activities.

 

The Target’s Statement of Stargames contains a range of information in relation
to Stargames. Stargames’ Target Statement has been prepared by Stargames and SMI
Group takes no responsibility for its accuracy.

 

2.2                               Directors

 

Section 2 of the Target’s Statement contains information about the directors of
Stargames.

 

2.3                               Recent financial position and performance of
Stargames

 

Section 5 of the Target’s Statement contains information about the recent
financial position and performance of the Stargames Group.

 

Since 30 June 2005 Stargames has made a number of announcements to ASX that may
be relevant to its financial position. A brief description of each announcement
is set out in Section 5 of the Target’s Statement.

 

2.4                               Other material information on Stargames

 

The Target’s Statement contains details of other material information in
relation to Stargames.

 

2.5                               Announcement by Stargames in relation to the
Offer

 

On 15 November 2005, Stargames made a public announcement to ASX in relation to
the Offer. A copy of that announcement is contained in Annexure A of this
Bidder’s Statement.

 

21

--------------------------------------------------------------------------------


 

3                                        Information on Stargames’ securities

 

3.1                               Disclaimer

 

The following information on Stargames’ securities has been prepared by Shuffle
Master using publicly available information and information made available to
Shuffle Master by Stargames.

 

SMI Group does not, subject to the Corporations Act, make any representation or
warranty, express or implied, as to the accuracy or completeness of such
information.

 

Further information relating to Stargames’ securities is included in the
Target’s Statement of Stargames.

 

3.2                               Stargames’ issued securities

 

According to documents provided by Stargames to ASX, as at the date of this
Bidder’s Statement, Stargames’ issued securities consisted of:

 

•                                         94,866,880 Shares; and

 

•                                         3,480,000 Options.

 

Stargames proposes to issue 750,000 Options to the managing director, Mr John
Rouse, if approved by a resolution of members at the annual general meeting to
be held on 24 November 2005.

 

The Shares are quoted on ASX and, subject to the restrictions applying to
particular shares under the Employee Share Plans described in section 5 of the
Target’s Statement, may be freely traded.

 

The Options are not quoted on ASX. Each Option entitles the holder (on valid
exercise) to be issued one Share (subject to specified vesting conditions and
vesting dates).

 

3.3                               Options

 

According to documents provided by Stargames, Options have been issued by
Stargames under  each of the option plans set out below:

 

(a)                                 Employee Share Option Plan

 

Stargames has 760,000 options over its unissued shares outstanding that are
regulated by the Employee Share Option Plan.

 

(b)                                Senior Executive Share Option Plan

 

Stargames has 2,220,000 options over its unissued shares outstanding under its
Senior Executive Share Option Plan. As mentioned in section 3.2 above, Stargames
proposes to issue 750,000 Options to the managing director, Mr John Rouse, if
approved by a resolution of members at the annual general meeting. These Options
will be issued under this plan.

 

22

--------------------------------------------------------------------------------


 

(c)                                 Executive Director’s Share Option Plan

 

Stargames has 500,000 options over its unissued shares under the Executive
Director’s Share Option Plan that are outstanding and are held by John Rouse.

 

(d)                                Exercise prices

 

So far as is known to Shuffle Master based on information provided by Stargames,
the exercise prices and expiry dates for the Options on issue as at the date of
this Bidder’s Statement are as follows:

 

Option Series

 

Expiry Date

 

Exercise price

 

Options on issue

 

Employee Share Option Plan

 

 

 

 

 

 

 

Series G

 

17 May 2006

 

1.00

 

660,000

 

Series H

 

23 Aug 2006

 

1.00

 

50,000

 

Series P

 

25 Feb 2009

 

1.20

 

50,000

 

Senior Executive Share Option Plan

 

 

 

 

 

 

 

Series J

 

30 Jun 2006

 

1.20

 

440,000

 

Series K

 

30 Jun 2006

 

1.20

 

180,000

 

Series O

 

6 Aug 2008

 

1.20

 

100,000

 

Series Q

 

5 Oct 2005

 

1.30

 

1,500,000

 

Series Q - Options to be issued to John Rouse if approved by members at annual
general meeting

 

23 Nov 2010

 

1.30

 

750,000

 

Executive Director’s Share Option Plan

 

 

 

 

 

 

 

Series C2

 

30 Jun 2006

 

1.20

 

500,000

 

 

 

 

 

TOTAL

 

4,230,000

 

 

3.4                               Interests in Stargames securities

 

As at the date of this Bidder’s Statement:

 

•                                         Shuffle Master’s voting power in
Stargames was 17.83%;

 

•                                         Shuffle Master had a relevant interest
in 16,914,512 Shares; and

 

•                                         Shuffle Master had a relevant interest
in no Options.

 

As at the date of the Offer:

 

•                                         Shuffle Master’s voting power in
Stargames was [insert percentage]%;

 

•                                         Shuffle Master had a relevant interest
in [insert number] Shares; and

 

•                                         Shuffle Master had a relevant interest
in [insert number] Options.

 

3.5                               Option deeds between SMI and each of CVC
Limited and CVC Communication and Technology Pty Limited

 

On 15 November 2005, SMI entered into Option Deeds with each of CVC Limited and
CVC Communication and Technology Pty Limited, under which it has the option to
acquire 10,610,000 Shares and 6,304,512 Shares, respectively. These Shares in
total represent 17.83% of the total Shares on issue. If SMI (or a

 

23

--------------------------------------------------------------------------------


 

nominee of it who is a wholly owned subsidiary of SMI) exercises the options
under these deeds, it will be required to pay consideration of $1.55 per Share
to the grantors of the options.

 

The options under each Option Deed will become exercisable at the beginning of
the Offer Period and will lapse on the earlier of:

 

(a)                                   the date that is 3 months and 3 Business
Days from the date the first takeover offer is made to Stargames shareholders
under the Offer or, if a Competing Takeover Bid is announced during that 3 month
period, 5 months from 15 November 2005; and

 

(b)                                  5 Business Days after the end of the Offer
Period.

 

Under the Option Deeds, SMI is provided with the ability to direct the votes of
the grantors of the options in certain circumstances including in relation to
competing takeover proposals.

 

A full copy of each Option Deed will have been released to the ASX by 15
November 2005.

 

3.6                               Dealings in Shares and Options

 

Neither Shuffle Master nor any associate of Shuffle Master has provided, or
agreed to provide, consideration for Shares or Options under any purchase or
agreement during the 4 months before the date of this Bidder’s Statement, except
as described in section 3.5.

 

Neither Shuffle Master nor any associate of Shuffle Master has provided, or
agreed to provide, consideration for Shares or Options under any purchase or
agreement during the period starting on the date of this Bidder’s Statement and
ending on the date immediately before the date of the Offer.

 

3.7                               Recent share price performance of Stargames

 

The closing price of Stargames Shares on ASX on 11 November 2005, being the last
day on which Stargames Shares were traded before the Announcement Date, was
$1.30.

 

The latest recorded sale price of Stargames Shares on ASX before the date on
which this Bidder’s Statement was lodged with ASIC was $1.30.

 

The following chart shows the last sale price of Stargames Shares on ASX in the
six months prior to the Announcement Date.

 

24

--------------------------------------------------------------------------------


 

[g202721kk03i001.gif]

 


3.8                               EFFECT OF THE OFFER ON OPTIONS


 

The Offer extends to Stargames Shares that are issued on the exercise of
Stargames Options during the period from the Register Date to the end of the
Offer Period.

 

Shuffle Master is also making, or intends to make, contemporaneous offers in
respect of the Options, on the terms described in section 7.1 of this Bidder’s
Statement.

 

If Shuffle Master and its associates have relevant interests in at least 90% of
the Stargames Shares during, or at the end of the Offer Period, Shuffle Master
will (if it and its associates have a relevant interest in more than 90% of
Stargames Shares at the time) give a notice of compulsory acquisition to all
outstanding Stargames shareholders, even if the Stargames Shares to which those
notices relate are issued:

 

•                                         after the Offer closes but before the
notices are given (pursuant to paragraph 661A(4)(b) of the Corporations Act); or

 

•                                         on exercise of Stargames Options, up
to six weeks after the notices are given (pursuant to paragraph 661A(4)(c) of
the Corporations Act).

 

If not all of the Stargames Options are acquired by Shuffle Master or cancelled
pursuant to agreements or other arrangements, and Shuffle Master is entitled to
compulsorily acquire any outstanding Shares, Shuffle Master presently intends to
seek to compulsorily acquire or cancel any outstanding Options pursuant to
Part 6A.2 of the Corporations Act, although it reserves the right not to do so.

 


3.9                               NO PRE-OFFER BENEFITS


 

During the period of four months before the date of this Bidder’s Statement,
neither Shuffle Master nor any associate of Shuffle Master gave, or offered to
give, or agreed to give a benefit to another person which was likely to induce
the other person, or an associate of the other person, to:

 

25

--------------------------------------------------------------------------------


 

•                                         accept the Offer; or

 

•                                         dispose of Stargames Shares,

 

and which is not offered to all holders of Stargames Shares under the Offer.

 


3.10                        NO ESCALATION AGREEMENTS


 

Neither Shuffle Master nor any associate of Shuffle Master has entered into any
escalation agreement that is prohibited by section 622 of the Corporations Act.

 

26

--------------------------------------------------------------------------------


 


4                                        SOURCES OF CASH CONSIDERATION


 


4.1                               TOTAL CASH CONSIDERATION


 

The consideration for the acquisition of the Shares to which the Offer relates
will be satisfied wholly in cash.

 

If acceptances are received for all Shares on issue as at the date of this
Bidder’s Statement, the amount of cash that Shuffle Master would be required to
pay under the Offer would be $147,043,664.00.

 

If, the holders of all Options on issue and contemplated to be on issue at the
date of this Bidder’s Statement elect to accept the offer to cancel their
Options, an additional $1,397,500 will be payable by Shuffle Master. This
assumes that the consideration for the Options will $1.55 per share less the
exercise price for the applicable Options.

 

However, if holders of all Options on issue and contemplated to be on issue as
at the date of this Bidder’s Statement exercise those Options (as opposed to
accepting the offer to cancel their Options) and accept the Offer in respect of
the Shares issued to them, an additional $6,556,500.00 will be payable by
Shuffle Master under the Offer. (This assumes that each holder of Options funds
the exercise price for the options to Stargames from his or her own sources and
so will receive $1.55 per Share).

 

Accordingly, the maximum amount that Shuffle Master could be required to pay
under the Offer is $153,600,164, together with transaction costs.

 


4.2                               SOURCES OF CASH CONSIDERATION


 


(A)                                 FUND RAISING


 

SMI will attempt to raise the funds required for the cash consideration from
either the public or private sale of its securities. There is no guarantee that
any such transactions will close in time to fund the Offer.

 


(B)                                COMMITMENT


 

In case the funds are not raised by way of sale of securities, SMI has received
from Deutsche Bank (DB) a commitment to provide US$115 million to fund the Offer
(Facility).

 

The Facility is available for purposes which include funding the cash
consideration.

 

The availability of the Facility, and the ability to draw down under it, is
subject to the same conditions set out in the Offer, as well as conditions
precedent of a procedural nature and a condition that the parties prepare and
execute formal loan documentation.

 

As at the date of this bidder’s statement, Shuffle Master is not aware of any
reason why those conditions precedent will not be satisfied in time to allow the
proceeds to be available to pay the cash consideration as and when required by
the terms of the Offer.

 

27

--------------------------------------------------------------------------------


 

The Facility is subject to events of default. As at the date of this bidder’s
statement, Shuffle Master is not aware of the occurrence of any event of default
or any circumstances that would lead to an event of default.

 


(C)                                 LOAN TO SHUFFLE MASTER


 

SMI has agreed to provide to Shuffle Master all necessary funding for the
purposes of paying the cash consideration and other costs associated with the
Offer. The conditions to this agreement, are the same as the conditions to the
Offer and the terms of the agreement are no less favourable to Shuffle Master
than those provided to SMI.

 

28

--------------------------------------------------------------------------------


 


5                                        SHUFFLE MASTER’S INTENTIONS IN RELATION
TO STARGAMES


 


5.1                               INTRODUCTION


 

Shuffle Master has been established for the purpose of making the Offer.

 

The intentions of Shuffle Master are set out in this section of the Bidder’s
Statement. Those intentions have been formed on the basis of facts and
information concerning Stargames, and the general business environment, which
are known at the time of preparing this Bidder’s Statement. Final decisions will
only be reached by Shuffle Master in light of material information and
circumstances at the relevant time. Accordingly, the statements set out in this
section are statements of current intention only and accordingly may vary as new
information becomes available or circumstances change.

 


5.2                               OVERVIEW AND RATIONALE FOR THE OFFER


 

The SMI Group considers that the Australasian region has potential growth in the
market for gaming products for the upcoming years. The acquisition of Stargames
will increase the SMI Group’s presence in the region. It will also provide SMI
Group with access to a product line that will be potentially attractive to major
Australasian customers as well as to other customers outside the region.

 

That product line includes multi-player products, which could gain in their
share of casino floor space over the next few years. It also includes a range of
video slot products designed specifically for the Australasian market as well as
a number of other international jurisdictions.

 

Stargames’ development capabilities may also enhance the SMI Group’s own Table
Master product. Additionally, the SMI Group’s branded content may enhance
Stargames’ Vegas Star product line.The development team at Stargames should also
enhance the development capability of the SMI Group.

 


5.3                               INTENTIONS FOR STARGAMES AS A WHOLLY OWNED
CONTROLLED ENTITY


 

This section 5.3 describes Shuffle Master’s intentions if Shuffle Master and its
associates acquire a relevant interest in 90% or more of the Shares, and so
becomes entitled to proceed to compulsory acquisition of outstanding Shares in
accordance with Part 6A.1 of the Corporations Act.

 

In that circumstance, Shuffle Master’s current intentions are as follows:

 


(A)                                 CORPORATE MATTERS


 

Shuffle Master presently intends to:

 

•                                         proceed with compulsory acquisition of
the outstanding Shares in accordance with the provisions of Part 6A.1 of the
Corporations Act, including any Stargames Shares which are issued after the
close of the Offer as a result of the exercise of Options (see section 3.8 of
this Bidder’s Statement);

 

•                                         thereupon arrange for Stargames to be
removed from the official list of the ASX; and

 

29

--------------------------------------------------------------------------------


 

•                                         subject to regulatory approvals being
obtained for the new directors, replace the members of the Board with the
nominees of Shuffle Master. It is anticipated that Dr. Mark Yoseloff  and Mr
Paul C. Meyer (both officers of SMI) will be appointed to the boards of
Stargames and each of its subsidiaries and that Mr John Rouse will remain a
director of each of Stargames and each of its subsidiaries; and

 

•                                         retain the services of all of the
current senior management of Stargames, subject to the operational review
discussed below.

 


(B)                                IMPACT ON OTHER EMPLOYEES


 

Shuffle Master intends that the present employees of Stargames will continue to
be employed by Stargames, subject to any changes arising from the operational
review discussed below. Shuffle Master expects that there may be opportunities
for high-performing Stargames staff to work for SMI in other locations around
the world.

 


(C)                                 GENERAL OPERATIONAL REVIEW


 

After the end of the Offer Period, Shuffle Master intends to conduct an
immediate, broad based review of Stargames’ operations on both a strategic and
financial level. Shuffle Master intends that the review will evaluate Stargames’
performance, profitability and prospects and strategic relevance for the SMI
Group to enable Shuffle Master to determine business plans for the future. In
particular, Shuffle Master intends to explore the opportunities created by the
access to product lines and development capabilities referred to in section 5.2
above.

 


5.4                               INTENTIONS FOR STARGAMES AS A PART OWNED
CONTROLLED ENTITY


 

Shuffle Master reserves its right to declare the Offer free from the 90% minimum
acceptance condition (or any other condition) to the Offer. However, Shuffle
Master has not decided whether it will free the Offer from the 90% minimum
acceptance condition (or any other condition).

 

This section 5.4 describes Shuffle Master’s intentions if it were to declare the
Offer free of the 90% minimum acceptance condition and if Stargames becomes a
controlled entity of Shuffle Master, but Shuffle Master is not entitled to
proceed to compulsory acquisition in accordance with Part 6A.1 of the
Corporations Act.

 

In that circumstance, Shuffle Master’s current intentions are as follows:

 


(A)                                 CORPORATE MATTERS


 

After the end of the Offer Period, Shuffle Master intends:

 

•                                         (subject to the Corporations Act,
regulatory approval and the constitution of Stargames) to seek to replace some
of the members of the board of Stargames with nominees of SMI, so that the
proportion of such nominees is broadly similar to the voting power of Shuffle
Master. Shuffle Master would consider the recommendations in the ASX Corporate
Governance Guidelines when determining the composition of the board. Replacement
board members have not yet been finally decided by SMI and their identity will
depend on the circumstances at the relevant time and

 

30

--------------------------------------------------------------------------------


 

will be subject to regulatory approval; however, it is expected that the
majority of the replacement board members will be Dr Mark Yoseloff, Paul Meyer
(both members of the SMI management team) and John Rouse (a current director of
Stargames); and

 

•                                         if possible, to seek the delisting of
Stargames from the ASX.

 

It is possible that, even if Shuffle Master is not entitled to proceed to
compulsory acquisition of minority holdings after the end of the Offer Period
under Part 6A.1 of the Corporations Act, it may subsequently become entitled to
exercise rights of general compulsory acquisition under Part 6D.2 of the
Corporations Act; for example, as a result of acquisitions of Shares in reliance
on the “3% creep” exception in item 9 of section 611 of the Corporations Act. If
so, it intends to exercise those rights.

 


(B)                                GENERAL OPERATIONAL REVIEW


 

After the end of the Offer Period, Shuffle Master intends to propose to the
board of Stargames that an immediate, broad-based review of Stargames’
operations be conducted on both a strategic and financial level, along similar
lines to that described in clause 5.3(c).

 

Shuffle Master intends, subject to the approval of the board of Stargames, to
participate in this review.

 


(C)                                 DIVIDENDS AND FUNDING


 

Shuffle Master, in accordance with SMI’s current practice, would not intend to
pay dividends.

 


(D)                                LIMITATIONS IN GIVING EFFECT TO INTENTIONS


 

The ability of Shuffle Master to implement the intentions set out in this
clause 5.4, will be subject to the legal obligations of Stargames directors to
have regard to the interests of Stargames and all Stargames shareholders, and
the requirements of the Corporations Act and the ASX Listing Rules relating to
transactions between related parties. Shuffle Master will only make a decision
on the above mentioned courses of action following legal and financial advice in
relation to those requirements.

 


5.5                               INTENTIONS FOR STARGAMES IF NOT CONTROLLED BY
SHUFFLE MASTER


 

This section 5.5 describes Shuffle Master’s intentions if it were to declare the
Offer free of the 90% minimum acceptance condition and if Stargames does not
become a controlled entity of Shuffle Master.

 

In that circumstance:

 

•                                         Shuffle Master does not expect to be
in a position to give effect to the intentions set out in sections 5.3 or 5.4 of
this Bidder’s Statement; and

 

•                                         Shuffle Master’s current intention is
to continue to hold any stake in Stargames with a view to maximising returns for
SMI’s shareholders (this may result in Shuffle Master acquiring additional
shares, to the extent permitted by law) or may dispose of its current holding in
Stargames and any additional Shares acquired under the Offer in a manner which
maximises returns for SMI’s shareholders.

 

31

--------------------------------------------------------------------------------


 


5.6                               OTHER INTENTIONS


 

Subject to the matters described above in this section 5 and elsewhere in this
Bidder’s Statement and, in particular, the completion of the strategic review of
Stargames operations, it is the intention of Shuffle Master, on the basis of the
facts and information concerning Stargames that are known to it and the existing
circumstances affecting the assets and operations of Stargames at the date of
this Bidder’s Statement, that:

 

•                                         the business of Stargames will be
conducted in substantially the same manner as at the date of this Bidder’s
Statement;

 

•                                         there will be no redeployment of the
fixed assets of Stargames; and

 

•                                         the present employees of Stargames
will continue to be employed by Stargames.

 

32

--------------------------------------------------------------------------------


 


6                                        TAXATION CONSIDERATIONS FOR STARGAMES
SHAREHOLDERS ACCEPTING THE OFFER AND DISPOSING OF SHARES


 

The following discussion is a general description of the Australian income and
capital gains tax consequences for Stargames shareholders on disposing of their
Shares pursuant to the Offer made by Shuffle Master.

 

It is based upon Australian taxation law and practice operative at the date of
this Bidder’s Statement. It is not intended to be an authoritative or complete
analysis of the taxation implications of accepting the Offer, and does not take
into account the specific circumstances of any particular shareholder. In
particular, it does not deal with the taxation consequences of disposing of
shares issued under an employee share scheme, which may be subject to specific
tax provisions.

 

It is recommended that you seek independent professional advice regarding the
tax consequences of disposing of your Shares according to your own particular
circumstances.

 

If you have acquired any Shares, options or rights under an employee share plan,
the tax outcome of accepting this offer may be different to that outlined below.
You should seek your own tax advice in relation to the exercise of any such
options or rights or the sale of any such shares in the light of your particular
circumstances including the terms of any relevant plan and any elections you
have made in relation to your shares, options or rights.

 


6.1                               CHARACTERISATION OF SHAREHOLDING


 

The taxation treatment in respect of the disposal of the shares will depend on
whether you hold the shares as trading stock on revenue account or on capital
account. As this characterisation will depend on your own specific
circumstances, you should seek your own independent advice on this issue in
light of your own particular circumstances.

 


6.2                               SHAREHOLDERS WHO ARE AUSTRALIAN RESIDENTS


 


(A)                                 DISPOSAL OF SHARES HELD AS TRADING STOCK


 

If you acquired your Shares for the purposes of sale or exchange in the ordinary
course of a business you carry on, you would generally be regarded as holding
the shares as trading stock. Generally, the trading stock provisions may apply
to shareholders who are in the business of trading or dealing in shares and/or
similar instruments.

 

Where you hold your Shares as trading stock, the value of the consideration you
receive for disposing of your Shares (cash received) should be included in your
assessable income.

 


(B)                                DISPOSAL OF SHARES HELD AS REVENUE ASSETS


 

If you acquired your Shares in the ordinary course of your business other than
for the purpose of sale or exchange, or you acquired your Shares for a profit
making or speculative purpose you should hold your Shares as revenue assets.

 

33

--------------------------------------------------------------------------------


 

If you hold your Shares as revenue assets you will be required to treat any gain
arising on the disposal of your Shares as assessable income.  Any net loss
incurred on the disposal of your Shares should be an allowable deduction
(subject to the non-commercial loss deferral provisions).

 

The gain or loss will be calculated as the difference between:

 

(i) the money value of the consideration (the cash received); and

 

(ii) the cost of acquiring your Shares.

 


(C)                                 DISPOSAL OF SHARES HELD AS CAPITAL
INVESTMENTS


 

The disposal of shares which were acquired after 20 September 1985 and which are
held on capital account, will generally have capital gains tax (CGT)
implications.

 

The CGT implications of a disposal of your Shares will depend upon a number of
factors, including:

 

•                                         the date your Shares were acquired;

 

•                                         your taxpayer status;

 

•                                         the length of time you have held your
Shares.

 

(1)                                 SHARES ACQUIRED BEFORE 21 SEPTEMBER 1999

 

If your Shares were acquired before 21 September 1999, a capital gain or loss
will arise dependant upon the difference between:

 

(A)                             THE VALUE OF THE CAPITAL PROCEEDS (THE CASH
RECEIVED); AND

 

(B)                               THE COST BASE OF THE SHARES (WHICH WOULD
GENERALLY INCLUDE THE AMOUNT PAID TO ACQUIRE THE SHARES PLUS ANY INCIDENTAL
COSTS OF ACQUISITION, EG BROKERAGE FEES AND STAMP DUTY).

 

For the purpose of calculating a capital gain (but not a capital loss), you may
choose that the cost base of those shares be indexed for inflation to 30
September 1999 (which would only be of any practical effect if the shares were
acquired prior to 1 July 1999).

 

Alternatively, provided you have held your Shares for at least 12 months, and do
not choose to apply indexation, the discount capital gain provisions may apply.
This means that:

 

(A)                             IF YOU ARE AN INDIVIDUAL OR TRUST, ONLY ONE-HALF
OF THE CAPITAL GAIN (WITHOUT ANY ALLOWANCE FOR INDEXATION FOR INFLATION IN THE
COST BASE OF THE SHARES) WILL BE TAXABLE; OR

 

(B)                               IF YOU ARE A COMPLYING SUPERANNUATION ENTITY
OR A LIFE INSURANCE COMPANY HOLDING THE SHARES AS VIRTUAL PST ASSETS, ONLY TWO
THIRDS OF THE CAPITAL GAIN (WITHOUT ANY ALLOWANCE FOR INDEXATION FOR INFLATION
IN THE COST BASE OF THE SHARES) WILL BE TAXABLE.

 

The rules relating to discount capital gains and trusts are complex. Trustees
should seek their own advice as to how the CGT discount applies to them and
their beneficiaries, having regard to their own particular circumstances.  The

 

34

--------------------------------------------------------------------------------


 

discount capital gain provisions do not apply to shareholders who are companies.

 

The “choice” to apply indexation rather than the discount capital gain
provisions must be made by you on or before the day you lodge your income tax
return for the income year in which the disposal occurs.

 

A capital loss may be used to offset capital gains derived in the same or
subsequent years of income (subject to satisfying certain conditions) but cannot
be offset against ordinary income, nor carried back to offset net capital gains
arising in earlier income years. Where you choose to use the discount capital
gain method, any available capital loss will be applied to reduce the realised
nominal gain before multiplying the resulting net amount by the applicable
discount percentage to calculate the amount of the capital gain that is
assessable. Alternatively, if you choose the indexation option, capital losses
are applied after calculating the capital gain using the indexed cost base.

 

(2)                                 SHARES ACQUIRED AFTER 21 SEPTEMBER 1999

 

If you acquired your Shares after 21 September 1999 you will not be entitled to
choose indexation of the cost base when calculating any capital gain on
disposal.

 

If you are an individual, trust, complying superannuation entity or a life
insurance company holding the shares as virtual PST assets that have held shares
for at least 12 months, the discount capital gain provisions described above
will automatically apply in calculating any capital gain on disposal.

 

As explained above, any available capital loss will be applied to reduce the
realised nominal gain before multiplying the resulting net amount by one half or
two-thirds (as applicable) to calculate the capital gain that is assessable.

 

If your Shares have been held for less than 12 months or you are another
category of shareholder (for example, a company), the discount capital gain
method is not available. A capital gain on the shares, being any excess of the
value of the capital proceeds over the unindexed cost base of the shares will be
assessable in full.

 


(D)                                NO DOUBLE TAXATION


 

Where you hold your Shares on revenue account and make both an income gain and a
capital gain, your capital gain will be reduced by the amount of the income
gain, thereby avoiding double taxation of the same gain.

 


6.3                               SHAREHOLDERS WHO ARE NOT AUSTRALIAN RESIDENTS


 

If your Shares were acquired as trading stock or are held as revenue assets, and
you are resident in a country with which Australia has concluded a double tax
agreement, you will generally only be subject to income tax in Australia to the
extent that your Shares are held by you in the course of carrying on business at
or through a permanent establishment in Australia.

 

35

--------------------------------------------------------------------------------


 

If you hold your Shares as trading stock, the capital gains tax provisions do
not apply to the disposal of your Shares.

 

If you hold your Shares on capital account you will not have a taxable capital
gain in Australia unless you (together with any associates) have at any time
during the 5 years immediately preceding the disposal, owned 10% or more of the
issued share capital of Stargames.

 

Where you hold your Shares on revenue account and make both an income gain and a
capital gain, your capital gain will be reduced by the amount of the income
gain, thereby avoiding double taxation of the same gain.

 


6.4                               TAX ELECTION


 

Shuffle Master and its affiliates shall be permitted and intend to make an
election under section 338(g) of the U.S. Internal Revenue Code and the Treasury
Regulations promulgated thereunder and any comparable provisions of state or
local Tax Laws (Section 338(g) Elections) with respect to any acquired company.
Shuffle Master and/or its affiliates may report the acquisition of Shares
consistent with Section 338(g) Election (and any comparable elections under
state or local Tax Laws).

 

The above election is required so that SMI may be able to treat the acquisition
of shares by Shuffle Master as an asset purchase for US tax purposes only and
does not affect Stargames, its non-US shareholders, or certain U.S. shareholders
if certain ownership thresholds are not met. If you have any concerns in
relation to this election you should seek you own tax advice.

 

36

--------------------------------------------------------------------------------


 


7                                        OTHER MATERIAL INFORMATION


 


7.1                               OFFERS FOR STARGAMES SECURITIES OTHER THAN
SHARES


 

Shuffle Master has offered to cancel all Options on issue for $1.55 per Option
less the exercise price for that particular Option.

 

To the extent that Options are exercisable during the Offer Period, Option
holders may choose to exercise their Options and accept the Offer made in this
Bidder’s Statement in respect of the resulting Shares.

 


7.2                               PRE BID AGREEMENT


 

On 15 November 2005 Shuffle Master and Stargames entered into a pre bid
agreement under which they have agreed to various matters in connection with the
Takeover Bid. The key terms of this agreement are summarised below:

 


(A)                                 AGREED BID TERMS – SHUFFLE MASTER AND
STARGAMES AGREED TO THE TERMS OF THE OFFER SET OUT IN SECTION 8 OF THIS BIDDER’S
STATEMENT AND SHUFFLE MASTER AGREED TO MAKE THE OFFER.


 


(B)                                COST REIMBURSEMENT – THE AGREEMENT PROVIDES
FOR REIMBURSEMENT OF SHUFFLE MASTER’S COSTS IN RELATION TO THE ANNOUNCEMENT OR
MAKING THE OFFER IN THE AMOUNT OF A$1,536,000 IN THE FOLLOWING CIRCUMSTANCES
(SUBJECT TO LIMITED EXCEPTIONS):


 

(1)                                 THE DIRECTORS OF STARGAMES (OR ANY ONE OR
MORE OF THEM) MAKES A RECOMMENDATION TO STARGAMES IN FAVOUR OF A PROPOSAL OR
OFFER WITH RESPECT TO ANY TRANSACTION THAT WOULD IF COMPLETED SUBSTANTIALLY IN
ACCORDANCE WITH ITS TERMS, RESULT IN ANY PERSON  (OR GROUP OF PERSONS) OTHER
THAN SHUFFLE MASTER (OR ITS RELATED CORPORATIONS) ACQUIRING CONTROL OF STARGAMES
(A COMPETING BID);

 

(2)                                 THE DIRECTORS OF STARGAMES (OR ANY ONE OR
MORE OF THEM) FAILS TO MAKE OR WITHDRAWS A RECOMMENDATION IN FAVOUR OF THE OFFER
SUBJECT ONLY TO THE QUALIFICATIONS THAT THERE IS NO COMPETING BID AND THAT THE
RECOMMENDATION IS AND REMAINS CONSISTENT WITH THE DIRECTORS’ REASONABLE EXERCISE
OF THEIR FIDUCIARY DUTIES;

 

(3)                                 A COMPETING BID IS MADE, AND THAT BIDDER
ACQUIRES A RELEVANT INTEREST IN MORE THAN 50% OF THE SHARES; OR

 

(4)                                 SHUFFLE MASTER DOES NOT ACQUIRE A RELEVANT
INTEREST IN AT LEAST 90% OF THE SHARES BY THE END OF THE OFFER PERIOD. THE
REIMBURSEMENT AMOUNT WILL NOT BE PAYABLE UNDER THIS PARAGRAPH 7.2(B)(4) IF A
CONDITION SET OUT IN PARAGRAPHS 8.7(H),8.7(J),8.7(K) OR 8.7(L) OF THE OFFER IS
NOT, OR WILL NOT BE, FULFILLED, AND NO OTHER CONDITION HAS NOT BEEN FULFILLED.

 


(C)                                 FACILITATION OF OFFER – STARGAMES AGREED TO
PROVIDE SHUFFLE MASTER WITH REASONABLE ACCESS TO SENIOR MANAGEMENT TO ASSIST
SHUFFLE MASTER TO OBTAIN INFORMATION ABOUT CURRENT DEVELOPMENTS WITHIN STARGAMES
AND TO ASSIST WITH INTEGRATION PLANNING.

 

37

--------------------------------------------------------------------------------


 


(D)                                NO SOLICITATION – STARGAMES MUST NOT SOLICIT
OR ENCOURAGE A COMPETING BID OR, UNLESS CERTAIN CONDITIONS ARE MET, TAKE PART IN
NEGOTIATIONS OR PROVIDE INFORMATION WITH RESPECT TO ANY OFFER OR PROPOSAL BY ANY
PERSON TO MAKE A COMPETING BID.


 


(E)                                 REGULATORY APPROVALS  — STARGAMES AND
SHUFFLE MASTER HAVE AGREED THAT THEY WILL USE REASONABLE ENDEAVOURS TO PERFORM
ALL ACTS AND DO ALL OTHER THINGS WITHIN ITS REASONABLE CONTROL TO OBTAIN THE
REGULATORY APPROVALS OR CONSENTS REQUIRED BY THE REGULATORY APPROVAL CONDITION
TO THE OFFER.


 


7.3                               DUE DILIGENCE


 

For the purpose of confirming its assessment of whether or not to offer to
acquire all of the Shares, SMI Group was given access to certain information
concerning Stargames and its subsidiaries which has not been disclosed generally
to the market or to Stargames’ shareholders. Except as set out elsewhere in this
Bidder’s Statement, none of the information to which the SMI Group was given
access was, in the opinion of Shuffle Master, of such a nature and quality that,
if the information were generally available, a reasonable person would expect it
to have a material effect on the price or value of the Shares, or in the opinion
of Shuffle Master and except as disclosed elsewhere in this Bidder’s Statement,
would otherwise be material to a decision by a Stargames Shareholder whether or
not to accept the Offer.

 


7.4                               OTHER REGULATORY


 

In Australia and internationally, the gaming sector is regulated by government
agencies. A condition to the Offer is that all necessary approvals, consents or
waivers that are required for the Offer to be lawfully made and accepted are
given and are not modified. As mentioned in section 7.2(e) above, the parties
have agreed to use reasonable endeavours to obtain such approvals.

 


(A)                                 AUSTRALIAN APPROVALS


 

In Australia prior approval is required in the following jurisdictions and
applications for such approvals will be made:

 

(1)                                 NEW SOUTH WALES

 

In New South Wales, the NSW Licensing Court must approve a change in officers of
the licensee. In New South Wales, Stargames’ wholly owned subsidiary, Stargames
Corporation Pty Limited is the licensee (the Licensee). As mentioned in the
intentions section above and subject to regulatory approval, it is proposed that
Dr Mark Yoseloff and Mr Paul C Meyer will be appointed as directors of Stargames
and each of its subsidiaries if the Offer is successful.

 

The process for obtaining such consent will include an application to the
Licensing Court. There can be no guarantees as to the time that it will take to
obtain such consents, however, as previously mentioned the parties have agreed
to use reasonable endeavours to obtain the consents.

 

38

--------------------------------------------------------------------------------


 

(2)                                 VICTORIA

 

In Victoria, the Victorian Commission for Gambling Regulation must approve the
changes in ownership of Stargames envisaged by the Offer and also any change of
officers in both the Licensee and Stargames.

 

As in New South Wales, the approval process requires information to be supplied
and police checks on incoming directors which may take a period of time.
Accordingly there can be no guarantee as to the expected time as to the decision
from the authority.

 

(3)                                 SOUTH AUSTRALIA

 

As in Victoria, the South Australian gaming authority must approve any changes
in the ownership of Stargames and any change of officers in both the Licensee
and Stargames.

 


(B)                                AUSTRALIAN NOTIFICATION REQUIREMENTS


 

In all Australian jurisdictions (including New South Wales, Victoria and South
Australia), the proposed changes in directors and in ownership of Stargames and
the Licensee must be notified to the relevant gaming authorities.

 

Shuffle Master and Stargames will notify each authority of the proposed
transaction. Nevertheless there can be no guarantee that a gaming authority will
not take any action which may prevent or delay the fulfilment of a condition to
the Offer.

 

Shuffle Master notes that Dr Mark Yoseloff and Mr Paul C Meyer have made
successful licence applications and/or have been found suitable in every
jurisdiction that SMI or its subsidiaries operate or that has required licensing
for SMI Group activities to be undertaken (including such jurisdictions as
Nevada, New Jersey, Louisiana and Mississippi).

 


(C)                                 INTERNATIONAL REQUIREMENTS


 

Shuffle Master is not aware of any international pre approvals that are required
for the Offer to complete.

 


7.5                               DATE FOR DETERMINING HOLDERS OF SHARES


 

For the purposes of section 633 of the Corporations Act, the date for
determining the people to whom information is to be sent under items 6 and 12 of
subsection 633(1) is the Register Date.

 


7.6                               CONSENTS


 

This Bidder’s Statement contains statements made by, or statements said to be
based on statements made by, SMI. SMI has consented to the inclusion of:

 

•                                         each statement it has made; and

 

•                                         each statement which is said to be
based on a statement it has made,

 

in the form and context in which the statements appear and has not withdrawn
that consent as at the date of this Bidder’s Statement.

 

39

--------------------------------------------------------------------------------


 

This Bidder’s Statement includes statements which are made in, or based on
statements made in, documents lodged with ASIC or given to ASX. Under the terms
of ASIC Class Order 01/1543, the parties making those statements are not
required to consent to, and have not consented to, inclusion of those statements
in this Bidder’s Statement. If you would like to receive a copy of any of those
documents, or the relevant parts of the documents containing the statements,
(free of charge), during the bid period, please contact the Stargames
Information Line on 1300 733 343 (or in the case of international callers, +61 3
9415 4213). For legal reasons, calls to this number will be recorded.

 

In addition, as permitted by ASIC Class Order 03/635, this Bidder’s Statement
may include or be accompanied by certain statements:

 

•                                         fairly representing a statement by an
official person; or

 

•                                         from a public official document or a
published book, journal or comparable publication.

 


7.7                               SOCIAL SECURITY AND SUPERANNUATION
IMPLICATIONS OF OFFER


 

Acceptance of the Offer may have implications under your superannuation
arrangements or on your social security entitlements. If in any doubt, you
should seek specialist advice.

 


7.8                               OTHER MATERIAL INFORMATION


 

Except as disclosed elsewhere in this Bidder’s Statement, there is no other
information that is:

 


(A)                                 MATERIAL TO THE MAKING OF A DECISION BY A
STARGAMES SHAREHOLDER WHETHER OR NOT TO ACCEPT THE OFFER; AND


 


(B)                                KNOWN TO SHUFFLE MASTER,


 

which has not previously been disclosed to Stargames shareholders.

 

40

--------------------------------------------------------------------------------


 


8                                        THE TERMS AND CONDITIONS OF THE OFFER


 


8.1                               OFFER


 


(A)                                 SHUFFLE MASTER OFFERS TO ACQUIRE ALL OF YOUR
SHARES ON AND SUBJECT TO THE TERMS AND CONDITIONS SET OUT IN SECTION 8 OF THIS
BIDDER’S STATEMENT.


 


(B)                                THE CONSIDERATION UNDER THE OFFER IS $1.55
PER SHARE.


 


(C)                                 BY ACCEPTING THIS OFFER, YOU UNDERTAKE TO
TRANSFER TO SHUFFLE MASTER NOT ONLY THE SHARES TO WHICH THE OFFER RELATES, BUT
ALSO ALL RIGHTS ATTACHED TO THOSE SHARES (SEE SECTION 8.5(C)(5)AND
SECTION 8.6(C)).


 


(D)                                THIS OFFER IS BEING MADE TO EACH PERSON
REGISTERED AS THE HOLDER OF SHARES IN THE REGISTER OF STARGAMES SHAREHOLDERS AT
OPEN OF BUSINESS (AUSTRALIAN EASTERN DAYLIGHT TIME) ON THE REGISTER DATE. IT
ALSO EXTENDS TO:


 

(1)                                 HOLDERS OF OPTIONS THAT COME TO BE SHARES
DURING THE PERIOD FROM THE REGISTER DATE TO THE END OF THE OFFER PERIOD DUE TO
THE EXERCISE OF RIGHTS CONFERRED BY, SUCH SECURITIES THE OPTIONS AND WHICH ARE
ON ISSUE AS AT THE REGISTER DATE; AND

 

(2)                                 ANY PERSON WHO BECOMES REGISTERED, OR
ENTITLED TO BE REGISTERED, AS THE HOLDER OF YOUR SHARES DURING THE OFFER PERIOD.

 


(E)                                 IF, AT THE TIME THE OFFER IS MADE TO YOU, OR
AT ANY TIME DURING THE OFFER PERIOD, ANOTHER PERSON IS, OR IS ENTITLED TO BE,
REGISTERED AS THE HOLDER OF SOME OR ALL OF THE SHARES TO WHICH THIS OFFER
RELATES:


 

(1)                                 A CORRESPONDING OFFER ON THE SAME TERMS AND
CONDITIONS AS THIS OFFER WILL BE DEEMED TO HAVE BEEN MADE TO THAT OTHER PERSON
IN RESPECT OF THOSE SHARES; AND

 

(2)                                 A CORRESPONDING OFFER ON THE SAME TERMS AND
CONDITIONS AS THIS OFFER WILL BE DEEMED TO HAVE BEEN MADE TO YOU IN RESPECT OF
ANY OTHER SHARES YOU HOLD TO WHICH THE OFFER RELATES; AND

 

(3)                                 THIS OFFER WILL BE DEEMED TO HAVE BEEN
WITHDRAWN IMMEDIATELY AT THAT TIME.

 


(F)                                   IF AT ANY TIME DURING THE OFFER PERIOD YOU
ARE REGISTERED OR ENTITLED TO BE REGISTERED AS THE HOLDER OF ONE OR MORE PARCELS
OF SHARES AS TRUSTEE OR NOMINEE FOR, OR OTHERWISE ON ACCOUNT OF, ANOTHER PERSON,
YOU MAY ACCEPT AS IF A SEPARATE OFFER ON THE SAME TERMS AND CONDITIONS AS THIS
OFFER HAD BEEN MADE IN RELATION TO EACH OF THOSE PARCELS AND ANY PARCEL YOU HOLD
IN YOUR OWN RIGHT. TO VALIDLY ACCEPT THE OFFER FOR EACH PARCEL, YOU MUST COMPLY
WITH THE PROCEDURE IN SUBSECTION 653B(3) OF THE CORPORATIONS ACT. IF, FOR THE
PURPOSES OF COMPLYING WITH THAT PROCEDURE, YOU REQUIRE ADDITIONAL COPIES OF THIS
BIDDER’S STATEMENT AND/OR THE ACCEPTANCE FORM, PLEASE CALL STARGAMES INFORMATION
LINE ON 1300 733 343 (OR IN THE CASE OF INTERNATIONAL CALLERS, +61 3 9415 4213)
TO REQUEST THOSE ADDITIONAL COPIES.


 


(G)                                IF YOUR SHARES ARE REGISTERED IN THE NAME OF
A BROKER, INVESTMENT DEALER, BANK, TRUST COMPANY OR OTHER NOMINEE YOU SHOULD
CONTACT THAT NOMINEE FOR ASSISTANCE IN ACCEPTING THE OFFER.

 

41

--------------------------------------------------------------------------------


 


(H)                                THE OFFER IS DATED [     ] 2005.


 


8.2                               OFFER PERIOD


 


(A)                                 UNLESS WITHDRAWN, THE OFFER WILL REMAIN OPEN
FOR ACCEPTANCE DURING THE PERIOD COMMENCING ON THE DATE OF THIS OFFER AND ENDING
AT 7.00PM (AUSTRALIAN EASTERN DAYLIGHT TIME) ON THE LATER OF:


 

(1)                                 [       ] 2005; OR

 

(2)                                 ANY DATE TO WHICH THE OFFER PERIOD IS
EXTENDED.

 


(B)                                SHUFFLE MASTER RESERVES THE RIGHT,
EXERCISABLE IN ITS SOLE DISCRETION, TO EXTEND THE OFFER PERIOD IN ACCORDANCE
WITH THE CORPORATIONS ACT.


 


(C)                                 IF, WITHIN THE LAST SEVEN DAYS OF THE OFFER
PERIOD, EITHER OF THE FOLLOWING EVENTS OCCURS:


 

(1)                                 THE OFFER IS VARIED TO IMPROVE THE
CONSIDERATION OFFERED; OR

 

(2)                                 SHUFFLE MASTER’ VOTING POWER IN STARGAMES
INCREASES TO MORE THAN 50%,

 

then the Offer Period will be automatically extended so that it ends 14 days
after the relevant event.

 


8.3                               HOW TO ACCEPT THIS OFFER


 


(A)                                 GENERAL


 

(1)                                 SUBJECT TO SECTION 8.1(E) AND
SECTION 8.1(F), YOU MAY ACCEPT THIS OFFER ONLY FOR ALL OF YOUR SHARES.

 

(2)                                 YOU MAY ACCEPT THIS OFFER AT ANY TIME DURING
THE OFFER PERIOD.

 


(B)                                SHARES HELD IN YOUR NAME ON STARGAMES’ ISSUER
SPONSORED SUBREGISTER


 

To accept this Offer for Shares held in your name on Stargames’ issuer sponsored
sub-register (in which case your Securityholder Reference Number will commence
with “I”), you must:

 

(1)                                 COMPLETE AND SIGN THE ACCEPTANCE FORM IN
ACCORDANCE WITH THE TERMS OF THIS OFFER AND THE INSTRUCTIONS ON THE ACCEPTANCE
FORM; AND

 

(2)                                 ENSURE THAT THE ACCEPTANCE FORM (INCLUDING
ANY DOCUMENTS REQUIRED BY THE TERMS OF THIS OFFER AND THE INSTRUCTIONS ON THE
ACCEPTANCE FORM) IS RECEIVED BEFORE THE END OF THE OFFER PERIOD, AT ONE OF THE
ADDRESSES SHOWN ON THE ACCEPTANCE FORM.

 


(C)                                 SHARES HELD IN YOUR NAME IN A CHESS HOLDING


 

(1)                                 TO ACCEPT THIS OFFER FOR SHARES HELD IN A
CHESS HOLDING (IN WHICH CASE YOUR HOLDER IDENTIFICATION NUMBER WILL COMMENCE
WITH “X”) YOU SHOULD:

 

(A)                             INSTRUCT YOUR BROKER OR CONTROLLING PARTICIPANT
(FOR STARGAMES SHAREHOLDERS WHO ARE NOT INSTITUTIONS, THIS IS NORMALLY THE
STOCKBROKER EITHER THROUGH WHOM YOU BOUGHT YOUR SHARES OR THROUGH WHOM YOU
ORDINARILY ACQUIRE SHARES

 

42

--------------------------------------------------------------------------------


 

ON THE ASX) TO INITIATE ACCEPTANCE OF THIS OFFER ON YOUR BEHALF IN ACCORDANCE
WITH RULE 14.14 OF THE ASTC SETTLEMENT RULES BEFORE THE END OF THE OFFER PERIOD;
OR

 

(B)                               IF YOU ARE A PARTICIPANT, INITIATE ACCEPTANCE
OF THIS OFFER IN ACCORDANCE WITH RULE 14.14 OF THE ASTC SETTLEMENT RULES BEFORE
THE END OF THE OFFER PERIOD.

 

(2)                                 ALTERNATIVELY, TO ACCEPT THIS OFFER FOR
SHARES HELD IN A CHESS HOLDING (IN WHICH CASE YOUR HOLDER IDENTIFICATION NUMBER
WILL COMMENCE WITH “X”), YOU MAY SIGN AND COMPLETE THE ACCEPTANCE FORM IN
ACCORDANCE WITH THE TERMS OF THIS OFFER AND THE INSTRUCTIONS ON THE ACCEPTANCE
FORM AND ENSURE THAT IT (INCLUDING ANY DOCUMENTS REQUIRED BY THE TERMS OF THIS
OFFER AND THE INSTRUCTIONS ON THE ACCEPTANCE FORM) IS RECEIVED BEFORE THE END OF
THE OFFER PERIOD, AT ONE OF THE ADDRESSES SHOWN ON THE ACCEPTANCE FORM.

 


(D)                                SHARES OF WHICH YOU ARE ENTITLED TO BE
REGISTERED AS HOLDER


 

To accept this Offer for Shares which are not held in your name, but of which
you are entitled to be registered as holder, you must:

 

(1)                                 COMPLETE AND SIGN THE ACCEPTANCE FORM IN
ACCORDANCE WITH THE TERMS OF THIS OFFER AND THE INSTRUCTIONS ON THE ACCEPTANCE
FORM; AND

 

(2)                                 ENSURE THAT THE ACCEPTANCE FORM (INCLUDING
ANY DOCUMENTS REQUIRED BY THE TERMS OF THIS OFFER AND THE INSTRUCTIONS ON THE
ACCEPTANCE FORM) IS RECEIVED BEFORE THE END OF THE OFFER PERIOD, AT ONE OF THE
ADDRESSES SHOWN ON THE ACCEPTANCE FORM.

 


(E)                                 ACCEPTANCE FORM AND OTHER DOCUMENTS


 

(1)                                 IF YOUR ACCEPTANCE FORM (INCLUDING ANY
DOCUMENTS REQUIRED BY THE TERMS OF THIS OFFER AND THE INSTRUCTIONS ON THE
ACCEPTANCE FORM) IS RETURNED BY POST, IT WILL BE DEEMED TO BE RECEIVED IN TIME
IF THE ENVELOPE IN WHICH IT IS SENT IS POST-MARKED BEFORE THE END OF THE OFFER
PERIOD, EVEN IF IT IS RECEIVED AFTER THAT DATE.

 

(2)                                 IF YOUR ACCEPTANCE FORM (INCLUDING ANY
DOCUMENTS REQUIRED BY THE TERMS OF THIS OFFER AND THE INSTRUCTIONS ON THE
ACCEPTANCE FORM) IS RETURNED BY FACSIMILE, IT WILL BE DEEMED TO BE RECEIVED IN
TIME IF THE FACSIMILE TRANSMISSION IS RECEIVED (EVIDENCED BY A CONFIRMATION OF
SUCCESSFUL TRANSMISSION) BEFORE THE END OF THE OFFER PERIOD, BUT YOU WILL NOT BE
ENTITLED TO RECEIVE THE CONSIDERATION TO WHICH YOU ARE ENTITLED, UNTIL YOUR
ORIGINAL ACCEPTANCE FORM (INCLUDING ANY DOCUMENTS REQUIRED BY THE TERMS OF THIS
OFFER AND THE INSTRUCTIONS ON THE ACCEPTANCE FORM) IS RECEIVED AT ONE OF THE
ADDRESSES SHOWN ON THE ACCEPTANCE FORM.

 

(3)                                 WHEN USING THE ACCEPTANCE FORM TO ACCEPT
THIS OFFER IN RESPECT OF SHARES IN A CHESS HOLDING, YOU MUST ENSURE THAT THE
ACCEPTANCE FORM (AND ANY DOCUMENTS REQUIRED BY THE TERMS OF THIS OFFER AND THE
INSTRUCTION ON THE ACCEPTANCE FORM) ARE RECEIVED BY SHUFFLE MASTER IN TIME FOR
SHUFFLE MASTER TO INSTRUCT YOUR CONTROLLING PARTICIPANT TO INITIATE ACCEPTANCE
OF THIS OFFER ON YOUR BEHALF IN

 

43

--------------------------------------------------------------------------------


 

ACCORDANCE WITH RULE 14.14 OF THE ASTC SETTLEMENT RULES BEFORE THE END OF THE
OFFER PERIOD.

 

(4)                                 THE TRANSMISSION OF THE ACCEPTANCE FORM AND
OTHER DOCUMENTS IS AT YOUR OWN RISK.

 


(F)                                   FOREIGN LAW


 

It is your sole responsibility to satisfy yourself that you are permitted by any
Foreign Law applicable to you to accept this Offer.

 


8.4                               VALIDITY OF ACCEPTANCES


 


(A)                                 SUBJECT TO THIS SECTION 8.4, YOUR ACCEPTANCE
OF THE OFFER WILL NOT BE VALID UNLESS IT IS MADE IN ACCORDANCE WITH THE
PROCEDURES SET OUT IN SECTION 8.3.


 


(B)                                SHUFFLE MASTER WILL DETERMINE, IN ITS SOLE
DISCRETION, ALL QUESTIONS AS TO THE FORM OF DOCUMENTS, ELIGIBILITY TO ACCEPT THE
OFFER AND TIME OF RECEIPT OF AN ACCEPTANCE OF THE OFFER. SHUFFLE MASTER IS NOT
REQUIRED TO COMMUNICATE WITH YOU PRIOR TO MAKING THIS DETERMINATION. THE
DETERMINATION OF SHUFFLE MASTER WILL BE FINAL AND BINDING ON ALL PARTIES.


 


(C)                                 NOTWITHSTANDING SECTION 8.3(B),
SECTION 8.3(C)(2) AND SECTION 8.3(E), SHUFFLE MASTER MAY, IN ITS SOLE
DISCRETION, AT ANY TIME AND WITHOUT FURTHER COMMUNICATION TO YOU, DEEM ANY
ACCEPTANCE FORM IT RECEIVES TO BE A VALID ACCEPTANCE IN RESPECT OF YOUR SHARES,
EVEN IF A REQUIREMENT FOR ACCEPTANCE HAS NOT BEEN COMPLIED WITH.


 


(D)                                IF ANY SHARES DELIVERED BY YOU ARE NOT
EXCHANGED FOR CASH FOR ANY REASON PURSUANT TO THE TERMS AND CONDITIONS OF THIS
OFFER, THEY WILL BE RETURNED TO YOU (AT YOUR RISK) AS PROMPTLY AS PRACTICABLE
FOLLOWING THE EXPIRATION OR WITHDRAWAL OF THIS OFFER. IN SUCH CASE, SHUFFLE
MASTER WILL RETURN, AT YOUR RISK, YOUR ACCEPTANCE FORM TOGETHER WITH ANY OTHER
DOCUMENTS FORWARDED BY YOU, TO YOUR ADDRESS AS SHOWN ON THE ACCEPTANCE FORM OR
SUCH OTHER ADDRESS AS YOU MAY NOTIFY SHUFFLE MASTER IN WRITING.


 


8.5                               THE EFFECT OF ACCEPTANCE


 


(A)                                 ONCE YOU HAVE ACCEPTED THIS OFFER, YOU WILL
BE UNABLE TO REVOKE YOUR ACCEPTANCE, THE CONTRACT RESULTING FROM YOUR ACCEPTANCE
WILL BE BINDING ON YOU AND YOU WILL BE UNABLE TO WITHDRAW YOUR SHARES FROM THE
OFFER OR OTHERWISE DISPOSE OF YOUR SHARES, EXCEPT AS FOLLOWS:


 

(1)                                 IF, BY THE RELEVANT TIMES SPECIFIED IN
SECTION 8.5(B), THE CONDITIONS IN SECTION 8.7 HAVE NOT ALL BEEN FULFILLED OR
FREED, THIS OFFER WILL AUTOMATICALLY TERMINATE AND YOUR SHARES WILL BE RETURNED
TO YOU; OR

 

(2)                                 IF THE OFFER PERIOD IS EXTENDED FOR MORE
THAN ONE MONTH AND, AT THE TIME, THIS OFFER IS SUBJECT TO ONE OR MORE OF THE
CONDITIONS IN SECTION 8.7, YOU MAY BE ABLE TO WITHDRAW YOUR ACCEPTANCE AND YOUR
SHARES IN ACCORDANCE WITH SECTION 650E OF THE CORPORATIONS ACT. A NOTICE WILL BE
SENT TO YOU AT THE TIME EXPLAINING YOUR RIGHTS IN THIS REGARD.

 


(B)                                THE RELEVANT TIMES FOR THE PURPOSES OF
SECTION 8.5(A)(1) ARE:


 

(1)                                 IN RELATION TO THE CONDITION IN
SECTION 8.7(C), THE END OF THE THIRD BUSINESS DAY AFTER THE END OF THE OFFER
PERIOD; AND

 

44

--------------------------------------------------------------------------------


 

(2)                                 IN RELATION TO ALL OTHER CONDITIONS IN
SECTION 8.7, THE END OF THE OFFER PERIOD.

 


(C)                                 BY SIGNING AND RETURNING THE ACCEPTANCE
FORM, OR OTHERWISE ACCEPTING THIS OFFER PURSUANT TO SECTION 8.3, YOU WILL BE
DEEMED TO HAVE:


 

(1)                                 ACCEPTED THIS OFFER (AND ANY VARIATION OF
IT) IN RESPECT OF, AND, SUBJECT TO ALL OF THE CONDITIONS TO THIS OFFER IN
SECTION 8.7 BEING FULFILLED OR FREED, AGREED TO TRANSFER TO SHUFFLE MASTER, YOUR
SHARES (EVEN IF THE NUMBER OF SHARES SPECIFIED ON THE ACCEPTANCE FORM DIFFERS
FROM THE NUMBER OF YOUR SHARES), SUBJECT TO SECTION 8.1(E) AND SECTION 8.1(F);

 

(2)                                 REPRESENTED AND WARRANTED TO SHUFFLE MASTER,
AS A FUNDAMENTAL CONDITION, GOING TO THE ROOT OF THE CONTRACT RESULTING FROM
YOUR ACCEPTANCE, THAT AT THE TIME OF ACCEPTANCE, AND THE TIME THE TRANSFER OF
YOUR SHARES TO SHUFFLE MASTER IS REGISTERED, THAT ALL YOUR SHARES ARE AND WILL
BE FREE FROM ALL MORTGAGES, CHARGES, LIENS, ENCUMBRANCES AND ADVERSE INTERESTS
OF ANY NATURE (WHETHER LEGAL OR OTHERWISE) AND FREE FROM RESTRICTIONS ON
TRANSFER OF ANY NATURE (WHETHER LEGAL OR OTHERWISE), THAT YOU HAVE FULL POWER
AND CAPACITY TO ACCEPT THIS OFFER AND TO SELL AND TRANSFER THE LEGAL AND
BENEFICIAL OWNERSHIP IN YOUR SHARES TO SHUFFLE MASTER, AND THAT YOU HAVE PAID TO
STARGAMES ALL AMOUNTS WHICH AT THE TIME OF ACCEPTANCE HAVE FALLEN DUE FOR
PAYMENT TO STARGAMES IN RESPECT OF YOUR SHARES;

 

(3)                                 IRREVOCABLY AUTHORISED SHUFFLE MASTER (AND
ANY DIRECTOR, SECRETARY OR NOMINEE OF SHUFFLE MASTER) TO ALTER THE ACCEPTANCE
FORM ON YOUR BEHALF BY INSERTING CORRECT DETAILS OF YOUR SHARES, FILLING IN ANY
BLANKS REMAINING ON THE FORM AND RECTIFYING ANY ERRORS OR OMISSIONS AS MAY BE
CONSIDERED NECESSARY BY SHUFFLE MASTER TO MAKE IT AN EFFECTIVE ACCEPTANCE OF
THIS OFFER OR TO ENABLE REGISTRATION OF YOUR SHARES IN THE NAME OF SHUFFLE
MASTER;

 

(4)                                 IF YOU SIGNED THE ACCEPTANCE FORM IN RESPECT
OF SHARES WHICH ARE HELD IN A CHESS HOLDING, IRREVOCABLY AUTHORISED SHUFFLE
MASTER (OR ANY DIRECTOR, SECRETARY OR AGENT OF SHUFFLE MASTER) TO:

 

(A)                             INSTRUCT YOUR CONTROLLING PARTICIPANT TO
INITIATE ACCEPTANCE OF THIS OFFER IN RESPECT OF YOUR SHARES IN ACCORDANCE WITH
RULE 14.14 OF THE ASTC SETTLEMENT RULES; AND

 

(B)                               GIVE ANY OTHER INSTRUCTIONS IN RELATION TO
YOUR SHARES TO YOUR CONTROLLING PARTICIPANT, AS DETERMINED BY SHUFFLE MASTER
ACTING IN ITS OWN INTERESTS AS A BENEFICIAL OWNER AND INTENDED REGISTERED HOLDER
OF THOSE SHARES;

 

(5)                                 IRREVOCABLY AUTHORISED AND DIRECTED
STARGAMES TO PAY TO SHUFFLE MASTER, OR TO ACCOUNT TO SHUFFLE MASTER FOR, ALL
RIGHTS IN RESPECT OF YOUR SHARES, SUBJECT, IF THIS OFFER IS WITHDRAWN, TO
SHUFFLE MASTER ACCOUNTING TO YOU FOR ANY SUCH RIGHTS RECEIVED BY SHUFFLE MASTER;

 

(6)                                 IRREVOCABLY AUTHORISED SHUFFLE MASTER TO
NOTIFY STARGAMES ON YOUR BEHALF THAT YOUR PLACE OF ADDRESS FOR THE PURPOSE OF
SERVING NOTICES UPON YOU IN RESPECT OF YOUR SHARES IS THE ADDRESS SPECIFIED BY
SHUFFLE MASTER IN THE NOTIFICATION;

 

45

--------------------------------------------------------------------------------


 

(7)                                 WITH EFFECT FROM THE DATE ON WHICH ALL THE
CONDITIONS TO THIS OFFER IN SECTION 8.7 HAVE BEEN FULFILLED OR FREED:

 

(A)                             IRREVOCABLY APPOINTED SHUFFLE MASTER (AND ANY
DIRECTOR, SECRETARY OR NOMINEE OF SHUFFLE MASTER) SEVERALLY FROM TIME TO TIME AS
YOUR TRUE AND LAWFUL ATTORNEY TO EXERCISE ALL YOUR POWERS AND RIGHTS IN RELATION
TO YOUR SHARES, INCLUDING (WITHOUT LIMITATION) POWERS AND RIGHTS TO REQUISITION,
CONVENE, ATTEND AND VOTE IN PERSON, BY PROXY OR BY BODY CORPORATE
REPRESENTATIVE, AT ALL GENERAL MEETINGS OF STARGAMES AND TO REQUEST STARGAMES TO
REGISTER, IN THE NAME OF SHUFFLE MASTER OR ITS NOMINEE, YOUR SHARES, AS
APPROPRIATE, WITH FULL POWER OF SUBSTITUTION (SUCH POWER OF ATTORNEY, BEING
COUPLED WITH AN INTEREST, BEING IRREVOCABLE); AND

 

(B)                               AGREED NOT TO ATTEND OR VOTE IN PERSON, BY
PROXY OR BY BODY CORPORATE REPRESENTATIVE AT ANY GENERAL MEETING OF STARGAMES OR
TO EXERCISE OR PURPORT TO EXERCISE ANY OF THE POWERS AND RIGHTS CONFERRED ON
SHUFFLE MASTER (AND ITS DIRECTORS, SECRETARIES AND NOMINEES) IN
SECTION 8.5(C)(7)(A);

 

(8)                                 AGREED THAT IN EXERCISING THE POWERS AND
RIGHTS CONFERRED BY THE POWERS OF ATTORNEY GRANTED UNDER SECTION 8.5(C)(7)(A),
THE ATTORNEY WILL BE ENTITLED TO ACT IN THE INTERESTS OF SHUFFLE MASTER AS THE
BENEFICIAL OWNER AND INTENDED REGISTERED HOLDER OF YOUR SHARES;

 

(9)                                 AGREED TO DO ALL SUCH ACTS, MATTERS AND
THINGS THAT SHUFFLE MASTER MAY REQUIRE TO GIVE EFFECT TO THE MATTERS THE SUBJECT
OF THIS SECTION 8.5(C) (INCLUDING THE EXECUTION OF A WRITTEN FORM OF PROXY TO
THE SAME EFFECT AS THIS SECTION 8.5(C) WHICH COMPLIES IN ALL RESPECTS WITH THE
REQUIREMENTS OF THE CONSTITUTION OF STARGAMES) IF REQUESTED BY SHUFFLE MASTER;

 

(10)                           AGREED TO INDEMNIFY SHUFFLE MASTER IN RESPECT OF
ANY CLAIM OR ACTION AGAINST IT OR ANY LOSS, DAMAGE OR LIABILITY WHATSOEVER
INCURRED BY IT AS A RESULT OF YOU NOT PRODUCING YOUR HOLDER IDENTIFICATION
NUMBER OR SECURITYHOLDER REFERENCE NUMBER OR IN CONSEQUENCE OF THE TRANSFER OF
YOUR ACCEPTANCE SHARES TO SHUFFLE MASTER BEING REGISTERED BY STARGAMES WITHOUT
PRODUCTION OF YOUR HOLDER IDENTIFICATION NUMBER OR YOUR SECURITYHOLDER REFERENCE
NUMBER FOR YOUR SHARES;

 

(11)                           REPRESENTED AND WARRANTED TO SHUFFLE MASTER THAT,
UNLESS YOU HAVE NOTIFIED IT IN ACCORDANCE WITH SECTION 8.1(F), YOUR SHARES DO
NOT CONSIST OF SEPARATE PARCELS OF SHARES;

 

(12)                           IRREVOCABLY AUTHORISED SHUFFLE MASTER (AND ANY
NOMINEE) TO TRANSMIT A MESSAGE IN ACCORDANCE WITH RULE 14.17 OF THE ASTC
SETTLEMENT RULES TO TRANSFER YOUR SHARES TO SHUFFLE MASTER’S TAKEOVER TRANSFEREE
HOLDING, REGARDLESS OF WHETHER IT HAS PAID THE CONSIDERATION DUE TO YOU UNDER
THIS OFFER;

 

(13)                           AGREED, SUBJECT TO THE CONDITIONS OF THIS OFFER
IN SECTION 8.7 BEING FULFILLED OR FREED, TO EXECUTE ALL SUCH DOCUMENTS,
TRANSFERS AND

 

46

--------------------------------------------------------------------------------


 

ASSURANCES, AND DO ALL SUCH ACTS, MATTERS AND THINGS THAT SHUFFLE MASTER MAY
CONSIDER NECESSARY OR DESIRABLE TO CONVEY YOUR SHARES REGISTERED IN YOUR NAME
AND RIGHTS TO SHUFFLE MASTER;

 


(D)                                THE UNDERTAKINGS AND AUTHORITIES REFERRED TO
IN SECTION 8.5(C) WILL REMAIN IN FORCE AFTER YOU RECEIVE THE CONSIDERATION FOR
YOUR SHARES AND AFTER SHUFFLE MASTER BECOMES REGISTERED AS THE HOLDER OF YOUR
SHARES.


 


8.6                               PAYMENT OF CONSIDERATION


 


(A)                                 SUBJECT TO THIS SECTION 8.6 AND THE
CORPORATIONS ACT, SHUFFLE MASTER WILL PROVIDE THE CONSIDERATION DUE TO YOU FOR
YOUR SHARES ON OR BEFORE THE EARLIER OF:


 

(1)                                 1 MONTH AFTER THE DATE OF YOUR ACCEPTANCE
OR, IF THIS OFFER IS SUBJECT TO A DEFEATING CONDITION WHEN YOU ACCEPT THIS
OFFER, WITHIN 1 MONTH AFTER THIS OFFER BECOMES UNCONDITIONAL; AND

 

(2)                                 21 DAYS AFTER THE END OF THE OFFER PERIOD.

 


(B)                                WHERE THE ACCEPTANCE FORM REQUIRES AN
ADDITIONAL DOCUMENT TO BE DELIVERED WITH YOUR ACCEPTANCE FORM (SUCH AS A POWER
OF ATTORNEY):


 

(1)                                 IF THAT DOCUMENT IS GIVEN WITH YOUR
ACCEPTANCE FORM, SHUFFLE MASTER WILL PROVIDE THE CONSIDERATION IN ACCORDANCE
WITH SECTION 8.6(A);

 

(2)                                 IF THAT DOCUMENT IS GIVEN AFTER YOUR
ACCEPTANCE FORM AND BEFORE THE END OF THE OFFER PERIOD WHILE THIS OFFER IS
SUBJECT TO A DEFEATING CONDITION, SHUFFLE MASTER WILL PROVIDE THE CONSIDERATION
DUE TO YOU ON OR BEFORE THE EARLIER OF:

 

(A)                             1 MONTH AFTER THIS OFFER BECOMES UNCONDITIONAL;
AND

 

(B)                               21 DAYS AFTER THE END OF THE OFFER PERIOD;

 

(3)                                 IF THAT DOCUMENT IS GIVEN AFTER YOUR
ACCEPTANCE FORM AND BEFORE THE END OF THE OFFER PERIOD WHILE THIS OFFER IS NOT
SUBJECT TO A DEFEATING CONDITION, SHUFFLE MASTER WILL PROVIDE THE CONSIDERATION
DUE TO YOU ON OR BEFORE THE EARLIER OF:

 

(A)                             1 MONTH AFTER THAT DOCUMENT IS GIVEN; AND

 

(B)                               21 DAYS AFTER THE END OF THIS OFFER PERIOD;
AND

 

(4)                                 IF THAT DOCUMENT IS GIVEN AFTER THE END OF
THE OFFER PERIOD, AND THE OFFER IS NOT SUBJECT TO A DEFEATING CONDITION,
UNCONDITIONAL, SHUFFLE MASTER WILL PROVIDE THE CONSIDERATION WITHIN 21 DAYS
AFTER THAT DOCUMENT IS DELIVERED. HOWEVER, IF AT THE TIME THE DOCUMENT IS GIVEN,
THE OFFER IS STILL SUBJECT TO A DEFEATING CONDITION THAT RELATES ONLY TO THE
HAPPENING OF AN EVENT OR CIRCUMSTANCE REFERRED TO IN SUBSECTION 652C(1) OR
(2) OF THE CORPORATIONS ACT, SHUFFLE MASTER WILL PROVIDE THE CONSIDERATION DUE
TO YOU WITHIN 21 DAYS AFTER THE OFFER BECOMES UNCONDITIONAL.

 


(C)                                 IF YOU ACCEPT THIS OFFER, SHUFFLE MASTER IS
ENTITLED TO ALL RIGHTS IN RESPECT OF YOUR SHARES. SHUFFLE MASTER MAY REQUIRE YOU
TO PROVIDE ALL DOCUMENTS NECESSARY TO VEST TITLE TO THOSE RIGHTS IN SHUFFLE
MASTER, OR OTHERWISE TO GIVE IT THE BENEFIT OR VALUE OF THOSE RIGHTS. IF YOU DO
NOT GIVE THOSE

 

47

--------------------------------------------------------------------------------


 


DOCUMENTS TO SHUFFLE MASTER, OR IF YOU HAVE RECEIVED THE BENEFIT OF THOSE
RIGHTS, SHUFFLE MASTER WILL DEDUCT FROM THE CONSIDERATION OTHERWISE DUE TO YOU
THE AMOUNT (OR VALUE, AS REASONABLY ASSESSED BY SHUFFLE MASTER) OF THOSE RIGHTS,
TOGETHER WITH THE VALUE (AS REASONABLY ASSESSED BY SHUFFLE MASTER) OF THE
FRANKING CREDITS, IF ANY, ATTACHED TO THE RIGHTS.


 


(D)                                THE CONSIDERATION PAYABLE BY SHUFFLE MASTER
TO YOU UNDER THE OFFER WILL BE PAID TO YOU BY CHEQUE IN AUSTRALIAN CURRENCY.
CHEQUES WILL BE POSTED TO YOU AT YOUR RISK BY ORDINARY MAIL AT THE ADDRESS AS
SHOWN ON YOUR ACCEPTANCE FORM.


 


(E)                                 IF AT THE TIME YOU ACCEPT THE OFFER ANY OF
THE FOLLOWING:


 

(1)                                 BANKING (FOREIGN) EXCHANGE REGULATIONS 1959
(CTH);

 

(2)                                 PART 4 OF THE CHARTER OF THE UNITED NATIONS
ACT 1945 (CTH);

 

(3)                                 CHARTER OF THE UNITED NATIONS (TERRORISM AND
DEALING WITH ASSETS) REGULATIONS 2002 (CTH);

 

(4)                                 CHARTER OF THE UNITED NATIONS (SANCTIONS -
AFGHANISTAN) REGULATIONS 2001 (CTH);

 

(5)                                 IRAQ (RECONSTRUCTION AND REPEAL OF
SANCTIONS) REGULATIONS 2003 (CTH); OR

 

(6)                                 ANY OTHER LAW OF AUSTRALIA,

 

require that an authority, clearance or approval of the Reserve Bank of
Australia, the Australian Taxation Office or any other government authority be
obtained before you receive any consideration for Your Shares, or would make it
unlawful for Shuffle Master to provide any consideration to you for Your Shares,
you will not be entitled to receive any consideration for Your Shares until all
requisite authorities, clearances or approvals have been received by Shuffle
Master. As far as Shuffle Master is aware, as at the date of this Bidder’s
Statement, the persons to whom this section 8.6(e) will apply are: prescribed
supporters of the former government of Yugoslavia; ministers and senior
officials of the Government of Zimbabwe; persons associated with the former
government of Iraq (including senior officials, immediate family members of
senior officials, or an entities controlled by any of those persons); Usama bin
Laden; the Taliban; members of the Al-Qaeda organisation; and a person named in
the list maintained pursuant to paragraph 2 of Resolution 1390 of the Security
Council of the United Nations.

 


8.7                               CONDITIONS OF THIS OFFER


 

Subject to section 8.8, the completion of this Offer and any contract that
results from an acceptance of this Offer, are subject to the fulfilment of the
conditions set out below:

 


(A)                                 REGULATORY APPROVALS


 

Before the end of the Offer Period, all approvals, consents or waivers that are
required by law, or by any Public Authority, as are necessary to permit the
Offer to be lawfully made to and accepted by Stargames Shareholders and the
nominees of Shuffle Master to be appointed to the Board of Stargames and any
subsidiary of Stargames are granted, given, made or

 

48

--------------------------------------------------------------------------------


 

obtained on a basis which is unconditional (except for any procedural filing
requirements), remain in full force and effect in all respects, and do not
become subject to any notice, intimation or indication of intention to revoke,
suspend, restrict, modify or not renew the same.

 


(B)                                MINIMUM ACCEPTANCE CONDITION


 

That at the end of the Offer Period, Shuffle Master and its associates have a
relevant interest in at least 90% (by number) of the Shares in the bid class.

 


(C)                                 NO PRESCRIBED OCCURRENCES


 

That none of the following events occurs during the period beginning on the date
the Bidder’s Statement is given to Stargames and ending at the end of the Offer
Period:

 

(1)                                 STARGAMES CONVERTS ALL OR ANY OF ITS SHARES
INTO A LARGER OR SMALLER NUMBER OF SHARES;

 

(2)                                 STARGAMES OR A SUBSIDIARY OF STARGAMES
RESOLVES TO REDUCE ITS SHARE CAPITAL IN ANY WAY;

 

(3)                                 STARGAMES OR A SUBSIDIARY OF STARGAMES:

 

(A)                             ENTERS INTO A BUY-BACK AGREEMENT; OR

 

(B)                               RESOLVES TO APPROVE THE TERMS OF A BUY-BACK
AGREEMENT UNDER SECTION 257C(1) OR 257D(1) OF THE CORPORATIONS ACT;

 

(4)                                 STARGAMES OR A SUBSIDIARY OF STARGAMES
ISSUES SHARES (OTHER THAN SHARES ISSUED AS THE RESULT OF THE EXERCISE OF
OPTIONS) OR GRANTS AN OPTION OVER ITS SHARES, OR AGREES TO MAKE SUCH AN ISSUE OR
GRANT SUCH AN OPTION OTHER THAN THE ISSUE OF 750,000 STARGAMES OPTIONS TO THE
MANAGING DIRECTOR IF APPROVED BY A RESOLUTION OF MEMBERS AT THE ANNUAL GENERAL
MEETING TO BE HELD IN NOVEMBER 2005 OR ANY ADJOURNMENT OF THAT MEETING;

 

(5)                                 STARGAMES OR A SUBSIDIARY OF STARGAMES
ISSUES, OR AGREES TO ISSUE, CONVERTIBLE NOTES;

 

(6)                                 STARGAMES OR A SUBSIDIARY OF STARGAMES
DISPOSES, OR AGREES TO DISPOSE, OF THE WHOLE, OR A SUBSTANTIAL PART, OF ITS
BUSINESS OR PROPERTY;

 

(7)                                 STARGAMES OR A SUBSIDIARY OF STARGAMES
CHARGES, OR AGREES TO CHARGE, THE WHOLE, OR A SUBSTANTIAL PART, OF ITS BUSINESS
OR PROPERTY;

 

(8)                                 STARGAMES OR A SUBSIDIARY OF STARGAMES
RESOLVES TO BE WOUND UP;

 

(9)                                 THE APPOINTMENT OF A LIQUIDATOR OR
PROVISIONAL LIQUIDATOR OF STARGAMES OR OF A SUBSIDIARY OF STARGAMES;

 

(10)                           A COURT MAKES AN ORDER FOR THE WINDING UP OF
STARGAMES OR OF A SUBSIDIARY OF STARGAMES;

 

(11)                           AN ADMINISTRATOR OF STARGAMES, OR OF A SUBSIDIARY
OF STARGAMES, IS APPOINTED UNDER SECTION 436A, 436B OR 436C OF THE CORPORATIONS
ACT;

 

49

--------------------------------------------------------------------------------


 

(12)                           STARGAMES OR A SUBSIDIARY OF STARGAMES EXECUTES A
DEED OF COMPANY ARRANGEMENT; OR

 

(13)                           A RECEIVER, OR A RECEIVER AND MANAGER, IS
APPOINTED IN RELATION TO THE WHOLE, OR A SUBSTANTIAL PART, OF THE PROPERTY OF
STARGAMES OR OF A SUBSIDIARY OF STARGAMES.

 


(D)                                NO PRESCRIBED OCCURRENCES BETWEEN
ANNOUNCEMENT AND SERVICE


 

That none of the events referred to in sub-paragraph 8.7(c)(1) to 8.7(c)(13)
happens in relation to Stargames during the period beginning on the Announcement
Date and ending at the end of the day before the Bidder’s Statement is given to
Stargames.

 


(E)                                 NO ACTION BY PUBLIC AUTHORITY ADVERSELY
AFFECTING THE TAKEOVER BID


 

That during the Condition Period:

 

(1)                                 there is not in effect any preliminary or
final decision, order or decree issued by a Public Authority;

 

(2)                                 no action or investigation is instituted, or
threatened by any Public Authority; or

 

(3)                                 no application is made to any Public
Authority (other than an application by Shuffle Master or any company within the
SMI Group, an application under section 657G of the Corporations Act, or an
application commenced by a person specified in section 659B of the Corporations
Act in relation to the Takeover Bid),

 

in consequence of, or in conjunction with, the Takeover Bid (other than an
application to, or a decision or order of, ASIC or the Takeovers Panel in
exercise of the powers and discretions conferred by the Corporations Act), which
restrains or prohibits or threatens to restrain or prohibit, or may otherwise
materially adversely impact upon, the making of the Takeover Bid or the
objectives of the Takeover Bid (including without limitation the appointment of
Shuffle Master nominees to the board of Stargames and any subsidiary of
Stargames) or seeks to require the divestiture by Shuffle Master of any Shares,
or the divestiture of any assets by any company within the Stargames Group or
the SMI Group.

 


(F)                                   NO MATERIAL ACQUISITIONS, DISPOSALS, ETC.


 

Except for any proposed transaction publicly announced by Stargames before the
Announcement Date and any transaction undertaken by Stargames in its ordinary
course of business, none of the following events occur during the period from
that date to the end of the Offer Period:

 

(1)                                 STARGAMES, OR ANY SUBSIDIARY OF STARGAMES,
ACQUIRES, OFFERS TO ACQUIRE OR AGREES TO ACQUIRE (OTHER THAN COMPONENTS TO BE
USED IN THE MANUFACTURE OF STARGAMES’ GOODS)  ONE OR MORE COMPANIES OR ASSETS
(OR AN INTEREST IN ONE OR MORE COMPANIES OR ASSETS) FOR AN AMOUNT IN AGGREGATE
GREATER THAN $200,000 OR MAKES AN ANNOUNCEMENT IN RELATION TO SUCH AN
ACQUISITION;

 

(2)                                 STARGAMES, OR ANY SUBSIDIARY OF STARGAMES,
DISPOSES, OFFERS TO DISPOSE OR AGREES TO DISPOSE OF (OTHER THAN GOODS
MANUFACTURED AND SOLD BY STARGAMES IN THE ORDINARY COURSE OF BUSINESS) ONE OR
MORE

 

50

--------------------------------------------------------------------------------


 

COMPANIES OR ASSETS (OR AN INTEREST IN ONE OR MORE COMPANIES OR ASSETS) FOR AN
AMOUNT IN AGGREGATE GREATER THAN $200,000 OR MAKES AN ANNOUNCEMENT IN RELATION
TO SUCH A DISPOSAL;

 

(3)                                 STARGAMES, OR ANY SUBSIDIARY OF STARGAMES,
ENTERS INTO, OFFERS TO ENTER INTO OR ANNOUNCES THAT IT PROPOSES TO ENTER INTO
ANY JOINT VENTURE OR PARTNERSHIP, INVOLVING A COMMITMENT OF GREATER THAN
$200,000 OR MAKES AN ANNOUNCEMENT IN RELATION TO SUCH A COMMITMENT; OR

 

(4)                                 STARGAMES, OR ANY SUBSIDIARY OF STARGAMES,
INCURS OR COMMITS TO, OR GRANTS TO ANOTHER PERSON A RIGHT THE EXERCISE OF WHICH
WOULD INVOLVE A MEMBER OF THE STARGAMES GROUP INCURRING OR COMMITTING TO ANY
CAPITAL EXPENDITURE OR OTHER LIABILITY OF ANY NATURE (WHETHER CONDITIONAL OR
OTHERWISE) IN RESPECT OF ONE OR MORE RELATED ITEMS OF GREATER THAN $200,000 OR
MAKES AN ANNOUNCEMENT IN RELATION TO SUCH A COMMITMENT.

 


(G)                                CONDUCT OF STARGAMES’ BUSINESS


 

That, during the Condition Period, none of Stargames, or (except in relation to
(g)(1) or (g)(2)) any body corporate which is or becomes a subsidiary of
Stargames, without the written consent of Shuffle Master:

 

(1)                                 DECLARES, OR DISTRIBUTES ANY DIVIDEND, BONUS
OR OTHER SHARE OF ITS PROFITS OR ASSETS;

 

(2)                                 MAKES ANY CHANGE IN ITS CONSTITUTION;

 

(3)                                 BORROWS OR AGREES TO BORROW ANY MONEY
(EXCEPT FOR TEMPORARY BORROWING FROM ITS BANKERS IN THE ORDINARY COURSE OF
BUSINESS) IN AN AMOUNT EXCEEDING $50,000;

 

(4)                                 RELEASES, DISCHARGES OR MODIFIES ANY
OBLIGATION OWED TO IT OF A VALUE EXCEEDING $50,000 OR AGREES TO DO SO (OTHER
THAN IN THE ORDINARY COURSE OF BUSINESS BY EXTENDING THE TIME FOR PAYMENT UNDER
TERMS FOR SALE);

 

(5)                                 ENTERS OR AGREES TO ENTER INTO ANY CONTRACT
OF SERVICE OR VARIES OR AGREES TO VARY ANY EXISTING CONTRACT OF SERVICE WITH ANY
DIRECTOR OR MANAGER, OR PAYS (OTHER THAN PURSUANT TO THE TERMS EXISTING AS AT
THE ANNOUNCEMENT DATE OF A CONTRACT OF SERVICE) OR AGREES TO PAY ANY RETIREMENT
BENEFIT OR ALLOWANCE TO ANY DIRECTOR, MANAGER, OR MAKE OR AGREE TO MAKE ANY
SUBSTANTIAL CHANGE IN THE BASIS OR AMOUNT OF REMUNERATION OF ANY DIRECTOR OR
MANAGER (OTHER THAN IN EACH CASE AS REQUIRED BY LAW OR PROVIDED UNDER ANY
SUPERANNUATION, PROVIDENT OR RETIREMENT SCHEME AS IN EFFECT ON THE ANNOUNCEMENT
DATE) TO THE EXTENT THAT ANY OF THESE MATTERS (OR ANY COMBINATION OF THESE
MATTERS) WOULD GIVE RISE TO A LIABILITY OF STARGAMES OF AN AMOUNT EXCEEDING
$100,000;

 

(6)                                 CONDUCTS ITS BUSINESS OTHERWISE THAN
SUBSTANTIALLY IN THE ORDINARY COURSE (ALTHOUGH STARGAMES MAY TAKE SUCH ACTION AS
IS REQUIRED IN CONNECTION WITH THE TAKEOVER BID);

 

(7)                                 HAS COMMENCED OR THREATENED AGAINST IT ANY
MATERIAL CLAIMS OR PROCEEDINGS IN ANY COURT OR TRIBUNAL (INCLUDING, BUT NOT
LIMITED TO, A

 

51

--------------------------------------------------------------------------------


 

PETITION FOR WINDING UP OR AN APPLICATION FOR APPOINTMENT OF A RECEIVER OR
RECEIVER AND MANAGER);

 

(8)                                 BECOMES SUBJECT TO INVESTIGATION UNDER THE
AUSTRALIAN SECURITIES AND INVESTMENTS COMMISSION ACT 2001 (CTH) OR ANY
CORRESPONDING LEGISLATION (OTHER THAN IN CONNECTION WITH THE TAKEOVER BID).

 


(H)                                NO FORCE MAJEURE EVENT


 

That during the Condition Period no act of war (whether declared or not) or
terrorism, mobilisation of armed forces, civil commotion or labour disturbance,
fire or natural disaster, or other event beyond the control of Stargames or the
relevant subsidiary occurs which has or is likely to have a materially adverse
effect on the assets, liabilities, financial position, performance,
profitability or prospects of Stargames and its subsidiaries taken as a whole.

 


(I)                                    NO MATERIAL ADVERSE CHANGE IN STARGAMES


 

That during the Condition Period no change, event or failure to act occurs, is
discovered, becomes probable or imminent or becomes public which has or could
reasonably be expected to have a material adverse effect on the assets,
liabilities, financial position, performance, profitability or prospects of
Stargames and its subsidiaries taken as a whole, from that as at the
Announcement Date (including without limitation any revocation or non-renewal of
any licence, consent, or approval or permit of a Public Authority in relation to
Stargames, any subsidiary of Stargames, any business of any of them or any
officer or employee of any of them).

 


(J)                                    NO MATERIAL ADVERSE CHANGE IN SMI


 

That during the Condition Period no change occurs, is discovered, becomes
probable or imminent or becomes public which has or could reasonably be expected
to have a material adverse effect on the assets, liabilities, financial
position, performance, profitability or prospects of SMI and its subsidiaries
taken as a whole, from that as at the Announcement Date (excluding any change
that may arise as a consequence of the announcement or consummation of the Offer
or the financing for the Offer, or that is within the sole control of, or as a
direct result of action by, SMI or its associates).

 


(K)                                 DECLINE IN ASX INDICES


 

That, at close of trading on the ASX on any five consecutive trading days during
the Condition Period the All Ordinaries Index of ASX is at a level that is not
15% or more below the level of the index at the close of trading on 14
November 2005.

 


(L)                                    DECLINE IN NASDAQ INDICES


 

That, at close of trading on NASDAQ on any five consecutive trading days during
the Condition Period the NASDAQ Composite Index is at a level that is not 15% or
more below the level of the index at the close of trading on 11 November 2005.

 

52

--------------------------------------------------------------------------------


 


8.8                               NATURE AND BENEFIT OF CONDITIONS


 


(A)                                 THE CONDITIONS IN SECTION 8.7 ARE CONDITIONS
SUBSEQUENT. THE NON-FULFILMENT OF ANY CONDITION SUBSEQUENT DOES NOT, UNTIL THE
END OF THE OFFER PERIOD (OR IN THE CASE OF THE CONDITIONS IN SECTION 8.7(C),
UNTIL THE END OF THE THIRD BUSINESS DAY AFTER THE END OF THE OFFER PERIOD),
PREVENT A CONTRACT TO SELL YOUR SHARES FROM ARISING, BUT ENTITLES SHUFFLE MASTER
BY WRITTEN NOTICE TO YOU, TO RESCIND THE CONTRACT RESULTING FROM YOUR ACCEPTANCE
OF THIS OFFER.


 


(B)                                SUBJECT TO THE CORPORATIONS ACT AND
SECTION 8.7(A), SHUFFLE MASTER ALONE IS ENTITLED TO THE BENEFIT OF THE
CONDITIONS IN SECTION 8.7, OR TO RELY ON ANY NON-FULFILMENT OF ANY OF THEM.


 


(C)                                 EACH CONDITION IN SECTION 8.7 IS A SEPARATE,
SEVERAL AND DISTINCT CONDITION. NO CONDITION WILL BE TAKEN TO LIMIT THE MEANING
OR EFFECT OF ANY OTHER CONDITION.


 


8.9                               FREEING THE OFFER OF CONDITIONS


 

Shuffle Master may free this Offer, and any contract resulting from its
acceptance, from all or any of the conditions subsequent in clause 8.7, either
generally or by reference to a particular fact, matter, event, occurrence or
circumstance (or class thereof), by giving a notice to Stargames and to ASX
declaring this Offer to be free from the relevant condition or conditions
specified, in accordance with section 650F of the Corporations Act. This notice
may be given:

 


(A)                                 IN THE CASE OF THE CONDITION IN
SECTION 8.7(C), NOT LATER THAN 3 BUSINESS DAYS AFTER THE END OF THE OFFER
PERIOD; AND


 


(B)                                IN THE CASE OF ALL THE OTHER CONDITIONS IN
SECTION 8.7, NOT LESS THAN 7 DAYS BEFORE THE END OF THE OFFER PERIOD.


 

If, at the end of the Offer Period (or in the case of the conditions in
section 8.7(c), at the end of the third business day after the end of the Offer
Period), the conditions in section 8.7 have not been fulfilled and Shuffle
Master has not declared the Offer (or it has not become) free from those
conditions, all contracts resulting from the acceptance of the Offer will be
automatically void.

 


8.10                        NOTICE ON STATUS OF CONDITIONS


 

The date for giving the notice on the status of the conditions required by
subsection 630(1) of the Corporations Act is [ ] 2005 (subject to extension in
accordance with subsection 630(2) if the Offer Period is extended).

 


8.11                        WITHDRAWAL OF THIS OFFER


 

This Offer may be withdrawn with the consent in writing of ASIC, which consent
may be subject to conditions. If ASIC gives such consent, Shuffle Master will
give notice of the withdrawal to ASX and to Stargames and will comply with any
other conditions imposed by ASIC. If Shuffle Master withdraws this Offer, all
contracts arising from its acceptance will automatically be void.

 


8.12                        VARIATION OF THIS OFFER


 

Shuffle Master may vary this Offer in accordance with the Corporations Act.

 

53

--------------------------------------------------------------------------------


 


8.13                        NO STAMP DUTY OR BROKERAGE


 


(A)                                 SHUFFLE MASTER WILL PAY ANY STAMP DUTY ON
THE TRANSFER OF YOUR SHARES TO IT.


 


(B)                                AS LONG AS YOUR SHARES ARE REGISTERED IN YOUR
NAME AND YOU DELIVER THEM DIRECTLY TO SHUFFLE MASTER, YOU WILL NOT INCUR ANY
BROKERAGE IN CONNECTION WITH YOUR ACCEPTANCE OF THIS OFFER.


 


8.14                        GOVERNING LAWS


 

This Offer and any contract that results from your acceptance of it are to be
governed by the laws in force in New South Wales, Australia.

 

54

--------------------------------------------------------------------------------


 


9                                        DEFINITIONS AND INTERPRETATION


 


9.1                               DEFINITIONS


 

In this Bidder’s Statement and in the Acceptance Form unless the context
otherwise appears, the following terms have the meanings shown below:

 

$or A$

 

Australian dollars, the lawful currency of the Commonwealth of Australia

 

 

 

ACCC

 

Australian Competition and Consumer Commission

 

 

 

Acceptance Form

 

the acceptance form enclosed with this Bidder’s Statement

 

 

 

Announcement Date

 

the date of the announcement of the Offer by Shuffle Master, being 15
November 2005

 

 

 

ASIC

 

the Australian Securities and Investments Commission

 

 

 

ASTC

 

ASX Settlement and Transfer Corporation Pty Ltd ABN 49 008 504 532

 

 

 

ASTC Settlement Rules

 

the operating rules of the ASTC which govern the administration of the Clearing
House Electronic Sub-register System

 

 

 

ASX

 

Australian Stock Exchange Limited ABN 98 008 624 691

 

 

 

Bidder’s Statement

 

this document, being the statement of Shuffle Master under Part 6.5 Division 2
of the Corporations Act relating to the Offer

 

 

 

Business Day

 

means a day on which banks are open for business in Sydney, excluding a
Saturday, Sunday or public holiday

 

 

 

Board

 

the board of directors of Stargames

 

 

 

CHESS Holding

 

a number of Shares which are registered on Stargames’ share register being a
register administered by the ASX Settlement and Transfer Corporation Pty Limited
and which records uncertificated holdings of Shares

 

 

 

Condition Period

 

the period beginning on the Announcement Date and ending at the end of the Offer
Period

 

 

 

Controlling Participant

 

in relation to Your, has the same meaning as in the ASTC Settlement Rules

 

 

 

Corporations Act

 

the Corporations Act 2001 (Cth);

 

 

 

Foreign Law

 

a law of a jurisdiction other than an Australian jurisdiction

 

 

 

Issuer Sponsored Holdings

 

a holding of Shares on Stargames issuer sponsored subregister

 

 

 

Listing Rules

 

the Official Listing Rules of ASX, as amended and waived by ASX from time to
time

 

55

--------------------------------------------------------------------------------


 

Offer

 

the offer for Shares under the terms and conditions contained in section 8 of
this Bidder’s Statement

 

 

 

Offer Period

 

the period during which the Offer will remain open for acceptance in accordance
with section 8.2 of this Bidder’s Statement

 

 

 

Options

 

options to subscribe for Shares as described in section 3.3 of this Bidder’s
Statement

 

 

 

Participant

 

an entity admitted to participate in the Clearing House Electronic Sub-register
system under Rule 4.3.1 and 4.4.1 of the ASTC Settlement Rules

 

 

 

Public Authority

 

any government or any governmental, semi-governmental, administrative,
statutory, monetary, fiscal or judicial body, entity, agency, department,
commission, tribunal or authority, whether in Australia or in any other part of
the world, including the ACCC and any such body, entity, agency, department,
commission, tribunal or authority that has responsibility for the regulation of
and/or licensing in the gaming industry (including, without limitation, the
Department of Gaming and Racing (NSW), Director of Liquor and Gaming (NSW),
Licensing Court of New South Wales, Queensland Office of Gambling Regulation,
Department of Racing, Gaming and Liquor (WA), Victorian Commission for Gambling
Regulation, Office of the Liquor and Gambling Commissioner (Qld), ACT Gambling
and Racing Commission, Northern Territory Licensing Commission, Tasmanian Gaming
Commission, Liquor and Gaming Branch of the Revenue, Gaming and Licensing
Division of the Department of Treasury and Finance (Tas), Commissioner for
Licensing (Tas) and the Licensing Board of Tasmania), but excluding the
Takeovers Panel, ASIC and any court that hears or determines proceedings under
section 657G or proceedings commenced by a person specified in section 659B of
the Corporations Act in relation to the Takeover Bid. It also includes any
self-regulatory organisation established under statute or any stock exchange

 

 

 

Register Date

 

the date set by Shuffle Master under subsection 633(2) of the Corporations Act,
being 16 November 2005

 

 

 

Rights

 

all accretions, rights or benefits of whatever kind attaching or arising from
Shares directly or indirectly at or after the Announcement Date (including, but
not limited to, all dividends and all rights to receive them or rights to
receive or subscribe for shares, notes, bonds, options or other securities
declared, paid or issued by Stargames or any of its subsidiaries)

 

 

 

Shares

 

fully paid ordinary shares in the capital of Stargames

 

 

 

Shuffle Master

 

Shuffle Master Australasia Pty Ltd (ACN 117 058 796)

 

 

 

Shuffle Master Holdings

 

Shuffle Master Australasia Holdings Pty Ltd (ACN 117 054 609)

 

56

--------------------------------------------------------------------------------


 

SMI

 

Shuffle Master Inc., the ultimate holding company of Shuffle Master

 

 

 

SMI Group

 

SMI and all of its subsidiaries

 

 

 

Stargames

 

Stargames Limited (ABN 54 003 190 501)

 

 

 

Stargames Group

 

Stargames Limited and all of its subsidiaries

 

 

 

Takeover Bid

 

the off-market takeover bid constituted by the dispatch of the Offers in
accordance with the Corporations Act

 

 

 

Target’s Statement

 

Stargames’ target statement dated 15 November 2005 in relation to the Offer

 

 

 

Your Shares

 

subject to section 8.1(e) and section 8.1(f), the Shares (a) in respect of which
you are registered, or entitled to be registered, as holder in the register of
shareholders of Stargames at the open of business Australian Eastern Daylight
Time) on the Register Date, or (b) to which you are able to give good title at
the time you accept this Offer during the Offer Period.

 


9.2                               INTERPRETATION


 

In this Bidder’s Statement and in the Acceptance Form, unless the context
otherwise appears:

 


(A)                                 OTHER WORDS AND PHRASES HAVE THE SAME
MEANING (IF ANY) GIVEN TO THEM IN THE CORPORATIONS ACT;


 


(B)                                WORDS IMPORTING A GENDER INCLUDE ANY GENDER;


 


(C)                                 WORDS IMPORTING THE SINGULAR INCLUDE THE
PLURAL AND VICE VERSA;


 


(D)                                AN EXPRESSION IMPORTING A NATURAL PERSON
INCLUDES ANY COMPANY, PARTNERSHIP, JOINT VENTURE, ASSOCIATION, CORPORATION OR
OTHER BODY CORPORATE AND VICE VERSA;


 


(E)                                 A REFERENCE TO A CLAUSE, ANNEXURE AND
SCHEDULE IS A REFERENCE TO A CLAUSE OF AND AN ANNEXURE AND SCHEDULE TO THIS
BIDDER’S STATEMENT AS RELEVANT;


 


(F)                                   A REFERENCE TO ANY STATUTE, REGULATION,
PROCLAMATION, ORDINANCE OR BY-LAW INCLUDES ALL STATUTES, REGULATIONS,
PROCLAMATIONS, ORDINANCES, OR BY-LAWS AMENDING, VARYING, CONSOLIDATING OR
REPLACING IT AND A REFERENCE TO A STATUTE INCLUDES ALL REGULATIONS,
PROCLAMATIONS, ORDINANCES AND BY-LAWS ISSUED UNDER THAT STATUTE;


 


(G)                                HEADINGS AND BOLDINGS ARE FOR CONVENIENCE
ONLY AND DO NOT AFFECT THE INTERPRETATION OF THIS BIDDER’S STATEMENT;


 


(H)                                A REFERENCE TO TIME IS A REFERENCE TO TIME IN
SYDNEY, AUSTRALIA;


 


(I)                                    A REFERENCE TO WRITING INCLUDES FACSIMILE
TRANSMISSIONS; AND


 


(J)                                    A REFERENCE TO DOLLARS, $, A$, CENTS, ¢
AND CURRENCY IS A REFERENCE TO THE LAWFUL CURRENCY OF THE COMMONWEALTH OF
AUSTRALIA.

 

57

--------------------------------------------------------------------------------


 


10                                 APPROVAL OF BIDDER’S STATEMENT


 

This Bidder’s Statement has been approved by a resolution passed by the
directors of Shuffle Master.

 

Dated: 15 November 2005

 

 

Signed

for and on behalf of Shuffle Master

 

 

 

 

Mark Yoseloff

Director

 

58

--------------------------------------------------------------------------------


 

Annexure A - Announcements in relation to the Offer

 

--------------------------------------------------------------------------------

 


 

[g202721kk05i001.jpg]

Stargames Limited
ABN 54 003 190 501
Head Office
1 Sheridan Close, Milperra NSW 2214, Australia
P 61 2 9773 0299 F 61 2 9773 0828

www.stargames.com.au

All correspondance
PO Box 4516, Milperra NSW 1891, Australia

 

15 November 2005

 

 

RECOMMENDED TAKEOVER OFFER BY SHUFFLE MASTER FOR STARGAMES

 

 

The Board of Directors of Stargames Limited (“Stargames”) today announced that
the company had reached an agreement with US gaming company, Shuffle
Master, Inc. (“SMI”), in relation to an off-market takeover offer by SMI,
through the company’s wholly owned, indirect subsidiary, Shuffle Master
Australasia Pty Ltd (“Shuffle Master”) for 100% of the outstanding shares of
Stargames at $1.55 cash per share.

 

The Shuffle Master Offer has the full support of Stargames’ Directors who intend
to recommend that Stargames shareholders ACCEPT the Offer, in the absence of a
superior offer.  All of the Stargames Directors who own Stargames Shares have
indicated that they intend to ACCEPT the Offer within seven (7) days in respect
of their own shareholdings.  Combined, the Directors of Stargames hold
approximately 13% of the issued share capital of Stargames.

 

SMI has also entered into a call option agreement with CVC Limited and CVC
Communication and Technology Pty Limited, in relation to approximately 17.8% of
the issued share capital of Stargames.

 

A copy of SMI’s announcement in relation to this transaction is attached as
Appendix 4.

 

THE SHUFFLE MASTER OFFER

 

Shuffle Master is offering Stargames shareholders A$1.55 cash for each ordinary
share, valuing Stargames at approximately A$150 million on a fully diluted
basis.

 

The Offer of $1.55 cash per Stargames share represents:

 

•                                a 19.2% premium to the Stargames share price on
11 November, the last trading day immediately prior to Shuffle Master announcing
the Offer;

•                                a 18.9% premium to the volume weighted price of
Stargames shares for the three months to 11 November; and

•                                a 31.6% premium to the volume weighted price of
Stargames shares for the six months to 11 November.

 

The Offer is subject to a number of conditions including gaming and other
regulatory approvals, consents or waivers; a minimum acceptance condition of
90%; and various other conditions.  These conditions are outlined in Appendix 2.

 

60

--------------------------------------------------------------------------------


 

STARGAMES BOARD RECOMMENDATION

 

The Stargames Board considers acceptance of the Offer to be in the best
interests of Stargames’ shareholders.  Consequently, the Board intends to
unanimously recommend that Stargames shareholders ACCEPT the Shuffle Master
Offer, in the absence of a superior offer.  In reaching their conclusion, the
Stargames Directors have had regard to the following:

 

•                                the Shuffle Master Offer represents a material
premium to Stargames recent trading price;

 

•                                the Shuffle Master Offer represents an
attractive multiple of 25x 2005 reported net profit, which compares favourably
with Stargames small cap peer group; and

 

•                                the Shuffle Master Offer provides all
shareholders with the opportunity to realise their investment in Stargames at a
premium to market.

 

The Chairman of Stargames, John Messara, said today that:

 

“We are pleased to have received an offer from Shuffle Master which is capable
of being put to shareholders and which will give them an opportunity to realise
their investment in Stargames at a material premium”.

 

“Stargames has achieved a great deal in its six year history and for that, the
company, its employees and shareholders should feel proud.  However, over the
past year the Board has recognised that Stargames international growth
opportunities will be able to be achieved more quickly, and with greater
certainty, if Stargames was part of a larger international gaming group.”

 

“After all of these years of involvement with Stargames, it is with mixed
emotion that we recommend shareholders realise their investment.  However, we
believe that the certainty of cash today at a premium to market is in the best
interests of all Stargames’ shareholders.”

 

Mark Yoseloff, Ph.D., Chairman and Chief Executive Officer of SMI, stated:

 

“We look forward to Stargames joining the Shuffle Master family.  The marriage
of their innovative multi-terminal products with our branded content will
provide significant synergies, and their experienced management team and
talented employees will superbly position our company to compete even more
effectively in the fast-growing Australasian region.”

 

“Stargames Rapid line of products is the clear industry leader in the region,
and the Vegas Star system, combined with our Table Master system, will provide
us with a globally approved platform for our proprietary content. All in all, we
will now have the broadest line of Entertainment Products of any gaming supply
company in the world. We look forward to completing this acquisition and a very
smooth integration process, given how complementary our two companies are.”

 

61

--------------------------------------------------------------------------------


 

EXCLUSIVITY AND BREAK FEES

 

As a result of Stargames’ agreement with SMI, Stargames has agreed not to
directly or indirectly solicit, initiate or encourage any person to make a
competing takeover bid for the company for a period of 120 days.  Stargames has
also agreed, subject to standard fiduciary duty carve-outs, that during this
period the company will not participate in discussions with, or provide any
information to, any other person in relation to a competing takeover bid. 
Stargames has also agreed to a break fee of A$1.536 million.

 

Detailed descriptions of the terms of the exclusivity and break fee arrangements
are included in Appendix 3.

 

INDICATIVE TIMETABLE

 

The Offer Period must remain open for a minimum of one month.

 

The Directors will formally outline their recommendation and views in Stargames’
Target’s Statement which, along with Shuffle Master’s Bidder’s Statement, will
be lodged with ASIC today.  It is envisaged that shareholders will be sent both
the Shuffle Master Bidder’s Statement and the Stargames Target’s Statement
together within the next week.  Stargames shareholders should wait until they
receive and consider those documents before making any decision or taking any
action.

 

Stargames is being advised by Gresham Advisory Partners Limited as financial
adviser and Deacon’s as legal adviser.

 

Contact details:

 

John Messara

 

John Rouse

Chairman

 

Chief Executive Officer

Ph: (02) 9223 8277

 

Ph: (02) 8707 6318

 

62

--------------------------------------------------------------------------------


 

APPENDIX 1:  BACKGROUND INFORMATION

 

STARGAMES LIMITED

 

Stargames designs, manufactures and markets Stargames eStar® video gaming
machines and Vegas Star® multi-terminal gaming machine products. Stargames, in a
joint venture with Crown Limited, develops Rapid Table Games™ including Rapid
Roulette®. Stargames markets these products to Australian gaming venues and,
through its international distributors, to gaming venues around the world.
Stargames also develops gaming products for other gaming entertainment
applications.  Stargames is licensed in Australia and New Zealand to manufacture
and market gaming products incorporating games developed by WMS Gaming Inc,
Waukegan, Illinois, USA. Additional information about the Company and its
products can be found on the Internet at www.stargames.com.au.

 

SHUFFLE MASTER INC

 

Shuffle Master, Inc. is a gaming supply company specializing in providing its
casino customers Utility Products, including automatic card shufflers,
intelligent table systems, and roulette chip sorters, to improve their
profitability, productivity and security, and Entertainment Products, including
proprietary table games and Table Master™ games to expand their gaming
entertainment content. The Company is included in the S&P Smallcap 600 Index.
Additional information about the Company and its products can be found on the
Internet at www.shufflemaster.com.

 

63

--------------------------------------------------------------------------------


 

APPENDIX 2:  TAKEOVER CONDITIONS

 

The offer will be subject only to conditions substantially on the terms set out
below.

 

(a)                  Regulatory approvals

 

Before the end of the offer period, all approvals, consents or waivers that are
required by law, or by any public authority, as are necessary to permit the
offer to be lawfully made to and accepted by Stargames shareholders and the
nominees of SMI to be appointed to the board of Stargames and any subsidiary of
Stargames are granted, given, made or obtained on a basis which is unconditional
(except for any procedural filing requirements), remain in full force and effect
in all respects, and do not become subject to any notice, intimation or
indication of intention to revoke, suspend, restrict, modify or not renew the
same.

 

(b)                  Minimum acceptance condition

 

That at the end of the offer period, Shuffle Master and its associates have a
relevant interest in at least 90% (by number) of the Stargames shares in the bid
class.

 

(c)                  No prescribed occurrences

 

That none of the following events occurs during the period beginning on the date
the Bidder’s Statement is given to Stargames and ending at the end of the offer
period:

 

(1)                          Stargames converts all or any of its shares into a
larger or smaller number of shares;

 

(2)                          Stargames or a subsidiary of Stargames resolves to
reduce its share capital in any way;

 

(3)                          Stargames or a subsidiary of Stargames:

 

(A)                      enters into a buy-back agreement; or

 

(B)                        resolves to approve the terms of a buy-back agreement
under section 257C(1) or 257D(1) of the Corporations Act;

 

(4)                          Stargames or a subsidiary of Stargames issues
shares (other than shares issued as the result of the exercise of options) or
grants an option over its shares, or agrees to make such an issue or grant such
an option other than the issue of 750,000 options to the managing director if
approved by a resolution of members at the annual general meeting to be held in
November 2005 or any adjournment of that meeting;

 

(5)                          Stargames or a subsidiary of Stargames issues, or
agrees to issue, convertible notes;

 

(6)                          Stargames or a subsidiary of Stargames disposes, or
agrees to dispose, of the whole, or a substantial part, of its business or
property;

 

(7)                          Stargames or a subsidiary of Stargames charges, or
agrees to charge, the whole, or a substantial part, of its business or property;

 

64

--------------------------------------------------------------------------------


 

(8)                          Stargames or a subsidiary of Stargames resolves to
be wound up;

 

(9)                          the appointment of a liquidator or provisional
liquidator of Stargames or of a subsidiary of Stargames;

 

(10)                    a court makes an order for the winding up of Stargames
or of a subsidiary of Stargames;

 

(11)                    an administrator of Stargames, or of a subsidiary of
Stargames, is appointed under section 436A, 436B or 436C of the Corporations
Act;

 

(12)                    Stargames or a subsidiary of Stargames executes a deed
of company arrangement; or

 

(13)                    a receiver, or a receiver and manager, is appointed in
relation to the whole, or a substantial part, of the property of Stargames or of
a subsidiary of Stargames.

 

(d)                  No prescribed occurrences between announcement and service

 

That none of the events referred to in sub-paragraph 2(c)(1) to (c)(13) of this
Appendix 2 happens in relation to Stargames during the period beginning on 15
November 2005(“Announcement Date”) and ending at the end of the day before the
Bidder’s Statement is given to Stargames.

 

(e)                  No action by Public Authority adversely affecting the
Takeover Bid

 

That during the period commending on the Announcement Date and ending at the end
of the offer period (“Condition Period”):

 

(1)                          there is not in effect any preliminary or final
decision, order or decree issued by a public authority;

 

(2)                          no action or investigation is instituted, or
threatened by any public authority; or

 

(3)                          no application is made to any public authority
(other than an application by SMI or any company within the SMI Group, an
application under section 657G of the Corporations Act, or an application
commenced by a person specified in section 659B of the Corporations Act in
relation to the takeover bid),

 

in consequence of, or in conjunction with, the takeover bid (other than an
application to, or a decision or order of, ASIC or the Takeovers Panel in
exercise of the powers and discretions conferred by the Corporations Act), which
restrains or prohibits or threatens to restrain or prohibit, or may otherwise
materially adversely impact upon, the making of the takeover bid or the
objectives of the takeover bid (including without limitation the appointment of
SMI nominees to the board of Stargames and any subsidiary of Stargames) or seeks
to require the divestiture by Shuffle Master of any Stargames shares, or the
divestiture of any assets by any company within the Stargames Group or the SMI
Group.

 

65

--------------------------------------------------------------------------------


 

(f)                    No material acquisitions, disposals, etc.

 

Except for any proposed transaction publicly announced by Stargames before the
Announcement Date and any transaction undertaken by Stargames in its ordinary
course of business, none of the following events occur during the period from
that date to the end of the offer period:

 

(1)                          Stargames, or any subsidiary of Stargames,
acquires, offers to acquire or agrees to acquire (other than components to be
used in the manufacture of Stargames’ goods)  one or more companies or assets
(or an interest in one or more companies or assets) for an amount in aggregate
greater than $200,000 or makes an announcement in relation to such an
acquisition;

 

(2)                          Stargames, or any subsidiary of Stargames,
disposes, offers to dispose or agrees to dispose of (other than goods
manufactured and sold by Stargames in the ordinary course of business) one or
more companies or assets (or an interest in one or more companies or assets) for
an amount in aggregate greater than $200,000 or makes an announcement in
relation to such a disposal;

 

(3)                          Stargames, or any subsidiary of Stargames, enters
into, offers to enter into or announces that it proposes to enter into any joint
venture or partnership, involving a commitment of greater than $200,000 or makes
an announcement in relation to such a commitment; or

 

(4)                          Stargames, or any subsidiary of Stargames, incurs
or commits to, or grants to another person a right the exercise of which would
involve a member of the Stargames Group incurring or committing to any capital
expenditure or other liability of any nature (whether conditional or otherwise)
in respect of one or more related items of greater than $200,000 or makes an
announcement in relation to such a commitment.

 

(g)                 Conduct of Target’s business

 

That, during the Condition Period, none of Stargames, or (except in relation to
(g)(1) or (g)(2)) any body corporate which is or becomes a subsidiary of
Stargames, without the written consent of Shuffle Master:

 

(1)                          declares, or distributes any dividend, bonus or
other share of its profits or assets;

 

(2)                          makes any change in its constitution;

 

(3)                          borrows or agrees to borrow any money (except for
temporary borrowing from its bankers in the ordinary course of business) in an
amount exceeding $50,000;

 

(4)                          releases, discharges or modifies any obligation
owed to it of a value exceeding $50,000 or agrees to do so (other than in the
ordinary course of business by extending the time for payment under terms for
sale);

 

(5)                          enters or agrees to enter into any contract of
service or varies or agrees to vary any existing contract of service with any
director or manager, or

 

66

--------------------------------------------------------------------------------


 

pays (other than pursuant to the terms existing as at the date of this
announcement of a contract of service) or agrees to pay any retirement benefit
or allowance to any director, manager, or make or agree to make any substantial
change in the basis or amount of remuneration of any director or manager (other
than in each case as required by law or provided under any superannuation,
provident or retirement scheme as in effect on the Announcement Date) to the
extent that any of these matters (or any combination of these matters) would
give rise to a liability of Stargames of an amount exceeding $100,000;

 

(6)                          conducts its business otherwise than substantially
in the ordinary course (although the Stargames may take such action as is
required in connection with the takeover bid);

 

(7)                          has commenced or threatened against it any material
claims or proceedings in any court or tribunal (including, but not limited to, a
petition for winding up or an application for appointment of a receiver or
receiver and manager);

 

(8)                          becomes subject to investigation under the
Australian Securities and Investments Commission Act 2001 (Cth) or any
corresponding legislation (other than in connection with the Takeover Bid).

 

(h)                 No force majeure event

 

That during the Condition Period no act of war (whether declared or not) or
terrorism, mobilisation of armed forces, civil commotion or labour disturbance,
fire or natural disaster, or other event beyond the control of Stargames or the
relevant subsidiary occurs which has or is likely to have a materially adverse
effect on the assets, liabilities, financial position, performance,
profitability or prospects of Stargames and its subsidiaries taken as a whole.

 

(i)                    No material adverse change in Target

 

That during the Condition Period no change, event or failure to act occurs, is
discovered, becomes probable or imminent or becomes public which has or could
reasonably be expected to have a material adverse effect on the assets,
liabilities, financial position, performance, profitability or prospects of
Stargames and its subsidiaries taken as a whole, from that as at the
Announcement Date (including without limitation any revocation or non-renewal of
any licence, consent, or approval or permit of a public authority in relation to
Stargames, any subsidiary of Stargames, any business of any of them or any
officer or employee of any of them).

 

(j)                    No material adverse change in Bidder

 

That during the Condition Period no change occurs, is discovered, becomes
probable or imminent or becomes public which has or could reasonably be expected
to have a material adverse effect on the assets, liabilities, financial
position, performance, profitability or prospects of SMI and its subsidiaries
taken as a whole, from that as at the Announcement Date (excluding any change
that may arise as a consequence of the announcement or consummation of the offer
or the financing for the offer, or that is within the sole control of, or as a
direct result of action by, SMI or its associates).

 

67

--------------------------------------------------------------------------------


 

(k)                Decline in ASX indices

 

That, at close of trading on the ASX on any five consecutive trading days during
the Condition Period the All Ordinaries Index of ASX is at a level that is not
15% or more below the level of the index at the close of trading on 14
November 2005.

 

(l)                    Decline in NASDAQ indices

 

That, at close of trading on NASDAQ on any five consecutive trading days during
the Condition Period the NASDAQ Composite Index is at a level that is not 15% or
more below the level of the index at the close of trading on 11 November 2005.

 

68

--------------------------------------------------------------------------------


 

APPENDIX 3:  EXCLUSIVITY AND BREAK FEES

 

Stargames entered into a Pre-Bid Agreement with SMI on 15 November 2005, which,
among other things, has the effect of restricting Stargames, its employees and
officers directly or indirectly soliciting, initiating, encouraging or
participating in discussions with, or providing any information to, any other
person in relation to another takeover bid for a period ending on the earlier of
the last day of the Offer Period and 120 days from the date of the Pre-Bid
Agreement.  However, this undertaking does not prevent Stargames from
participating in discussions with or providing any information to any other
person if the Directors determine in good faith in reliance on legal advice that
it is necessary to do so to comply with their duties as Directors of Stargames.

 

Stargames has also agreed to pay A$1.536 million of the costs of SMI if:

•                                         any Director withdraws their
recommendation of the Offer;

•                                         any Director makes a recommendation in
favour of a competing takeover bid;

•                                         a competing takeover bid is made which
results in the offeror acquiring a relevant interest in more than 50% of the
shares in the company; or

•                                         SMI does not acquire a relevant
interest in at least 90% of the shares in the company by the end of the Offer
Period (subject to certain exceptions).

 

The exclusivity and break fee arrangements were required by SMI and the
Stargames Board considered the arrangements acceptable to ensure that this Offer
was made to Shareholders.

 

69

--------------------------------------------------------------------------------


 

APPENDIX 4:  SHUFFLE MASTER ANNOUNCEMENT

 

FOR IMMEDIATE RELEASE

 

[g202721kk05i002.jpg]

 

 

 

FOR FURTHER INFORMATION CONTACT:

 

 

 

 

 

Tom Ryan
Investor Relations Advisor

 

Mark L. Yoseloff, Ph.D., Chairman and CEO
Richard Baldwin, Sr. Vice, President, CFO

ph:
fax:

203.682.8200
203.682.8201

 

ph:
fax:

702.897.7150
702.270.5161

 

 

SHUFFLE MASTER, INC. ANNOUNCES INTENT TO ACQUIRE

STARGAMES LIMITED

 

Transaction will expand the company’s Australasian presence

and provide global platform for company’s proprietary Entertainment Products

 

LAS VEGAS . . . November 14, 2005 . . . Shuffle Master, Inc. (NASDAQ National
Market: SHFL) announced today that it, through a wholly owned indirect
Australian subsidiary, has submitted formal offer documents to the Australian
Securities and Investment Commission outlining its intent to purchase all of the
outstanding shares of Stargames Limited for $1.55 AU ($1.14US) per share. The
transaction, which is subject to Stargames’ shareholder acceptance, regulatory
approval and the satisfaction of certain other conditions, is expected to close
during the first quarter of 2006. The purchase price is approximately $108
million US.  The transaction is anticipated to be modestly accretive
immediately, both from an operating cash flow and earnings per share
perspective, with larger gains expected starting in the second full combined
year.  Details of the offer will be filed by Shuffle Master as an 8K.

 

Stargames is based in Sydney, Australia and develops, manufactures and
distributes a wide range of innovative electronic entertainment gaming products
to worldwide markets. Its product offerings include Rapid Table Games™, Vegas
StarÒ Multi-Terminal Gaming Machines, and a broad line of traditional video slot
machines designed most specifically for the Australian and Asian gaming
markets.  The Rapid series of games, which Shuffle Master already distributes in
the Americas and the Caribbean, combines a live dealer with multi-terminal
electronic wagering.  Current offerings include Rapid RouletteÒ, Rapid Sic-BoÒ
and Rapid Big WheelÒ.  Vegas StarÒ Multi-Terminal Gaming Machines feature
animated dealers and a selection of public domain table games. The Vegas StarÒ
Nova line utilizes Stargames existing slot cabinet to extend the number of
wagering terminals for a Vegas Star game, while minimizing the footprint
required on the gaming floor. Stargames, with approximately 190 employees
including 80 in design and development, generated $48 million US in profitable
gaming revenues in its fiscal year ended June 30, 2005.

 

“We look forward to Stargames joining the Shuffle Master family,” stated Mark
Yoseloff, Ph.D., Chairman of the Board and Chief Executive Officer. “The
marriage of their innovative

 

70

--------------------------------------------------------------------------------


 

multi-terminal products with our branded content will provide significant
synergies, and their experienced management team and talented employees will
superbly position our company to compete even more effectively in the
fast-growing Australasian region. Their Rapid line of products is the clear
industry leader in the region, and the Vegas Star system, combined with our
Table Master system, will provide us with a globally approved platform for our
proprietary content. All in all, we will now have the broadest line of
Entertainment Products of any gaming supply company in the world. We look
forward to completing this acquisition and a very smooth integration process,
given how complementary our two companies are.”

 

The Chief Executive Officer of Stargames, John Rouse, added: “we are pleased to
have received the offer from Shuffle Master and the Board of Directors of
Stargames has unanimously recommended this offer to Stargames’ shareholders.
Stargames has outstanding technology and products, and has grown to become a
world leader in multi-terminal gaming machine development. However, the
Stargames Board has recognised that Stargames international growth opportunities
will be able to be achieved more quickly, and with greater certainty, if
Stargames were part of a larger international gaming group such as Shuffle
Master. Indeed, the potential synergies with Shuffle Master are significant and
we are confident that Stargames will be an important contributor to Shuffle
Master’s future success.”

 

Stargames’ announcement in relation to this transaction is attached as the
Appendix to this announcement.

 

Shuffle Master, Inc. is a gaming supply company specializing in providing its
casino customers Utility Products, including automatic card shufflers,
intelligent table systems, and roulette chip sorters, to improve their
profitability, productivity and security, and Entertainment Products, including
proprietary table games and Table Master ™ games to expand their gaming
entertainment content. The Company is included in the S&P Smallcap 600 Index.
Information about the Company and its products can be found on the Internet at
www.shufflemaster.com.

 

Stargames designs, manufactures and markets Stargames eStar ® video gaming
machines and Vegas Star ® multi-terminal gaming machine products. Stargames, in
a joint venture with Crown Limited, develops Rapid Table Games ™  including
Rapid Roulette ®. Stargames markets these products to Australian gaming venues
and, through its international distributors, to gaming venues around the world.
Stargames also develops gaming products for other gaming entertainment
applications.  Stargames is licensed in Australia and New Zealand to manufacture
and market gaming products incorporating games developed by WMS Gaming Inc,
Waukegan, Illinois, USA. Information about the Company and its products can be
found on the Internet at www.stargames.com.au.

 

##

 

This release contains forward-looking statements that are based on management’s
current beliefs and expectations about future events, as well as on assumptions
made by and information available to management. The Company considers such
statements to be made under the safe harbor created by the federal securities
laws to which it is subject, and assumes no obligation to update or supplement
such

 

71

--------------------------------------------------------------------------------


 

statements. Forward-looking statements reflect and are subject to risks and
uncertainties that could cause actual results to differ materially from
expectations. Factors that could cause actual results to differ materially from
expectations include, but are not limited to, the following: changes in the
level of consumer or commercial acceptance of the Company’s existing products
and new products as introduced; advances by competitors; acceleration and/or
deceleration of various product development, promotion and distribution
schedules; product performance issues; higher than expected manufacturing,
service, selling, administrative, product development, promotion and/or
distribution costs; changes in the Company’s business systems or in technologies
affecting the Company’s products or operations; reliance on strategic
relationships with distributors and technology and manufacturing vendors;
results from current and/or future litigation or claims; tax matters, including
changes in tax legislation or assessments by taxing authorities; acquisitions or
divestitures by the Company or its competitors of various product lines or
businesses and, in particular, integration of businesses that the Company may
acquire; changes to the Company’s intellectual property portfolio, such as the
issuance of new patents, new intellectual property licenses, loss of licenses,
claims of infringement or invalidity of patents; regulatory and jurisdictional
issues (e.g., technical requirements and changes, delays in obtaining necessary
approvals, or changes in a jurisdiction’s regulatory scheme or approach, etc.)
involving the Company and its products specifically or the gaming industry in
general; general and casino industry economic conditions; the financial health
of the Company’s casino and distributor customers, suppliers and distributors,
both nationally and internationally; the Company’s ability to meet its debt
service obligations, including the Notes, and to refinance its indebtedness,
which will depend on its future performance and other conditions or events and
will be subject to many factors that are beyond the Company’s control; and
various risks related to the Company’s customers’ operations in countries
outside the United States, including currency fluctuation risks, which could
increase the volatility of the Company’s results from such operations.
Additional information on these and other risk factors that could potentially
affect the Company’s financial results may be found in documents filed by the
Company with the Securities and Exchange Commission, including the Company’s
current reports on Form 8-K, quarterly reports on Form 10-Q and annual report on
Form 10-K.

 

###

 

72

--------------------------------------------------------------------------------

 


 

 

This is an important document and requires your immediate attention.

If you are in any doubt as to how to deal with it, you should consult your
legal,
financial or other professional adviser.

 

 

[g202721kk07i001.gif]

 

 

TARGET’S STATEMENT

 

 

THE DIRECTORS OF STARGAMES LIMITED ACN 003 190 501
UNANIMOUSLY RECOMMEND THAT, IN THE ABSENCE OF A
SUPERIOR PROPOSAL, YOU

 

 

ACCEPT

 

 

THE $1.55 PER SHARE CASH OFFER BY SHUFFLE MASTER
AUSTRALASIA PTY LTD

TO ACQUIRE ALL OF YOUR SHARES IN STARGAMES LIMITED

 

 

Financial Adviser:

 

Legal Adviser:

 

 

 

[g202721kk07i002.gif]

 

[g202721kk07i003.jpg]

 

--------------------------------------------------------------------------------


 

CONTENTS

 

1. Director’s review of the Offer

 

 

2. Information about Stargames

 

 

3. The Offer

 

 

4. Interests of Directors

 

 

5. Additional Information

 

 

6. Glossary

 

 

 

KEY POINTS

 

•                  The Directors of Stargames Limited (“Stargames”) unanimously
recommend that, in the absence of a superior proposal, you ACCEPT the Offer by
Shuffle Master Australasia Pty Ltd (“Shuffle Master”) to acquire all of your
shares in Stargames. Each Director who owns Shares has indicated that he intends
to ACCEPT the Offer within seven (7) days in respect of his own Shares.

 

•                  The offer expires at 7.00 pm AEDT on [  ] December 2005,
unless withdrawn or extended by Shuffle Master.

 

DIRECTORY

 

Stargames Limited

 

1 Sheridan Close

Milperra NSW 2214

Tel. 02 9773 0299

 

Financial Adviser to Stargames Limited

 

Gresham Advisory Partners Limited

Level 17, 167 Macquarie Street

SYDNEY  NSW  2000

Tel. 02 9221 5133

 

Legal Adviser to Stargames Limited

 

Deacons

Level 8, 1 Alfred Street

SYDNEY  NSW  2000

Tel. 02 9330 8000

 

Acceptance enquiries

 

Shareholder Information Line

1300 733 636  (within Australia)

+61 3 9415 4247  (international)

 

--------------------------------------------------------------------------------


 

SECTION 1

 

DIRECTORS’ REVIEW OF OFFER

 

1.1                               The Offer

 

Shuffle Master is offering to acquire all of your Shares for $1.55 cash per
Share.

 

The Offer is open for acceptance until 7pm (AEDT) on [  ] December 2005 (unless
extended by Shuffle Master) and is subject to a number of conditions.  In
particular, the Offer is subject to Shuffle Master having a relevant interest in
at least 90% of Stargames Shares by the close of the Offer Period.

 

Details of the Offer and the conditions are set out in section 8 of the Bidder’s
Statement.

 

1.2                               Your choices

 

As a Shareholder, you have the following choices:

 

•                  you may accept the Offer, in which case you should follow the
instructions on the acceptance form enclosed with this booklet;

 

•                  you may sell your Shares on ASX at any time, in which case
you should not accept the Offer and should instruct your broker at the time you
wish to sell; or

 

•                  you may choose not to accept the Offer, in which case you do
not need to take any action.

 

Shareholders should carefully consider the Directors’ recommendation and other
important issues set out in the sections below.

 

1.3                               The Directors

 

The directors of Stargames at the date of this Target’s Statement are:

 

•                  John Messara (Non-Executive Chairman)(1);

 

•                  Walter Bugno (Non-Executive Director);

 

•                  Stephen Cohn (Non-Executive Director);

 

•                  Joseph Crepaldi (Non-Executive Director);

 

•                  Ian Lambert (Non-Executive Director);

 

•                  John Rouse (Managing Director and Chief Executive Officer);
and

 

•                  Paul Ward (Non-Executive Director)(1)

 

--------------------------------------------------------------------------------

(1)          Messrs Messara and Ward will retire by rotation and have indicated
that they will not stand for re-election to the Board at Stargames’ Annual
General Meeting to be held on 24 November 2005.

 

 

75

--------------------------------------------------------------------------------


 

1.4                               Director’s Recommendation

 

THE DIRECTORS OF STARGAMES UNANIMOUSLY RECOMMEND THAT YOU ACCEPT THE SHUFFLE
MASTER OFFER, IN THE ABSENCE OF A SUPERIOR PROPOSAL. EACH DIRECTOR WHO OWNS
SHARES HAS INDICATED THAT HE INTENDS TO ACCEPT THE OFFER WITHIN SEVEN (7) DAYS
IN RESPECT OF HIS OWN SHARES

 


THE DIRECTORS’ RECOMMENDATION THAT, IN THE ABSENCE OF A SUPERIOR PROPOSAL, YOU
SHOULD ACCEPT SHUFFLE MASTER’S OFFER, IS BASED ON THE FOLLOWING:


 


(I) THE OFFER PRICE REPRESENTS A MATERIAL PREMIUM TO STARGAMES’ RECENT TRADING
PRICE

 

The Offer Price of A$1.55 per share provides a material cash premium to the
levels at which Stargames shares have recently been trading:

 

•                                A 19.2% premium to the closing price for
Stargames shares on 11 November 2005, the last trading day before the Shuffle
Master Offer was announced;

 

•                                A 17.4% premium to the volume weighted average
price of Stargames shares for the one month prior to 11 November 2005;

 

•                                A 18.9% premium to the volume weighted average
price of Stargames shares for the three months prior to 11 November 2005; and

 

•                                A 31.6% premium to the volume weighted average
price of Stargames shares for the six months prior to 11 November 2005.

 

(ii) The Offer price places an attractive multiple on Stargames’ current
earnings

 

The Offer Price of A$1.55 per Stargames share values the company at a
price-earnings multiple of 25x the company’s 2005 reported net profit after
tax.  This multiple is higher than the current average multiple of Stargames
listed small cap peer group(2).

 

(iii) Stargames international expansion plans as a stand alone entity will
require substantial capital expenditure in the short term

 

The Stargames business has evolved from a domestic business focused primarily on
stand alone gaming machines, to a company where major growth opportunities lie
with the sale of the company’s multi-terminal gaming machines and other gaming
machine products into international markets.

 

Against this background, the global gaming industry has recently undergone
significant consolidation, with larger global gaming companies substantially
increasing both their competitive positioning and reach.

 

--------------------------------------------------------------------------------

(2)          The historic price-earnings multiple for the S&PASX small
ordinaries Index is 21x

 

76

--------------------------------------------------------------------------------


 

While Stargames’ Directors believe that it is possible for an independent,
Australian based company to capture these international growth opportunities
over time, this would require substantial capital expenditure in the short term
(and would not be without risk).  However, the Directors recognise that the
potential of the Stargames business will be able to be achieved more quickly,
and with greater certainty, if Stargames were part of a larger international
gaming group with a deeper sales network and a larger territory of existing
gaming approvals.

 

SMI, an international gaming supply company with significant relationships and
licences globally, is better positioned to guide the Stargames business through
the next stage of its international expansion, and to reinforce the company’s
business in domestic markets.

 

In the view of Stargames’ Directors, the price offered by Shuffle Master
appropriately values the existing operations of the company, as well as the
company’s prospects as a stand alone entity.

 

(iv) The Offer provides a liquidity event for all Stargames’ shareholders

 

Stargames has traditionally been a lightly traded stock with low liquidity
levels, which has meant that some shareholders have not been in a position to
actively trade their shareholdings on market.  Stargames’ Directors have sought
opportunities to improve the liquidity of the company’s stock and have
communicated this intention to the market.  The Shuffle Master Offer achieves
this objective, providing a liquidity event for all Stargames shareholders.

 

(v) You will receive the certainty of cash consideration for your Shares

 

Once the Offer becomes unconditional you will receive cash consideration of
$1.55 per share.

 

This cash consideration provides immediate and certain value recognition for
your Stargames Shares, compared with a less predictable stand alone
international expansion option should you elect not to accept the Offer.

 

(vi) No superior bidder has been found

 

As previously advised to shareholders, Stargames has held discussions with a
number of potential business partners about a possible corporate transaction.

 

While considerable interest has been shown in Stargames, to date no other party
has provided an offer, which in the opinion of the Stargames Directors, is as
good as, or superior to the Shuffle Master Offer.

 

The Directors recommend that you obtain your own professional advice with
respect to the taxation implications of accepting the Offer in relation to your
specific circumstances.

 

77

--------------------------------------------------------------------------------


 

1.5                               Other Important Considerations For Stargames’
Shareholders

 

In making a decision whether to accept the Offer, the Directors believe that
Stargames Shareholders should also consider carefully and have regard to the
following matters:

 

Higher Offer

 

If you accept the Offer, you may forfeit the opportunity to benefit from any
higher offer made by another bidder for your Stargames Shares, should such an
offer eventuate.

 

There is no certainty that another takeover offer will be made or announced for
Stargames Shares.  Should another takeover offer be announced during the Offer
Period, Stargames will issue a supplementary Target’s Statement to Shareholders.

 

Market Trading

 

Shareholders who accept the Offer (even while the Offer is conditional) may give
up certain rights to sell or otherwise deal with their Shares.

 

The Offer Is Conditional

 

The Offer and any contracts resulting from acceptance of the Offer are subject
to the fulfilment (or in certain circumstances, the waiver) of a number of
conditions (refer to section 8.7 of the Bidder’s Statement).  Shareholders
should note that the Offer is subject to a 90% minimum acceptance condition and
that the Offer will lapse if this condition is not satisfied or waived prior to
the end of the Offer Period.

 

No payment will be made for the Shares tendered into the Offer until after the
Offer becomes unconditional. If the Offer becomes unconditional, you will be
paid by the earlier of:

 

•                  one month after the date of your acceptance of the Offer or,
if the Offer is subject to a defeating condition when you accept the Offer,
within one month after the Offer becomes unconditional; and

 

•                  21 days after the end of the Offer Period.

 

Transaction Costs

 

The Offer has resulted in Stargames incurring significant expenses that would
not otherwise arise from carrying on business in the normal course.  Expenses
include legal, financial and tax advisers engaged to assist in this transaction
and other transaction related expenses which will have a negative impact on the
after tax earnings in the current financial year.

 

Exclusivity Arrangement and Cost Reimbursement

 

Stargames entered into a Pre-Bid Agreement with SMI on 15 November 2005, which,
among other things, has the effect of restricting Stargames, its employees and
officers directly or indirectly soliciting, initiating, encouraging or
participating in discussions with, or providing any information to, any other

 

78

--------------------------------------------------------------------------------


 

person in relation to another takeover bid for a period ending on the earlier of
the last day of the Offer Period and 120 days from the date of the Pre-Bid
Agreement.  However, this undertaking does not prevent Stargames from
participating in discussions with or providing any information to any other
person if the Directors determine in good faith in reliance on legal advice that
it is necessary to do so to comply with their duties as Directors of Stargames.

 

Stargames has also agreed to pay A$1.536 million of the costs of SMI if:

•                                          any Director withdraws their
recommendation of the Offer;

•                                          any Director makes a recommendation
in favour of a competing takeover bid;

•                                          a competing takeover bid is made
which results in the offeror acquiring a relevant interest in more than 50% of
the shares in the company; or

•                                          SMI does not acquire a relevant
interest in at least 90% of the shares in the company by the end of the Offer
Period (subject to certain exceptions).

 

The exclusivity and break fee arrangements were required by SMI and the
Stargames Board considered the arrangements acceptable to ensure that this Offer
was made to Shareholders.

 

Further information concerning the Pre-Bid Agreement is set out in section 5
below.

 

Status of Regulatory Approvals

 

The Offer is conditional on all legal and regulatory approvals, consents or
waivers necessary for the Offer to be made and accepted by Shareholders and the
nominees of SMI to be appointed as directors of Stargames and its subsidiaries. 
In particular, but not limited to, approvals from:

 

•                  the Victorian Commissioner of Gambling Regulation in respect
of all directors and officers of Shuffle Master becoming ‘Associates’ pursuant
to the Gaming Machines Act of Stargames Corporation Pty Limited.  In addition,
the approval of SMI as an “Associate” may be required;

 

•                  the South Australian Liquor and Gambling Commissioner in
respect of Shuffle Master and its directors and officers, and Stargames
Corporation Pty Limited’s continuing proprietary and fitness to hold a Gaming
Machine Dealers Licence under the South Australian Gaming Machines Act 1992. 
Stargames Corporation Pty Limited is a wholly owned subsidiary of Stargames; and

 

•                  the Director of Liquor and Gaming and the Licensing Court of
New South Wales in respect of the appointment of Shuffle Master’s nominees as
directors of Stargames.  In addition, the approval of SMI as the ultimate parent
company of Stargames may be required.

 

Stargames will notify each of the Victorian Commissioner of Gambling Regulation,
the Director of Liquor and Gaming and the South Australian Liquor and Gambling
Commissioner of the Offer on the date of this Target’s Statement and will make
applications for the different approvals, consents or

 

79

--------------------------------------------------------------------------------


 

waivers in respect of the relevant directors, officers and/or entities of
Shuffle Master as soon as possible after the date of this Target’s Statement.

 

Although the Offer remains conditional, the Stargames Board considers it likely
that these conditions will be satisfied if the Closing Date is extended by
Shuffle Master.  However, the Directors believe that it is unlikely that this
condition will be satisfied before the Closing Date, if not extended by Shuffle
Master.  There is no guarantee that the necessary approvals, consents or waivers
will be given before the end of the Offer Period, or at all.

 

Stargames notes from the Bidder’s Statement that Shuffle Master’s nominated
directors, Dr Mark Yoseloff and Mr Paul Meyer have made successful licence
applications and/or have been found suitable in every jurisdiction that SMI or
its subsidiaries operates that requires licensing for SMI Group activities to be
undertaken (including such jurisdictions as Nevada, New Jersey, Louisiana and
Mississippi).

 

Refer to section 7.4 of the Bidder’s Statement for further information in
relation to the approval processes.

 

Taxation

 

Depending on their individual circumstances, Shareholders who are Australian
residents and hold their Shares on capital account may realise a gain or a loss
and may incur a liability for taxation by selling their Shares to Shuffle
Master.  The extent of any tax liability will depend on each Shareholder’s
individual circumstances (refer to section 6 of the Bidder’s Statement).

 

Shareholders who are individuals, certain trusts or superannuation funds may be
eligible to claim a capital gains tax discount on any net gains arising on
Shares acquired at least 12 months before disposal.  Shareholders should also be
aware that they will not be eligible to discount any capital gain they may make
by accepting the Offer if that acceptance is made within 12 months of the date
of acquisition of those Shares.

 

Shareholders should seek their own taxation advice, having regard to their own
circumstances.

 

80

--------------------------------------------------------------------------------


 

SECTION 2

 

INFORMATION ABOUT STARGAMES

 

Overview

 

Stargames Limited is an Australia company specialising in the design,
manufacture and marketing of Stargames eStar® video gaming machines and Vegas
Star® multi-terminal gaming machine products.  Stargames, in a joint venture
with Crown Limited, develops Rapid Table Games™ including Rapid Roulette®. 

 

Stargames markets these products to Australian gaming venues and, through its
international distributors, to gaming venues around the world.  Stargames also
develops gaming products for other gaming entertainment applications.  Stargames
is licensed in Australia and New Zealand to manufacture and market gaming
products incorporating games developed by WMS Gaming Inc, Waukegan, Illinois,
USA.

 

Stargames is listed on the Australian Stock Exchange and as at 11 November had a
market capitalisation of approximately A$125 million.

 

Stargames employs approximately 190 staff.

 

Additional information about the Company and its products can be found on the
Internet at www.stargames.com.au.

 

Operations

 

Stargames’ head office is located in Sydney, Australia and includes an extensive
research and development department, game development studio, assembly plant,
warehouse, showroom and administration offices. The plant has an annual assembly
capacity of up to 7,500 machines on a single shift basis. 

 

Stargames also has offices in Newcastle and Brisbane, Australia, and
Christchurch and Auckland, New Zealand. As well as selling products in Australia
and New Zealand, the company has sold products, directly or through
distributors, to the following international locations:

 

•                  Asia – Macau, Vietnam, Cambodia, Malaysia, Singapore,
Philippines;

•                  North America – Nevada, California, British Columbia;

•                  South America – Venezuela, Peru;

•                  South Africa; and

•                  Europe – United Kingdom, Russia, Czech Republic.

 

Licensing

 

Stargames is presently licensed or holds approvals in:-

 

•                  All Australian states and territories

•                  New Zealand

•                  British Columbia, Canada.

•                  Michigan, USA

•                  California, USA

 

81

--------------------------------------------------------------------------------


 

Company History

 

Stargames listed on the ASX in 1990 as Kolback Group Limited, which was formed
through the merger of three listed public companies – Kolback Securities Ltd, a
company involved in property development; Kulim Ltd, whose activities were in
waste management and investment; and Epoch Mining NL, a gold and mineral
explorer. During the 1990’s Kolback progressively restricted its activities to
waste management.

 

On 1 July 1999, Kolback bought privately owned gaming company Vidco Distributors
Pty Limited and its related entities. Kolback changed its name to Stargames
Limited on 10 March 2000.  The waste management assets of the company were
divested during 2001.

 

Since 2001, Stargames has been focused on its gaming equipment and technology
business, and also operates a small vending machine distribution business.

 

Stargames Director’s Profiles

 

John Maurice Messara (Non Exec. Chairman) B.Comm., CPA, ASIA

John Messara has been a non-executive director of Stargames Limited since
September 1997 and Chairman since 1998. John is a member of the Audit and
Regulatory Compliance Committee. John is executive Chairman of Arrowfield Group
Limited, one of Australia’s most prestigious horse studs. Prior to his role at
Arrowfield, John had a successful career in stockbroking and was a member of the
Sydney Stock Exchange from 1973 to 1993.

 

Walter Giacomo Bugno (Non Exec. Director) B.Comm., M.Comm

Walter Bugno was appointed as a non-executive director in November 2003 (subject
to gaming regulatory approval) and is a member of the Nomination and
Remuneration Committee. Walter is President of Campbell Arnott’s Asia Pacific,
one of the largest food companies in the region boasting a portfolio of market
leading brands. Prior to joining Campbell Arnott’s in 2002, Walter was managing
director of brewing giant Lion Nathan Limited.

 

Stephen Michael Cohn (Non Exec. Director) BA maj AC, MAICD

Stephen Cohn was appointed as a non-executive director in June 2005 (subject to
gaming regulatory approval) and is a member of the Audit and Regulatory
Compliance Committee. Stephen has a background in finance and general management
with a number of high profile companies including Australian Consolidated Press
and Aristocrat Leisure. He served as an Executive Director of Aristocrat for six
years and brings a wealth of gaming and public company experience.

 

Joseph Ronald Crepaldi (Non Exec. Director) MBA cum laude, B.Ec,
Economics/Sociology degree, winner of Fulbright scholarship.

Joseph Crepaldi is a non-executive director and was appointed in April 2001.
Joseph is a principal of strategic consulting group, Crescendo Partners, and was
formerly the managing director of A.T. Kearney Australia Pty Limited. Joseph
adds to the board considerable experience in the gaming sector. Further, he
assists both the board and the management team by leveraging his experience in
corporate strategy and growth, acquired in many years of consulting experience
across four continents.

 

82

--------------------------------------------------------------------------------


 

Ian Heath Lambert (Non Exec. Director) B.Comm., ACA, CPA, FTIA, AAIM

Ian Lambert has been a non-executive director of Stargames Limited since
September 1994 and is chairman of the Audit and Regulatory Compliance Committee.
Ian has had substantial experience in accounting and financial management over a
period of more than 25 years. Ian is the principal of a Sydney firm of chartered
accountants.

 

John Gregory Rouse (Managing Director and Chief Executive Officer) B.Ec., BA,
FAICD.

John Rouse is managing director and chief executive officer of Stargames
Limited. He is also a member of the Nomination and Remuneration Committee.
Following his close involvement in the establishment of Stargames gaming
business, John was appointed a director in June 2000. Prior to joining
Stargames, John worked in senior management roles with CSR and BHP, was chief
executive officer of the Australian Jockey Club and managing director of AWA
Limited.

 

Paul Joseph Ward (Non Exec. Director) FVLE.

Since joining the Stargames Board in 1997 Paul Ward has had a watching brief
over the Vending Division and is also the Chairman of the Nomination &
Remuneration Committee. Paul has had extensive experience in the commercial
property market, specialising in the institutional investment and development
sectors. As a founding partner of Colliers International he was instrumental in
the management and the growth across Australia and Asia throughout the period
1971 to 1999. Paul is currently a director of J.P. Morgan Real Estate Services
Limited.

 

83

--------------------------------------------------------------------------------


 

SECTION 3

 

THE OFFER

 

3.1                               Offer Period

 

The Offer will remain open for acceptance during the period commencing [  ]
November 2005 and ending at 7.00pm (AEDT) on [  ] December 2005, unless
withdrawn or extended.  To accept the Offer, your Acceptance Form should be
received by Shuffle Master before the end of the Offer Period.

 

Instructions on how to accept the Offer are set out in section 8.3 of the
Bidder’s Statement.

 

3.2                               Conditions of the Offer

 

Further information in relation to the terms and conditions of the Offer is set
out in sections 7.4 and 8.7 of the Bidder’s Statement, including:

 

•                  circumstances in which the Offer Period may be extended;

 

•                  circumstances in which the Offer may be withdrawn; and

 

•                  limited rights to withdraw your acceptance.

 

3.3                               Compulsory acquisition

 

Shuffle Master has indicated in its Bidder’s Statement that it intends to
proceed to compulsorily acquire outstanding Shares under Part 6A.1 of the
Corporations Act, if it becomes entitled to do so.

 

Shuffle Master will be able to compulsorily acquire any outstanding Shares for
which its has not received acceptances on the same terms as the Offer described
in section 1.1 of this Target’s Statement, if during, or at the end of the Offer
Period Shuffle Master (together with its associates) has:

 

•                  a relevant interest in at least 90% (by number) of the
Shares; and

 

•                  acquired at least 75% of the Shares for which it has made an
Offer.

 

If these thresholds are satisfied Shuffle Master will have one month from the
end of the Offer Period within which to give compulsory acquisition notices to
Shareholders who have not accepted the Offer.

 

Shareholders’ may challenge any compulsory acquisition, but this would require
the relevant Shareholders to establish to the satisfaction of a court that the
terms of the Offer do not represent fair value for the Shares.  If Shares are
compulsorily acquired, Shareholders are not likely to receive payment until at
least one month after the compulsory acquisition notices are sent.

 

84

--------------------------------------------------------------------------------


 

SECTION 4

 

INTERESTS OF DIRECTORS

 

Directors’ relevant interests in Stargames and intentions

 

The Directors of Stargames have the following relevant interests in Stargames
Shares and options:

 

Director

 

No. of Shares

 

No. of Options

 

John Messara

 

8,247,000

(1)

—

 

Walter Bugno

 

—

 

—

 

Stephen Cohn

 

—

 

—

 

Joseph Crepaldi

 

37,000

 

—

 

Ian Lambert

 

28,000

 

—

 

John Rouse

 

2,557,558

 

1,250,000

(2)

Paul Ward

 

1,218,500

 

—

 

 

--------------------------------------------------------------------------------

Notes:

 

(1)                                  John Messara is also a director of the
trustee, and member of the Arrowfield Group Staff Superannuation Fund, which is
the holder of 100,000 Shares.

(2)                                  750,000 of these options will be issued if
Shareholders approve the issue of these options at the annual general meeting of
Stargames to be held on 24 November 2005, or at any adjournment of that
meeting.  The options will be exercisable at A$1.30 in two to five years.  The
balance of the options are exercisable at A$1.20 before 30 June 2006.

 

Each Director who has an interest in Stargames Shares has decided to accept the
Offer in relation to the Stargames Shares owned or controlled by him, or on his
behalf, in the absence of a superior proposal.

 

Directors who did not approve this Target’s Statement

 

No Director voted against the relevant resolution authorising this Target
Statement.

 

Directors’ relevant interests in Shuffle Master or SMI

 

At the date of this Target’s Statement, no Director has a relevant interest in
any securities of Shuffle Master or SMI. 

 

Shuffle Master’s Dealings in Stargames Shares

 

There were no acquisitions or disposals of any shares in Stargames by Shuffle
Master or any associate of Shuffle Master in the 4 months ending on the day
immediately before the day on which the Bidder’s Statement was served on
Stargames.  However, on 15 November 2005 SMI entered into options to acquire an
aggregate of 16,914,512 Shares (being approximately 17.8% of Stargames Shares)
with CVC Limited and CVC Communication and Technology Pty Limited.  The exercise
price under the options is $1.55 per Share.  Refer to section 3.5 of the
Bidder’s Statement for further details.

 

85

--------------------------------------------------------------------------------


 

Stargames’ Dealings in Shuffle Master or SMI Shares

 

To the knowledge of both Stargames or any Director, there were no acquisitions
or disposals of any securities in Shuffle Master or SMI by Stargames or any
Director in the 4 months ending on the day immediately before the day on which
the Bidder’s Statement was served on Stargames.

 

Directors’ Dealings in Stargames Shares

 

To the knowledge of both Stargames or any Director, no Stargames Shares were
acquired or disposed of by the Directors in the period of 4 months immediately
preceding this Target’s Statement, other than in the following dealings made by
the Directors or their associates:

 

John Rouse exercised 500,000 options to subscribe for Shares at $1.10 per Share
on 30 June 2005. The company provided Mr Rouse with a loan to pay the exercise
price of these options.  The Shares issued upon the exercise of the options are
currently escrowed until one month before the repayment date of the loan, after
which time the Shares may be sold and the proceeds applied towards repayment of
the loan.  However, provided the Share price is at least $1.10, Mr Rouse may
sell the Shares and apply the proceeds towards repayment of the loan.  If at the
expiration of the term of the loan the value of the Shares is less than the
balance of the loan, the amount repayable is limited to the value of the
Shares.  If Mr Rouse accepts the Shuffle Master Offer in respect of these
Shares, the proceeds will be applied towards repayment of the loan to the extent
that it is outstanding.

 

No Benefits to Directors of Stargames

 

No benefit will or may be given in connection with the Offer to a Director in
connection with the retirement of that person from office in Stargames or a
related body of Stargames.

 

John Rouse has an employment contract with Stargames, the early termination of
which would entitle him to a payment equivalent to 6 months remuneration.  Mr
Rouse’s executive services agreement with Stargames also entitles him to a bonus
equal to 25% of his remuneration if he continues to be employed by Stargames for
a period of at least 3 months after a change in control of Stargames occurs,
provided that the change of control occurs by 30 April 2006.

 

Directors’ Interests in Agreements

 

To the knowledge of both Stargames or any Director, no Director is a party to
any agreement in connection with, or conditional upon, the Offer.

 

86

--------------------------------------------------------------------------------


 

SECTION 5

 

ADDITIONAL INFORMATION

 

Financial Position of Stargames

 

There has not, within the knowledge of the Directors, been any material change
in the financial position of Stargames since 30 June 2005, being the date of the
last financial statements that were sent to Stargames’ shareholders except as
contained in the information contained in Stargames’ releases to the ASX since
30 June 2005.

 

Impact of Shuffle Master Offer on Major Customers

 

As indicated on page 9 of this Booklet, Stargames has been interested in
pursuing corporate proposals for some time.  As a result, Stargames has held
discussions with a number of potential business partners.

 

One such party is a major customer of Stargames.  This customer has indicated
that it would significantly increase product orders from Stargames if a
strategic alliance involving an equity interest or similar in Stargames could be
agreed.  The customer has also indicated that if such a strategic alliance is
not agreed, they may reduce or cease ordering Stargames products.  To date,
there has not been any proposed corporate transaction with this customer that
the Board of Stargames could recommend to shareholders in preference to the
offer which has been made by Shuffle Master. Stargames is not able at this time
to quantify the impact on profit of any changes in the level of product orders
from this customer as Stargames remains uncertain what commercial arrangements
will be agreed with this customer in the future.

 

Impact of Shuffle Master Offer on Material Contracts

 

Stargames has entered into a number of material agreements including the
following:

 

•                  A License Agreement with WMS Gaming Inc (“WMS”) dated 28
August 2002 under which, among other things, WMS grants Stargames the right to
utilise a number of WMS’s games in Stargames’ products;

 

•                  A Distribution Agreement with RGB Limited (“RGB”) dated 19
April 2005 under which RGB acts as Stargames’ distributor in numerous Asian
countries; and

 

•                  A Banking Facility Agreement with Australia and New Zealand
Banking Group Limited (“ANZ”) dated 8 April 2003 under which ANZ makes certain
financing facilities available to Stargames.

 

These agreements provide the respective counterparties with various rights in
the event that there is a change of control of Stargames, including providing
that counterparty, in certain circumstances, with the right to terminate the
relevant agreement.  At the date of this Target’s Statement, the Target
Directors have not obtained the consent of any of these counterparties.  The
Target Directors have no reason to believe that any counterparty would withhold
consent to the change of control of Stargames or otherwise seek to terminate the
relevant agreement.

 

87

--------------------------------------------------------------------------------


 

Pre-Bid Agreement

 

In consideration of Shuffle Master announcing that it would make a takeover bid
for all the Shares in Stargames, Stargames entered into a Pre-Bid Agreement with
SMI on 15 November 2005.

 

The agreement prohibits Stargames, its employees and officers directly or
indirectly soliciting, initiating, encouraging, participating in discussions
with or providing any information to any other person in relation to another
takeover bid for a period ending on the earlier of the last day of the Offer
Period and 120 days from the date of the Pre-Bid Agreement.

 

However, this prohibition does not prevent Stargames from participating in
discussions with or providing any information to any other person if the
Directors determine in good faith in reliance on legal advice that it is
necessary to do so to comply with their duties as Directors of Stargames

 

Stargames also agrees to pay A$1.536 million of the costs of Shuffle Master if:

•                  any Director withdraws their recommendation of the Offer;

•                  any Director makes a recommendation in favour of a competing
takeover bid;

•                  a competing takeover bid is made which results in the offeror
acquiring a relevant interest in more than 50% of the shares in the company; or

•                  Shuffle Master does not acquire a relevant interest in at
least 90% of the shares in the company by the end of the Offer Period (subject
to certain exceptions). 

 

If there is a dispute as to whether Stargames is obliged to make the payment, it
is to be settled under the Rules of Arbitration of the International Chamber of
Commerce, with the arbitration to be held in New York. 

 

Each party also warrants to the other that they are not aware of any information
which would result in one or more of the defeating conditions to the Offer being
triggered, except as disclosed to the other party.

 

Refer to section 7.2 of the Bidder’s Statement for further details.

 

Executive Incentives

 

Pursuant to an Executive Retention Scheme implemented in February 2005, a number
of senior executives of Stargames (including the Managing Director, John Rouse)
are entitled to a bonus equal to 25% of their remuneration if they continue to
be employed by Stargames for a period of at least 3 months after a change in
control of Stargames occurs, subject to certain conditions, including the change
of control taking place before 30 April 2006.

 

Impact of Shuffle Master’s Offer on Director and Employee Equity Incentive
Schemes

 

Deferred Employee Share Plan

 

Stargames implemented a Deferred Employee Share Plan (“DESP”) in 2002.  Pursuant
to the terms of the DESP Stargames has made contributions to Stargames Employee
Share Plan Managers Pty Limited (a wholly owned subsidiary, “Trustee”) to fund
the acquisition of Stargames Shares for the benefit of participating Stargames
employees.  Shares are held by the Trustee for the benefit of employees until
the employee requests that they be transferred to the employee or sold after any

 

88

--------------------------------------------------------------------------------


 

performance, vesting or other criteria applicable to the Shares have been
satisfied or waived.

 

If a takeover offer for all of the Stargames Shares is announced and the bidder
acquires control (as defined in section 50AA of the Corporations Act) of
Stargames, subject to the terms on which the Shares were offered, employees
whose Shares are held by the Trustee may require the Shares held on their behalf
to be transferred to them or sold within 6 months after the offer becomes
unconditional, notwithstanding that any performance, vesting or other criteria
applicable to the Shares have not been satisfied or waived.

 

Exempt Employee Share Plan

 

Stargames also implemented an Exempt Employee Share Plan (“EESP”) in 2002. 
Pursuant to the terms of the EESP Stargames has made contributions of no more
than $1,000 per participating employee to the Trustee to fund the acquisition of
Stargames Shares for the benefit of participating employees.  Shares are held by
the Trustee for the benefit of employees until the employee requests that they
be transferred to the employee or sold.  Subject to any administrative
guidelines, such a request can be made three years after the acquisition of the
Shares or at any time after the relevant employee ceases to be an employee of
the Stargames Group.

 

The Board has varied the rules of the EESP to allow participating employees to
submit a notice of withdrawal directing the Trustee to accept the offer in
respect of the Shares held by the Trustee on their behalf once holders of at
least 50% of Stargames Shares have accepted the Shuffle Master Offer and the
Offer has become unconditional.

 

Employee Share Option Plan and Senior Executive Share Option Plans

 

Stargames adopted an Employee Share Option Plan (“ESOP”) in 2000.  Stargames
adopted Senior Executive Share Option Plans in 2000 (“2000 SESOP”), 2003 (“2003
SESOP”) and 2005 (“2005 SESOP”).  The options issued pursuant to the ESOP, 2000
SESOP, 2003 SESOP and 2005 SESOP may not be capable of exercise until certain
conditions of issue (such as the elapse of time and performance hurdles) have
been satisfied and are generally not transferable without the consent of the
Board.

 

If a takeover offer for the Shares is announced or made:

 

•                  Stargames must give notice of the offer to each holder of an
option issued pursuant to the ESOP, after which each holder of options issued
under the ESOP has 120 days to exercise their options, notwithstanding any other
terms and conditions applicable to the options.  If the options are not
exercised within the period of 120 days of the date of notification of the
offer, the options may be exercised at any other time according to their terms
of issue; and

 

•                  the options issued under the 2000 SESOP and the 2003 SESOP
become capable of exercise, notwithstanding any other terms and conditions
applicable to the options.

 

The options issued under the 2005 SESOP will not become capable of exercise
before their original vesting date in circumstances where there is a takeover
offer for Stargames Shares until holders of 85% of the Shares accept the offer,
after which time the options may be exercised until the end of the offer period
(except if holders

 

89

--------------------------------------------------------------------------------


 

of 50% of the Shares do not accept the offer until the last 7 days of the offer
period, the date 7 days after the close of the offer period).  The options will
lapse if not exercised within this period.

 

It is proposed to issue Stargames’ Managing Director, John Rouse, 750,000
options under the 2005 SESOP if shareholders approve the issue at the company’s
annual general meeting on 24 November 2005, or at any adjournment of that
meeting.

 

Executive Director’s Share Option Plan

 

Options have been issued to Stargames’ Managing Director, John Rouse pursuant to
its Executive Director’s Share Option Plan (“EDSOP”).  These options are
currently capable of exercise.

 

Shuffle Master’s Intentions for Options

 

Stargames notes from the Bidder’s Statement that Shuffle Master intends to make
contemporaneous offers to cancel all options on issue for $1.55 per option, less
the exercise price.  Shuffle Master has also stated that it intends to
compulsorily acquire or cancel any options and Shares issued upon exercise of
options if it becomes entitled to do so.

 

Further information in relation to the options issued under these equity
incentive schemes is set out in sections 3.3 and 3.8 of the Bidder’s Statement. 
Further information in relation to Shuffle Masters’ proposal to make offers to
cancel the options is set out in section 7.1.

 

Disclaimer regarding forward-looking statements

 

This Target’s Statement contains various forward-looking statements.  All
statements other than statements of historical fact are forward-looking
statements.  Shareholders should note that forward-looking statements are
inherently subject to uncertainties in that they may be affected by a variety of
known and unknown risks, variables and other factors which could cause actual
values or results, performance or achievements to differ materially from implied
values or anticipated results, performance or achievements expressed or implied
in those forward-looking statements.  These risks, variables and other factors
include, but are not limited to:

 

•                  economic and financial market conditions;

 

•                  legislative, fiscal or regulatory developments;

 

•                  Stargames’ share price performance, including the risk of
possible decline in the absence of the Offer;

 

•                  changes in the competitive environment and other
competition-related risks; and

 

•                  risks associated with the businesses and operations of
Stargames.

 

While Stargames believes its current expectations of future results and events
reflected in the forward-looking statements in this Target’s Statement are
reasonable, no assurance can be given that such expectations will be achieved.

 

90

--------------------------------------------------------------------------------


 

Consents

 

This Target’s Statement contains statements made by, or statements based on
statements made by, the Directors.  Each of the Directors has consented to the
inclusion in this Target’s Statement of each statement they have made and each
statement which is based on a statement they have made in the form and context
in which those statements are included.

 

Deacons has given and not withdrawn before the date of this Target’s Statement
its consent to being named in this Target’s Statement as legal adviser to
Stargames.

 

Gresham Advisory Partners Limited has given and not withdrawn before the date of
this Target’s Statement its consent to being named in this Target’s Statement as
financial adviser to Stargames.

 

Each party named above as having given its consent to the inclusion of a
statement or being named in this Target’s Statement:

 

•                  does not make or purport to make any statement that is
included in this Target’s Statement and there is no statement in this Target’s
Statement which is based on any statement of that party, other than, in the case
of a person referred to above as having given their consent to the inclusion of
a statement, that statement; and

 

•                  to the maximum extent permitted by law, specifically
disclaims responsibility for any statement included in this Target’s Statement
other than references to its name and, in the case of a person referred to above
as having given their consent to the inclusion of a statement, that statement.

 

Stargames Announcements

 

Since 30 June 2005, Stargames has made the following ASX announcements:

 

Date

 

Subject

15 Nov 2005

 

Announcement of Offer

14 Nov 2005

 

Trading Halt Request

30 Sep 2005

 

2005 Annual Report

22 Sep 2005

 

Appointment of New Chief Financial Officer - Gary Jenkins

13 Sep 2005

 

Appendix 3B

07 Sep 2005

 

Corporate Activities Update

06 Sep 2005

 

2005 Full Year Results

06 Sep 2005

 

Preliminary Final Report

30 Aug 2005

 

Appendix 3B

30 Aug 2005

 

Change of Director’s Interest Notice

04 Jul 2005

 

Stargames releases Profit Outlook

 

No other material information

 

This Target’s Statement is required to contain all the information that
Shareholders and their professional advisors would reasonably require to make an
informed assessment of whether to accept the Offer, but:

 

•                  only to the extent to which it is reasonable for investors
and their professional advisors to expect to find this information in this
Target’s Statement; and

 

•                  only if the information is known to any of the Directors.

 

91

--------------------------------------------------------------------------------


 

The Directors of Stargames are of the opinion that the information that
Shareholders and their professional advisors would reasonably require to make an
informed assessment of whether to accept the Offer is:

 

•                  the information contained in the Bidder’s Statement;

 

•                  the information contained in Stargames releases to ASX prior
to the date of this Target’s Statement; and

 

•                  the information contained in this Target’s Statement

 

Authorisation

 

This Target’s Statement was approved by a resolution of the Directors on 14
November 2005.

 

Dated  15 November 2005

 

 

 

 

 

 

John Rouse

Stephen Cohn

Managing Director

Director

 

92

--------------------------------------------------------------------------------


 

SECTION 6

 

GLOSSARY

 

In this Target’s Statement:

 

“ASX” means the Australian Stock Exchange Limited ACN 008 624 691;

 

“Bidder’s Statement” means the bidder’s statement (including the Offer) dated 15
November 2005, issued by Shuffle Master in respect of the off-market bid by
Shuffle Master to acquire all the Stargames Shares on issue;

 

“Board” means the Board of Directors of Stargames;

 

“Condition Period” means the period commencing on 15 November 2005 and ending on
the Closing Date;

 

“Corporations Act” means the Corporations Act 2001 (Cth);

 

“Directors” means the directors of Stargames;

 

“Offer” means the offer constituted by section 8 of the Bidder’s Statement and
includes a reference to that offer as varied in accordance with the Corporations
Act;

 

“Offer Period” means the period commencing on [  ] November 2005 and ending on
[  ] December 2005, or such later date to which the Offer has been extended;

 

“Shareholder” means a person who holds Shares in Stargames;

 

“Shares” and “Stargames Shares” means fully paid ordinary shares in the capital
of Stargames;

 

“Shuffle Master” means Shuffle Master Australasia Pty Ltd ACN 117 058 796;

 

“Shuffle Master’s Offer” means the Offer;

 

“SMI” means Shuffle Master, Inc.;

 

“Stargames” means Stargames Limited ACN 003 190 501; and

 

“Target’s Statement” means this target’s statement issued by Stargames in
relation to Shuffle Master’s Offer.

 

93

--------------------------------------------------------------------------------

 


 

[g202721kk09i001.jpg]

 

 

[g202721kk09i002.jpg]

 

 

 

 

Please return completed form to:

Shuffle Master Australasia Pty Ltd

 

Computershare Investor Services Pty Limited

ABN 117 058 796

 

GPO Box 1903 Adelaide

 

 

SA 5001 Australia          

 

 

Enquiries (within Australia) 1300 556 161

 

 

(outside Australia) 61 3 9415 4000

 

 

Facsimile 61 8 8236 2305

A

[g202721kk09i003.jpg]

 

web.queries@computershare.com.au

 

www.computershare.com

 

SAMPLE CUSTOMER

 

 

 

SAMPLE STREET

 

 

Securityholder Reference Number (SRN)

 

SAMPLE STREET

 

 

 

SAMPLE STREET

 

[g202721kk09i004.jpg]

 

SAMPLE STREET

 

 

SAMPLETOWN TAS 7000

 

 

 

 

 

 

 

 

 

 

 

| 1234567890                                     IND

 

Use a black pen.

Print in CAPITAL letters

Inside the grey areas.         A             B             C            
1              2              3

 

Transfer and Acceptance Form - Cash Offer

 

This is an important document and requires your immediate attention.  If you are
in doubt about how to deal with it, please consult your financial or other
professional advisor.

 

Use this form to accept Shuffle Master Offer for your Stargames Limited Ordinary
Shares

 

B

Consideration

 

Securityholder details:

 

The consideration applicable under the terms of this offer

 

Subregister

 

 

 

 

Issuer/CHESS

 

This consideration applicable under the terms of this Offer is $1.55 per
Ordinary Share.

 

Your holding in
Stargames Limited

123456789012

 

Please note that by accepting the Offer you are accepting for ALL of your
Stargames Shares. You cannot accept the offer for only part of your holding.

 

 

 

 

Cash consideration payable to you at $1.55 per Ordinary Share

$000.00

 

C               To be completed by Securityholder

You will be deemed to have accepted the Offer in respect of all your Stargames
Limited Ordinary Shares if you sign and return the form.

 

If you hold your Stargames Limited Ordinary Shares in a CHESS holding (see
“subregister” above), to accept the offer you can either:

 

•                  Instruct your Controlling Participant directly - normally
your stockbroker

or

•                  Authorise Shuffle Master to contact your Controlling
Participant on your behalf, which you can do by signing and returning the form. 
By signing and returning the form you will be deemed to have authorised Shuffle
Master to contact your Controlling Participant directly via the CHESS system.

 

D               Contact details

Please provide your contact details in case we need to speak to you about this
form.

 

Name of contact person

Contact person’s daytime telephone number

 

 

 

E                 Sign here - this section must be signed before we can process
this form.

I/We accept the offer made by Shuffle Master in respect of Ordinary Shares in
Stargames Limited I/we hold and I/we agree to be bound by the terms and
conditions of the offer (including the instructions as to acceptance of the
offer on the back of this form) and transfer all of my/our Stargames Limited
Ordinary Shares to Shuffle Master for the above consideration

 

Individual or Securityholder 1

Individual or Securityholder 2

Individual or Securityholder 3

 

 

 

Sole Director and Sole Company Secretary

Director

Director/Company Secretary

 

The directors reserve the right to make amendments to this form where
appropriate.  Please refer to the lodgement instructions overleaf.

 

See back of form for completion guidelines

 

ASXAAASXAAA

1TKAC

<Broker PID>

 

--------------------------------------------------------------------------------


 

How to complete this form

 

Acceptance of the takeover offer:

 

A. Registration Details

 

The Ordinary Shares are currently registered in the name(s) printed on this
form. Your consideration will be issued in the names as it appears on the
Stargames Limited register.

 

If you have already sold all your Stargames Limited Ordinary Shares shown
overleaf, do not keep or return this form. Please send this form to the broker
who sold them for you

 

B. Consideration

 

The cash consideration payable under the takeover offer is $1.55 per Ordinary
Share.

 

C. How to accept the Offer

 

If your Stargames Limited Ordinary Shares are held in an Issuer Sponsored
Holding, simply complete and return this form to the Shuffle Master Registry so
that it is received by no later than<Time> <Time Zone> on <Date> unless the
offer is extended or withdrawn.

 

If your Stargames Limited Ordinary Shares are in a CHESS holding you may contact
your Controlling Participant directly (normally your stockbroker) with
instructions to accept the offer. If you do this you will need to sign and
return this Transfer and Acceptance Form to your Controlling Participant. If you
want Shuffle Master to contact your Controlling Participant on your behalf via
the CHESS system, sign and return the form to the Shuffle Master Registry so
that it is received no later than <Time> <Time Zone> on <Date> unless the offer
is extended or withdrawn.

 

If you sign and return this Transfer and Acceptance Form to the Registry either
in respect of an Issue Sponsored Holding so that contact may be made with your
Controlling Participant on your behalf, you warrant to Shuffle Master (and
authorise Shuffle Master to warrant on your behalf) that you have full legal and
beneficial ownership of the Stargames Limited Ordinary Shares and that Shuffle
Master will acquire them free from all mortgages, charges, liens, encumbrances
(whether legal or equitable), restrictions on transfer of any kind and free from
any third party rights.

 

Neither Shuffle Master or Computershare Investor Services Pty. Limited (‘CIS’)
will be responsible for any delays incurred by this process. You should allow
sufficient time for the preferred party to initiate the acceptance of this offer
on your behalf.

 

--------------------------------------------------------------------------------


 

D. Contact details

 

Enter the name of a contact person and telephone number. These details will only
be used in the event that the registry has a query regarding this form.

 

E. Signature(s)

 

You must sign the form as follows in the space provided.

 

Joint holding :   where the holding is in more than one name all of the
securityholders must sign.

 

Power of Attorney:   to sign under Power of Attorney, you must have already
lodged this document with the Shuffle Master registry. Alternatively, attach a
certified copy of the Power of Attorney to this form when you return it.

 

Deceased Estate:   all executors must sign and, if not already noted by the
Shuffle Master registry, a certified copy of Probate or Letters of
Administration must accompany this form.

 

Companies:   this form must be signed by either 2 Directors or a Director and a
Company Secretary. Alternatively, where the company has a Sole Director and,
pursuant to the Corporations Act, there is no Company Secretary, or where the
Sole Director is also the Sole Company Secretary, that Director may sign alone.
Delete titles as applicable.

 

 

Lodgement of Transfer and Acceptance Form

 

This Transfer and Acceptance Form must be received at the Adelaide office of CIS
by no later than <Time> <Time Zone> on <Date> unless the offer is extended or
withdrawn. Return this Transfer and Acceptance Form to:

 

Postal Address

Computershare Investor Services Pty. Limited

GPO Box 1903

ADELAIDE, SA 5001

 

OR

 

Hand Delivery

Computershare Investor Services Pty Limited

Level 5

115 Grenfell Street

ADELAIDE, SA 5000

 

--------------------------------------------------------------------------------


 

Privacy Statement

 

Personal information is collected on this form by CIS as registrar for
securities issuers (“the issuer”), for the purpose of maintaining registers of
security holders, facilitating distribution payments and other corporate actions
and communications. Your personal information may be disclosed to our related
bodies corporate, to external service companies such as print or mail service
providers, or as otherwise required or permitted by law. If you would like
details of your personal information held by CIS, or you would like to correct
information that is inaccurate, incorrect or out of date, please contact CIS. In
accordance with the Corporations Act 2001, you may be sent material (including
marketing material) approved by the issuer in addition to general corporate
communications. You may elect not to receive marketing material by contacting
CIS. You can contact CIS using the details provided on the front of this form or
E-mail privacy@computershare.com.au

 

 

For legal reasons, all calls to this number will be recorded.

 

Please note this form may not be used to change your address.

 

Please return the completed form in the

envelope provided or to the address opposite:

 

Computershare Investor Services Pty Limited

GPO Box 1903

Adelaide SA 5001

Australia

 

--------------------------------------------------------------------------------